Exhibit 10.3

 

UNITED STATES BANKRUPTCY COURT

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

 

In re

:

Chapter 11

 

:

 

Aegerion Pharmaceuticals, Inc., et al.,(1)

:

Case No. 19-11632 (MG)

 

:

 

Debtors.

:

(Jointly Administered)

 

x

 

 

ORDER: (I) APPROVING DISCLOSURE STATEMENT;

(II) ESTABLISHING DATE OF CONFIRMATION HEARING;

(III) ESTABLISHING PROCEDURES FOR SOLICITATION AND

TABULATION OF VOTES TO ACCEPT OR REJECT PLAN,

INCLUDING (A) APPROVING FORM AND MANNER OF SOLICITATION

PACKAGES, (B) APPROVING FORM AND MANNER OF NOTICE OF

CONFIRMATION HEARING, (C) ESTABLISHING RECORD DATE

AND APPROVING PROCEDURES FOR DISTRIBUTION OF SOLICITATION

PACKAGES, (D) APPROVING FORMS OF BALLOTS, (E) ESTABLISHING

DEADLINE FOR RECEIPT OF BALLOTS, AND (F) APPROVING

PROCEDURES FOR VOTE TABULATIONS; (IV) ESTABLISHING

DEADLINE AND PROCEDURES FOR FILING

OBJECTIONS TO CONFIRMATION OF PLAN; (V) APPROVING

RIGHTS OFFERING PROCEDURES; AND (VI) GRANTING RELATED RELIEF

 

Upon consideration of the motion (the “Motion”)(2) of the debtors and debtors in
possession in the above-captioned cases (collectively, the “Debtors”) for entry
of an order, pursuant to sections 105, 363, 1125 and 1126 of title 11 of the
United States Code (the “Bankruptcy Code”), Rules 2002, 3016, 3017 and 3020 of
the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and
Rule 3017-1 of the Local Bankruptcy Rules for the Southern District of New York:
(i) approving the Disclosure Statement for Debtors’ Joint Chapter 11 Plan
(including all exhibits thereto and as may be amended, modified or

 

--------------------------------------------------------------------------------

(1)                                 The Debtors in these chapter 11 cases and
the last four digits of each Debtor’s federal taxpayer identification number are
Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals
Holdings, Inc. (1331). The Debtors’ executive headquarters are located at 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

 

(2)                                 Capitalized terms used but not defined
herein shall have the respective meanings given to them in the Motion.

 

--------------------------------------------------------------------------------



 

supplemented from time to time, the “Disclosure Statement”); (ii) establishing
the date of the hearing regarding confirmation of the Plan (the “Confirmation
Hearing”); (iii) establishing procedures for the solicitation and tabulation of
votes to accept or reject the Debtors’ Joint Chapter 11 Plan (including all
exhibits thereto and as may be amended, modified or supplemented from time to
time, the “Plan”), including (a) approving the form and manner of the
solicitation packages to be sent to parties in interest in these cases,
(b) approving the form and manner of notice of the Confirmation Hearing,
(c) establishing a voting record date and approving procedures for distributing
solicitation packages, (d) approving the forms of ballots, (e) establishing the
deadline for the receipt of ballots, and (f) approving procedures for tabulating
acceptances and rejections of the Plan; (iv) establishing the deadline and
procedures for filing objections to confirmation of the Plan; (v) approving the
procedures for the Rights Offering, and corresponding subscription form,
substantially in the forms annexed hereto as Exhibit D (including all exhibits
thereto, and as the same may be amended, modified or supplemented from time to
time, the “Rights Offering Procedures”); and (vi) granting related relief; and
it appearing that due and sufficient notice pursuant to Bankruptcy
Rule 2002(b) of the hearing to approve the Motion and the Disclosure Statement
has been given; and after due deliberation and upon the Court’s determination
that the relief requested in the Motion is in the best interests of the Debtors,
their estates and creditors and other parties in interest; and sufficient cause
appearing therefor, it is hereby

 

ORDERED, ADJUDGED AND DECREED that:

 

1.                                      The Motion is granted to the extent set
forth herein.

 

2.                                      The Disclosure Statement is approved as
containing adequate information within the meaning of section 1125 of the
Bankruptcy Code.

 

2

--------------------------------------------------------------------------------



 

3.                                      Except as provided in paragraph 5 below,
the Debtors shall mail or cause to be mailed to holders of claims against each
of the Debtors entitled to vote on the Plan, so that such mailing commences no
later than July 18, 2019 (the “Solicitation Commencement Deadline”), a
solicitation package containing: (a) written notice (the “Confirmation Hearing
Notice”), substantially in the form attached hereto as Exhibit A, of (i) the
Court’s approval of the Disclosure Statement, (ii) the deadline for voting on
the Plan, (iii) the date of the Confirmation Hearing, and (iv) the deadline and
procedures for filing objections to confirmation of the Plan, which Confirmation
Hearing Notice is approved; (b) copies of the Plan and the Disclosure Statement,
which may be on a USB flash drive; (c) the appropriate ballot (substantially in
the forms attached hereto as Exhibits B-1 through B-5) and ballot return
envelope; and (d) such other information as the Court may direct or approve
(collectively, the “Solicitation Package”). The Solicitation Package and the
manner of service of the Solicitation Package satisfies the requirements of
Bankruptcy Rule 3017(d).

 

4.                                      Pursuant to Bankruptcy Rule 3017(d), the
Debtors are not required to transmit a Solicitation Package to holders of
Class 1 (Priority Non-Tax Claims), Class 2 (Other Secured Claims), Class 5
(Ongoing Trade Claims), Class 6A (Government Settlement Claims), Class 7
(Existing Securities Law Claims) and Class 8 (Existing Interests) (the
“Non-Voting Parties”). The Debtors shall mail or cause to be mailed to each
Non-Voting Party, so that such mailing commences no later than the Solicitation
Commencement Deadline, the applicable Non-Voting Notice, substantially in the
forms attached hereto as Exhibit C-1 (for Unimpaired Creditors) and C-2 (for
Non-Voting Impaired Classes). Subject to the procedures set forth herein
relating to temporary allowance of Claims for voting purposes, the Non-Voting
Parties shall not be entitled to vote on the Plan.

 

3

--------------------------------------------------------------------------------



 

5.                                      With respect to Solicitation Packages to
be distributed to holders of Claims in Class 6B related to the Convertible Notes
Claims, the Debtors shall distribute or cause to be distributed Solicitation
Packages, including Ballots, to record holders of such claims, including without
limitation, indenture trustees, brokers, banks, commercial banks, transfer
agents, trust companies, dealers, or other agents or nominees (collectively, the
“Voting Nominees”), and each Voting Nominee shall be entitled to receive
reasonably sufficient numbers of Solicitation Packages (including Beneficial
Ballots) to distribute via first class mail to the beneficial owners of the
claims for whom such Voting Nominee acts (collectively, the “Beneficial
Owners”). Each Voting Nominee is directed to forward the Solicitation Package to
the Beneficial Owners of the Convertible Notes Claims entitled to vote on the
Plan represented by such Voting Nominee using one of the following two methods
(to be selected by the Voting Nominee) within five (5) business days of receipt
of the Solicitation Packages:

 

a.                                      Master Ballots: A Voting Nominee may
obtain the votes of Beneficial Owners by forwarding to the Beneficial Owners the
applicable unsigned Beneficial Ballot, together with the Solicitation Package, a
return envelope provided by, and addressed to, the Voting Nominee, and other
materials requested to be forwarded. Each such Beneficial Owner may then
indicate its vote on the Beneficial Ballot, provide the information requested in
the Beneficial Ballot, review the certifications contained in the Beneficial
Ballot, and return the Beneficial Ballot in sufficient time to be summarized on
a master ballot (the “Master Ballot”), in substantially the form of the Master
Ballot (and instructions attached thereto) annexed to the Proposed Order as
Exhibit B-3. The Voting Nominee then will summarize the individual votes of its
respective Beneficial Owners from their Beneficial Ballots (in substantially the
form of the Ballot annexed hereto as Exhibit B- 4) on the Master Ballot and then
return the Master Ballot to the Solicitation Agent so that it is received prior
to the Voting Deadline. All Beneficial Ballots returned by Beneficial Owners
will be retained by Voting Nominees for inspection for at least one year from
the Voting Deadline.

 

b.                                      Pre-Validated Ballots: A Voting Nominee
may pre-validate a Beneficial Ballot by, as applicable: (i) signing the
applicable Beneficial Ballot; (ii) indicating on the Beneficial Ballot the
account number of the applicable Beneficial Owner, and the amount of the
securities held by the Voting Nominee for such Beneficial Owner; and
(iii) forwarding such Beneficial

 

4

--------------------------------------------------------------------------------



 

Ballot together with the Solicitation Package and other materials requested to
be forwarded to the Beneficial Owner for voting. The Beneficial Owner may then
indicate its vote on the Beneficial Ballot, provide the information requested in
the Beneficial Ballot, review the certifications contained in the Beneficial
Ballot, and return the Beneficial Ballot directly to the Solicitation Agent so
that it is received by the Solicitation Agent before the Voting Deadline. A list
of the Beneficial Owners to whom pre-validated Beneficial Ballots were delivered
will be maintained by each applicable Voting Nominee for inspection for at least
one year from the Voting Deadline.

 

6.                                      The Debtors are authorized to distribute
or cause to be distributed Master Ballots to the Voting Nominees in accordance
with customary procedures. Each Voting Nominee shall (i) return such results in
a Master Ballot, and (ii) retain the copies of the underlying Ballots received
from the Beneficial Owners for inspection for a period of one year following the
Voting Deadline.

 

7.                                      In order for its vote to be counted, the
Beneficial Owner is required to return its Beneficial Ballot to the Voting
Nominee, in a return envelope which shall be provided by and addressed to the
Voting Nominee, so that it is received prior to the Voting Deadline, or such
earlier deadline as may be established by the Voting Nominee.

 

8.                                      July 11, 2019 is established as the
record date (the “Voting Record Date”) for purposes of determining the creditors
and interest holders of the Debtors entitled to receive the Solicitation Package
or a Non-Voting Notice and to vote on the Plan; provided, however, with respect
to transfers of claims filed pursuant to Bankruptcy Rule 3001, the holder of a
claim as of the Voting Record Date shall be the transferor of such claim unless
the documentation evidencing such transfer was docketed by the Bankruptcy Court
on or before twenty-one (21) days prior to the Voting Record Date and no timely
objection with respect to such transfer was filed by the transferor.

 

5

--------------------------------------------------------------------------------



 

9.                                      Prime Clerk LLC (“Prime Clerk” or the
“Solicitation Agent” or the “Balloting Agent”, as applicable) will inspect,
monitor and supervise the Plan solicitation process, tabulate the ballots and
certify to the Court the results of the balloting.

 

10.                               The Debtors are permitted to dispense with the
mailing of Solicitation Packages or Non-Voting Notices to addresses and entities
to which the notice of the Disclosure Statement hearing was returned by the
United States Postal Service as undeliverable, unless the Debtors or the
Solicitation Agent are provided with an accurate address at least seven (7) days
before the Voting Deadline.

 

11.                               The Paper Ballots, including the Master
Ballots, substantially in the forms attached hereto as Exhibits B-1 through B-5,
are hereby approved.

 

12.                               All Ballots and Master Ballots must be
properly executed, completed and delivered to the Balloting Agent by
(a) electronic submission through the Balloting Agent’s “E-Ballot” platform,
located at https://cases.primeclerk.com/aegerion, or (b) first class mail,
overnight mail, hand delivery, or courier, in each case, in the return envelope
provided with the Ballots, to: Aegerion Pharmaceuticals, Inc. Ballot Processing
Center, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street,
Suite 1440, New York, NY 10165, so that the Ballots and Master Ballots are
received on or before August 15, 2019 at 4:00 p.m. (prevailing Eastern Time)
(the “Voting Deadline”), unless extended by the Debtors. The Ballots and Master
Ballots cast by facsimile or email will not be counted unless approved in
advance by the Debtors, upon consultation with the Committee, in writing.

 

13.                               For purposes of voting on the Plan, with
respect to all creditors of the Debtors entitled to vote on the Plan, the
Debtors propose that the amount of a claim used to tabulate acceptance or
rejection of the Plan should be, as applicable:

 

6

--------------------------------------------------------------------------------



 

a.                                      the claim amount listed in the Debtors’
schedules of liabilities, provided that (i) such claim is not scheduled as
contingent, unliquidated, undetermined or disputed, and (ii) no proof of claim
has been timely filed (or otherwise deemed timely filed by the Court under
applicable law); however, if the applicable bar date has not yet passed at the
time of the Voting Record Date, such claims shall be entitled to vote for the
purpose of numerosity in the amount of $1.00;

 

b.                                      the noncontingent and liquidated amount
specified in a proof of claim timely filed with Prime Clerk (or otherwise deemed
timely filed by the Court under applicable law) to the extent the proof of claim
is not the subject of an objection filed no later than five (5) business days
prior to the Voting Deadline (or, if such claim has been resolved pursuant to a
stipulation or order entered by the Court, or otherwise resolved by the Court,
the amount set forth in such stipulation or order);

 

c.                                       the amount temporarily allowed by the
Court for voting purposes, pursuant to Bankruptcy Rule 3018(a), provided that a
motion is brought, notice is provided and a hearing is held no later than five
(5) business days prior to the Confirmation Hearing, in accordance with the
Bankruptcy Code, the Bankruptcy Rules and the Local Rules;

 

d.                                      except as otherwise provided in
subparagraph (c) hereof, with respect to Ballots cast by alleged creditors whose
claims (i) are not listed on the Debtors’ schedules of liabilities or (ii) are
listed as disputed, contingent and/or unliquidated on the Debtors’ schedules of
liabilities, but who have timely filed proofs of claim in unliquidated or
unknown amounts that are not the subject of an objection filed before the
commencement of the Confirmation Hearing, such ballots shall be counted as
allowed claims in the amount of $1 solely for the purpose of determining whether
the requirements of section 1126(c) of the Bankruptcy Code have been satisfied;

 

e.                                       if the Debtors or the Solicitation
Agent determine, in their discretion after reasonable review, that a creditor
has filed duplicative proofs of claim against the same Debtor, only the last
proof of claim will be used for the purpose of vote tabulation regardless of
whether the Debtors have objected to such duplicative claim; and

 

f.                                        if a proof of claim has been amended
by a later filed proof of claim, the later filed amended claim shall be entitled
to vote in a manner consistent with the tabulation rules, and the earlier filed
claim

 

7

--------------------------------------------------------------------------------



 

should be disallowed for voting purposes, regardless of whether the Debtors have
objected to such amended claim.

 

14.                               Holders of claims filed in the amount of $0.00
shall not be entitled to vote.

 

15.                               The Debtors may object to any claim (as
defined in section 101(5) of the Bankruptcy Code) solely for Plan voting
purposes by filing a determination motion (the “Determination Motion”) with the
Court no later than ten (10) business days before the Voting Deadline.
Responses, if any, to the Determination Motion shall be filed no later than five
(5) business days prior to the hearing on the Determination Motion. The Court
will schedule a hearing on any Determination Motion no later than five
(5) business days prior to the Voting Certification Deadline. If a Determination
Motion is filed, the ruling by the Court on the Determination Motion shall be
considered a ruling with respect to the allowance of the claim(s) under
Bankruptcy Rule 3018 and such claim(s) shall be counted, for voting purposes
only, in the amount determined by the Court. The filing of a Determination
Motion or a ruling by the Court thereon shall not affect the right or ability of
the Debtors, upon the Effective Date, to later object to such claim(s) for any
other purposes, including distribution under the Plan.

 

16.                               The Balloting Agent shall tabulate the vote on
account of a Claim subject to a Determination Motion in accordance with the
Determination Motion unless the creditor files a Claims Estimation Motion no
later than five (5) business days before the Voting Deadline. If a creditor
files a timely Claims Estimation Motion, the Debtors and the creditor shall
request a hearing before the Voting Certification Deadline.

 

17.                               Any creditor seeking to have a claim
temporarily allowed for purposes of voting to accept or reject the Plan pursuant
to Bankruptcy Rule 3018(a) must file a motion (the “Claims Estimation Motion”)
no later than five (5) business days prior to the Voting Deadline.

 

8

--------------------------------------------------------------------------------



 

This Court shall schedule a hearing on such Claims Estimation Motion for a date
that is no later than five (5) business days prior to the Voting Certification
Deadline.

 

18.                               If a creditor casts a ballot and has timely
filed a proof of claim (or has otherwise had a proof of claim deemed timely
filed by the Court under applicable law), but the creditor’s claim is the
subject of an objection filed no later than five (5) business days before the
Voting Deadline, in accordance with Bankruptcy Rule 3018, the creditor’s ballot
shall not be counted (subject to the immediately following sentence), unless
such claim is temporarily allowed by this Court for voting purposes, pursuant to
Bankruptcy Rule 3018(a), after a Claims Estimation Motion is brought by such
creditor, notice is provided and a hearing is held no later than five
(5) business days before the Voting Certification Deadline. If an objection to a
claim requests that such claim be reclassified and/or allowed in a fixed,
reduced amount, such claimant’s ballot shall be counted in such reduced amount
and/or as the reclassified category, unless otherwise ordered by this Court
after a Claims Estimation Motion is brought by such creditor in accordance with
the provisions of this Order.

 

19.                               The following voting procedures and standard
assumptions shall be used in tabulating the Ballots:

 

a.                                      For purposes of the numerosity
requirement of section 1126(c) of the Bankruptcy Code, separate claims held by a
single creditor in a particular class will be aggregated as if such creditor
held one claim against the Debtors in such class, and the votes related to such
claims will be treated as a single vote to accept or reject the Plan.

 

b.                                      Creditors must vote all of their claims
within a particular class either to accept or reject the Plan and may not split
their vote. Accordingly, an individual ballot or multiple ballots with respect
to multiple claims within a single class (as opposed to the Master Ballot) that
partially rejects and partially accepts the Plan will not be counted.

 

c.                                       Ballots that fail to indicate an
acceptance or rejection of the Plan or that indicate both acceptance and
rejection of the Plan, but which are otherwise

 

9

--------------------------------------------------------------------------------



 

properly executed and received prior to the Voting Deadline, will not be
counted.

 

d.                                      Only ballots that are timely received
with signatures will be counted. Unsigned ballots will not be counted. For
creditors submitting their votes by E-Ballot, the creditor’s electronic
signature will be deemed to be immediately legally valid and effective.

 

e.                                       Ballots postmarked prior to the Voting
Deadline, but received after the Voting Deadline, will not be counted.

 

f.                                        Ballots which are illegible, or
contain insufficient information to permit the identification of the creditor,
will not be counted.

 

g.                                       Whenever a creditor casts more than one
ballot voting the same claim prior to the Voting Deadline, the last valid ballot
received prior to the Voting Deadline shall be deemed to reflect the voter’s
intent and supersede any prior ballots.

 

h.                                      If a creditor simultaneously casts
inconsistent duplicate ballots with respect to the same claim, such ballots
shall not be counted.

 

i.                                          Each creditor shall be deemed to
have voted the full amount of its claim. Unless otherwise ordered by the Court,
questions as to the validity, form, eligibility (including time of receipt),
acceptance, and revocation or withdrawal of ballots shall be determined by the
Balloting Agent and the Debtors in their sole discretion, which determination
shall be final and binding.

 

j.                                         If no creditor or interest holder in
a particular class or classes entitled to vote to accept or reject the Plan
votes either to accept or reject the Plan, such class or classes shall be deemed
to have accepted the Plan.

 

k.                                      Subject to the requirements of, and
compliance with, Bankruptcy Rule 3018, any creditor entitled to vote to accept
or reject the Plan who has delivered a valid Ballot for the acceptance or
rejection of the Plan may withdraw such acceptance or rejection by delivering a
written notice of withdrawal to the Balloting Agent at any time prior to the
Voting Deadline. In order for a notice of withdrawal to be valid, it must
(i) describe the claim, (ii) be signed by the creditor in the same manner as the
Ballot was originally signed, and (iii) be received by the Balloting Agent on or
before the Voting Deadline. The Debtors reserve the absolute right to contest
the validity of any such withdrawals of Ballots.

 

20.                               The following additional rules apply to the
tabulation of Master Ballots and Beneficial Ballots cast by Voting Nominees and
Beneficial Owners:

 

10

--------------------------------------------------------------------------------



 

a.                                      Votes cast by Beneficial Owners through
a Voting Nominee will be applied against the positions held by such entities in
the applicable security as of the Voting Record Date, as evidenced by the record
and depository listings. Votes submitted by a Voting Nominee, pursuant to the
Master Ballots or pre-validated Beneficial Ballots, will not be counted in
excess of the principal amount of such securities held by such Voting Nominee.

 

b.                                      To the extent that conflicting votes or
“overvotes” are submitted by a Voting Nominee, the Balloting Agent, in good
faith, will attempt to reconcile discrepancies with the Voting Nominee.

 

c.                                       To the extent that overvotes on the
Master Ballot are not reconcilable prior to the preparation of the vote
certification, the Balloting Agent will apply the votes to accept and to reject
the Plan in the same proportion as the votes to accept and reject the Plan
submitted on the Master Ballots or pre-validated Beneficial Ballots that
contained the overvote, but only to the extent of the Voting Nominee’s position
in the applicable security.

 

d.                                      Where a Beneficial Owner holds its
Convertible Notes Claims through more than one Voting Nominee, it must execute a
separate Class 6B Ballot for each block of Convertible Notes Claims. However,
such holder must vote all of its Convertible Notes Claims in Class 6B in the
same manner, to either accept or reject the Plan. Accordingly, if such holder
returns more than one Ballot to more than one Voting Nominee voting different
Convertible Notes Claims within Class 6B under the Plan and the Ballots are not
voted in the same manner, as reflected on such separate Master Ballots, such
votes will not be counted.

 

e.                                       For the purposes of tabulating votes,
each Beneficial Owner will be deemed to have voted the principal amount relating
to such security, although the Voting Agent may adjust such principal amount to
reflect the claim amount, including prepetition interest.

 

21.                               Any objections or responses to the proposed
confirmation of the Plan (including any supporting memoranda) must be: (a) in
writing; (b) state the name, address, and nature of the claim or interest of the
objecting or responding party; (c) state with particularity the provision or
provisions of the Plan objected to and for any objection asserted, the legal and
factual basis for such objection; (d) provide proposed language to remedy such
objection, if possible; and (e) be filed, together with proof of service, with
the Court, and served so that objections and responses are actually received no
later than August 22, 2019 at 4:00 p.m.

 

11

--------------------------------------------------------------------------------



 

(prevailing Eastern Time). The Court shall consider only timely filed written
objections. All objections not timely filed and served in accordance with the
provisions of the Motion are hereby deemed waived. Objections to confirmation of
the Plan shall be served on the following parties, with a hard copy delivered to
the Judge’s Chambers: (i) Aegerion Pharmaceuticals, Inc., 245 First Street,
Riverview II, 18th Floor, Cambridge, MA 02142 (Attn: John R. Castellano);
(ii) proposed counsel to the Debtors, Willkie Farr & Gallagher LLP, 787 Seventh
Avenue, New York, NY 10019 (Attn: Paul V. Shalhoub, Esq. and Andrew S.
Mordkoff, Esq.); (iii) counsel to those certain lenders under the Debtors’
proposed debtor-in-possession financing facility, the Debtors’ prepetition
secured bridge loan credit agreement and the Debtors’ 2% unsecured convertible
notes, Latham & Watkins LLP, 330 North Wabash Avenue, Suite 2800, Chicago, IL
60611 (Attn: Richard A. Levy, Esq.) and King & Spalding LLP, 444 West Lake
Street, Suite 1650, Chicago, IL 60606 (Attn: Matthew L. Warren, Esq.);
(iv) proposed counsel to the Committee, Kramer Levin Naftalis & Frankel LLP,
1177 Avenue of the Americas, New York, NY 10036 (Attn: Kenneth H. Eckstein, Esq.
and Rachael Ringer, Esq.); (v) counsel to the U.S. Trustee for Region 2, 201
Varick Street, Suite 1006, New York, NY 10014 (Attn: Benjamin J. Higgins, Esq.
and Brian S. Masumoto, Esq.); (vi) counsel to Novelion Therapeutics Inc.,
Goodwin Procter LLP, The New York Times Building, 620 Eighth Avenue, New York,
NY 10018 (Attn: Gregory Fox, Esq. and Jacqueline Mercier, Esq.); and
(vii) counsel to Amryt Pharma Plc, Gibson, Dunn & Crutcher LLP, 200 Park Avenue,
New York, NY 10166 (Attn: Matthew J. Williams, Esq. and Jason Zachary
Goldstein, Esq.).

 

22.                               The Confirmation Hearing shall be held before
this Court commencing on September 5, 2019 at 10:00 a.m. (prevailing Eastern
Time), or as soon thereafter as counsel can be heard.

 

12

--------------------------------------------------------------------------------



 

23.                               The Debtors are authorized to publish the
Confirmation Hearing Notice once in (a) The New York Times National Edition,
(b) The New York Times International Edition, and (c) The Boston Globe not later
than July 25, 2019. Additionally, the Debtors shall post the Confirmation
Hearing Notice electronically at the Balloting Agent’s website at
http://cases.primeclerk.com/aegerion. Such publication of the Confirmation
Hearing Notice complies with all requirements of due process and is deemed to
provide sufficient notice of the approval of the Disclosure Statement, the
Voting Record Date, the Voting Deadline, the time fixed for filing objections to
confirmation of the Plan, and the time, date and place of the Confirmation
Hearing to persons who do not otherwise receive actual written notice by mail as
provided for in this Order and such notice is approved as adequate.

 

24.                               The Confirmation Hearing may be adjourned from
time to time without further notice to creditors and other parties-in-interest
by an announcement of the adjourned date at the Confirmation Hearing of any
adjournment thereof or the filing of a notice or other appropriate filing with
the Court; provided, the Debtors shall notify the Committee in advance of any
adjournment of the Confirmation Hearing.

 

25.                               Prior to mailing the Disclosure Statement,
Solicitation Packages, and Non-Voting Notices, the Debtors may fill in any
missing dates and other information, correct any typographical errors, make the
revisions to the Disclosure Statement and Plan reflected in the record of the
hearing on the Motion, and make such other non-material, non-substantive changes
to any such documents as the Debtors deem appropriate; provided, that a copy of
any such changes shall be provided to the Committee in advance of their
distribution and publication.

 

26.                               The Rights Offering may be commenced and
conducted in accordance with the terms and conditions of the Rights Offering
Procedures and the subscription form, in

 

13

--------------------------------------------------------------------------------



 

substantially the forms annexed hereto as Exhibit D, and the Debtors and the
Plan Investor may take such actions, including, but not limited to, engaging a
subscription agent and expending funds, as necessary or appropriate to conduct
and implement the Rights Offering.

 

27.                               The Debtors are authorized and empowered to
take such steps and expend such funds as are necessary or appropriate to
implement the terms of this Order.

 

28.                               This Court shall retain jurisdiction over all
matters related to or arising from the Motion or the interpretation or
implementation of this Order.

 

IT IS SO ORDERED.

 

 

 

Dated:  July 11, 2019

 

New York, New York

 

 

 

 

/s/ Martin Glenn

 

MARTIN GLENN

 

United States Bankruptcy Judge

 

14

--------------------------------------------------------------------------------



 

UNITED STATES BANKRUPTCY COURT

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

 

In re

:

Chapter 11

 

:

 

Aegerion Pharmaceuticals, Inc., et al.,(1)

:

Case No. 19-11632 (MG)

 

:

 

Debtors.

:

(Jointly Administered)

 

x

 

 

NOTICE OF (I) APPROVAL OF DISCLOSURE STATEMENT, (II) DEADLINE FOR

VOTING ON PLAN, (III) HEARING TO CONSIDER CONFIRMATION OF PLAN,

AND (IV) DEADLINE FOR FILING OBJECTIONS TO CONFIRMATION OF PLAN

 

PLEASE TAKE NOTICE OF THE FOLLOWING:

 

APPROVAL OF DISCLOSURE STATEMENT

 

1.                                      By order dated July 11, 2019 (the
“Disclosure Statement Order”), the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”) approved the Disclosure
Statement for Debtors’ First Amended Joint Chapter 11 Plan (including all
exhibits thereto and as amended, modified or supplemented from time to time, the
“Disclosure Statement”) as containing “adequate information” within the meaning
of section 1125 of title 11 of the United States Code (the “Bankruptcy Code”),
and authorized the Debtors to solicit votes to accept or reject the Debtors’
First Amended Joint Chapter 11 Plan (including all exhibits thereto and as
amended, modified or supplemented from time to time, the “Plan”),(2) annexed as
Exhibit 1 to the Disclosure Statement.

 

DEADLINE FOR VOTING ON THE PLAN

 

2.                                      By the Disclosure Statement Order, the
Bankruptcy Court established August 15, 2019 at 4:00 p.m. (prevailing Eastern
Time) (the “Voting Deadline”) as the deadline by which ballots accepting or
rejecting the Plan must be received. Holders of claims entitled to vote on the
Plan will receive ballots for casting such votes. To be counted, original
ballots, or Master Ballots including votes of beneficial owners, must actually
be received on or before the Voting Deadline by Prime Clerk LLC (the “Balloting
Agent”) by (a) electronic submission through the Balloting Agent’s “E-Ballot”
platform, located at the Balloting Agent’s website,
http://cases.primeclerk.com/aegerion, or (b) first class mail, overnight mail,
hand delivery, or courier at the following address: Aegerion
Pharmaceuticals, Inc. Ballot Processing Center, c/o Prime Clerk LLC, One Grand
Central Place, 60 East 42nd Street, Suite 1440, New York, NY

 

--------------------------------------------------------------------------------

(1)                                 The Debtors in these chapter 11 cases and
the last four digits of each Debtor’s federal taxpayer identification number are
Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals
Holdings, Inc. (1331). The Debtors’ executive headquarters are located at 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

 

(2)                                 All capitalized terms used but not defined
herein have the meanings given them in the Plan.

 

--------------------------------------------------------------------------------



 

10165. Except as set forth in the Disclosure Statement Order, ballots cast by
facsimile or email will not be counted.

 

3.                                      Holders of (a) unimpaired Claims under
the Plan that are deemed to have accepted the Plan, and (b) impaired Claims and
Interests that are deemed to reject the Plan are not entitled to vote on the
Plan and, therefore, will receive a Non-Voting Notice (as such term is defined
in the Disclosure Statement Order) rather than a ballot.

 

CONFIRMATION HEARING

 

4.                                      Commencing on September 5, 2019 at 10:00
a.m. (prevailing Eastern Time), or as soon thereafter as counsel may be heard, a
hearing (the “Confirmation Hearing”) will be held before the Honorable Martin
Glenn, United States Bankruptcy Judge, in Courtroom 523 at the United States
Bankruptcy Court for the Southern District of New York, 1 Bowling Green, New
York, New York 10004 to consider confirmation of the Plan, as the same may be
amended, modified or supplemented from time to time, and for such other and
further relief as may be just or proper. The Confirmation Hearing may be
adjourned from time to time without further notice to creditors or other parties
in interest, other than by an announcement of such an adjournment in open court
at the Confirmation Hearing or any adjournment thereof or the filing of a notice
or other appropriate filing with the Bankruptcy Court. The Plan may be modified
in accordance with the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure, the Plan and other applicable law, without further notice, prior to
or as a result of the Confirmation Hearing.

 

DEADLINE FOR OBJECTIONS TO CONFIRMATION OF THE PLAN

 

5.                                      Objections, if any, to confirmation of
the Plan, including any supporting memoranda, must be in writing, filed with the
Clerk of the Bankruptcy Court, together with proof of service, at One Bowling
Green, New York, New York 10004, or electronically using the Bankruptcy Court’s
Case Management/Electronic Case File (“CM/ECF”) System at
https://ecf.nysb.uscourts.gov (a CM/ECF password will be required), in each
case, with a hard copy delivered to the Judge’s Chambers, and must: (a) state
the name and address of the objecting party and the amount of its claim or the
nature of its interest in the Debtors’ chapter 11 cases; (b) state with
particularity the provision or provisions of the Plan objected to and for any
objection asserted, the legal and factual basis for such objections; (c) provide
proposed language to remedy any objection asserted, if possible; and (d) be
served by hand delivery or in a manner as will cause such objection to be
received on or before August 22, 2019 at 4:00 p.m. (prevailing Eastern Time) by:
(i) Aegerion Pharmaceuticals, Inc., 245 First Street, Riverview II, 18th Floor,
Cambridge, MA 02142 (Attn: John R. Castellano); (ii) counsel to the Debtors,
Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, NY 10019 (Attn: Paul
V. Shalhoub, Esq. and Andrew S. Mordkoff, Esq.); (iii) counsel to those certain
lenders under the Debtors’ debtor-in-possession financing facility, the Debtors’
prepetition secured bridge loan credit agreement and the Debtors’ 2% unsecured
convertible notes, Latham & Watkins LLP, 330 North Wabash Avenue, Suite 2800,
Chicago, IL 60611 (Attn: Richard A. Levy, Esq.) and King & Spalding LLP, 444
West Lake Street, Suite 1650, Chicago, IL 60606 (Attn: Matthew L. Warren, Esq.);
(iv) counsel to the Official Committee of Unsecured Creditors, Kramer Levin
Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY 10036 (Attn:
Kenneth H. Eckstein, Esq. and Rachael Ringer, Esq.); (v) counsel to the United
States Trustee for Region 2,

 

2

--------------------------------------------------------------------------------



 

201 Varick Street, Suite 1006, New York, NY 10014 (Attn: Benjamin J.
Higgins, Esq. and Brian S. Masumoto, Esq.); (vi) counsel to Novelion
Therapeutics Inc., Goodwin Procter LLP, The New York Times Building, 620 Eighth
Avenue, New York, NY 10018 (Attn: Gregory Fox, Esq. and Jacqueline
Mercier, Esq.); and (vii) counsel to Amryt Pharma Plc, Gibson, Dunn & Crutcher
LLP, 200 Park Avenue, New York, NY 10166 (Attn: Matthew J. Williams, Esq. and
Jason Zachary Goldstein, Esq.). Any objections not filed and served as set forth
above will be deemed waived.

 

Dated:  New York, New York

 

July 11, 2019

 

 

 

 

WILLKIE FARR & GALLAGHER LLP

 

Counsel for the Debtors and Debtors in Possession

 

 

 

787 Seventh Avenue

 

New York, New York 10019

 

(212) 728-8000

 

3

--------------------------------------------------------------------------------



 

Exhibit B-1

 

Class 3 Ballot (Bridge Loan Claims)

 

2

--------------------------------------------------------------------------------



 

UNITED STATES BANKRUPTCY COURT

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

 

In re

:

Chapter 11

 

:

 

Aegerion Pharmaceuticals, Inc., et al.,(1)

:

Case No. 19-11632 (MG)

 

:

 

Debtors.

:

(Jointly Administered)

 

x

 

 

BALLOT FOR CLASS 3 (BRIDGE LOAN CLAIMS) FOR

ACCEPTING OR REJECTING THE DEBTORS’ FIRST AMENDED

JOINT CHAPTER 11 PLAN

 

TO BE COUNTED, YOUR VOTE MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY
AUGUST 15, 2019, AT 4:00 P.M. (PREVAILING EASTERN TIME).

 

This ballot (the “Ballot”) is being submitted to you by Aegerion
Pharmaceuticals, Inc. and Aegerion Pharmaceuticals Holdings, Inc. as debtors and
debtors in possession in the above-captioned cases (the “Debtors”) to solicit
your vote to accept or reject the Debtors’ First Amended Joint Chapter 11 Plan
[Docket No. 180] (including all exhibits thereto and as may be further amended,
modified or supplemented from time to time, the “Plan”).(2)

 

The Bankruptcy Court has approved the Debtors’ Disclosure Statement for First
Amended Joint Chapter 11 Plan [Docket No. 182] (including all exhibits thereto
and as may be further amended, modified or supplemented from time to time, the
“Disclosure Statement”). The Disclosure Statement describes the Plan and
provides information to assist you in deciding how to vote your Ballot.
Bankruptcy Court approval of the Disclosure Statement does not indicate
Bankruptcy Court approval of the Plan.

 

If you do not have a Disclosure Statement, you may obtain a copy free of charge
on the dedicated webpage of Prime Clerk LLC, the Debtors’ court-approved
solicitation agent (the “Solicitation Agent”) in these cases, at
http://primeclerk.com/aegerion. A copy of the Disclosure Statement is also
available: (a) at the Office of the Clerk of the Bankruptcy Court; (b) on the
Bankruptcy Court’s website, http://www.nysb.uscourts.gov (a PACER account is
required); (c) upon written request to the Solicitation Agent at Aegerion
Pharmaceuticals, Inc. Ballot Processing Center, c/o Prime Clerk LLC, Grand
Central Place, 60 East 42nd Street, Suite

 

--------------------------------------------------------------------------------

(1)                                 The Debtors in these chapter 11 cases and
the last four digits of each Debtor’s federal taxpayer identification number are
Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals
Holdings, Inc. (1331). The Debtors’ executive headquarters are located at 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

 

(2)                                 Capitalized terms used in this Ballot that
are not otherwise defined herein have the meanings given to them in the Plan.

 

--------------------------------------------------------------------------------



 

1440, New York, NY 10165; or (d) by contacting the Solicitation Agent via
telephone at 844-627-5368 or for international calls at 347-292-3524 or via
email at aegerionballots@primeclerk.com.

 

IMPORTANT

 

You should review the Disclosure Statement and the Plan before you vote. You may
wish to seek legal advice concerning the Plan and your classification and
treatment under the Plan. Your Claim has been placed in Class 3 Bridge Loan
Claims under the Plan. If you hold Claims in more than one Class under the Plan,
you will receive a ballot for each Class in which you are entitled to vote.

 

If your Ballot is not actually received by the Balloting Agent on or before
August 15, 2019 at 4:00 p.m. (prevailing Eastern Time), and such deadline is not
extended, your vote will not count as either an acceptance or rejection of the
Plan.

 

If the Plan is confirmed by the Bankruptcy Court it will be binding on you
whether or not you vote.

 

Your receipt of this Ballot and the enclosed tax form does not signify that your
Claim(s) has been or will be Allowed. The Debtors reserve all rights to dispute
such Claim(s).

 

You may return your Ballot either (a) through Prime Clerk’s E-Ballot platform,
located at http://cases.primeclerk.com/aegerion, or (b) by sending it and the
enclosed tax form in the return envelope provided in your package to:

 

Aegerion Pharmaceuticals, Inc. Ballot Processing Center

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

 

If you submit your vote through the E-Ballot platform, you should not return a
paper ballot. However, please return the enclosed tax form regardless of whether
you vote through the E-Ballot platform as this will assist the Debtors in
effectuating distributions to the extent you have an Allowed Claim.

 

2

--------------------------------------------------------------------------------



 

HOW TO VOTE ONLINE THROUGH PRIME CLERK’S E-BALLOT PLATFORM

 

You may submit your ballot electronically by clicking on the “Submit E-Ballot”
section on the Solicitation Agent’s website for these cases, located at
http://cases.primeclerk.com/aegerion, and following the directions set forth on
the website regarding submitting your E-Ballot as described more fully below.

 

1.                                      Please visit the Debtors’ voting website
at http://cases.primeclerk.com/Aegerion.

 

2.                                      Click on the “E-Ballot” section of the
Debtors’ voting website.

 

3.                                      Follow the directions to submit your
E-Ballot. If you choose to submit your Ballot via Prime Clerk’s E-Ballot system,
you should not return a hard copy of your Ballot.

 

IMPORTANT NOTE: YOU WILL NEED THE FOLLOWING INFORMATION TO RETRIEVE AND SUBMIT
YOUR CUSTOMIZED E-BALLOT:

 

UNIQUE E-BALLOT ID#

 

PLEASE CHOOSE ONLY ONE METHOD OF RETURN FOR YOUR BALLOT. IF YOU CAST BOTH AN
E-BALLOT AND A PAPER BALLOT WITH RESPECT TO THE SAME CLAIM, THE PAPER BALLOT
WILL NOT BE COUNTED.

 

“E-BALLOTING” IS THE SOLE MANNER IN WHICH BALLOTS MAY BE DELIVERED VIA
ELECTRONIC TRANSMISSION.

 

BALLOTS SUBMITTED BY FACSIMILE OR EMAIL WILL NOT BE COUNTED UNLESS APPROVED BY
THE DEBTORS.

 

PLEASE RETURN THE ENCLOSED TAX FORM REGARDLESS OF WHETHER YOU VOTE THROUGH THE
E-BALLOT PLATFORM AS THIS WILL ASSIST THE DEBTORS IN EFFECTUATING DISTRIBUTIONS
TO THE EXTENT YOU HAVE AN ALLOWED CLAIM.

 

ACCEPTANCE OR REJECTION OF THE PLAN

 

Item 1.         Vote Amount.

 

For purposes of voting to accept or reject the Plan, as of 5:00 p.m. (prevailing
Eastern Time) on July 11, 2019 (the “Voting Record Date”), the undersigned (the
“Claimant”) was a holder of a Class 3 Bridge Loan Claim in the aggregate amount
set forth below.

 

$

 

3

--------------------------------------------------------------------------------



 

Item 2.         Vote on Plan.

 

CHECK ONE BOX ONLY

 

o                                    ACCEPTS (votes FOR) the Plan.

 

o                                    REJECTS (votes AGAINST) the Plan.

 

IMPORTANT INFORMATION REGARDING THE RELEASES

 

Following confirmation, subject to Article XII of the Plan, the Plan will be
substantially consummated on the Effective Date. Among other things, effective
as of the Confirmation Date but subject to the occurrence of the Effective Date,
certain release, injunction, exculpation and discharge provisions set forth in
Article XII of the Plan will become effective. In determining how to cast your
vote on the Plan, it is important to read the provisions contained in
Article XII of the Plan very carefully so that you understand how confirmation
and substantial consummation of the Plan — which effectuates such provisions —
will affect you and any Claim(s) you may hold against the Debtors and/or certain
other Released Parties specified in the Plan.(3)

 

Specifically, except as otherwise set forth in the Plan or Confirmation Order,
the releases in Section 12.6 of the Plan (the “Releases”) bind (a) each holder
of a Claim that voted to accept the Plan, (b) each Released Party, and (c) to
the fullest extent permissible under applicable law, as such law may be extended
or interpreted subject to the Effective Date, (i) all holders of a Claim who
vote to reject the Plan and “opt in” to the Releases, (ii) all holders of a
Claim or Interest who are not entitled to vote to accept or reject the Plan and
“opt in” to the Releases, or (iii) all other holders of a Claim or Interest who
elect to “opt in” to the Releases. The Releases provide for, among other things,
the following:

 

Releases by the Debtors. Except as otherwise provided in the Plan or the
Confirmation Order, as of the Effective Date, the Debtors, as, debtors in
possession, and any person seeking

 

--------------------------------------------------------------------------------

(3)                                 As used herein and in the Plan, the term
“Released Parties” means, collectively, and each solely in its capacity as such:
(a) the Debtors, their respective non-Debtor subsidiaries, and the Reorganized
Debtors; (b) Novelion; (c) the DIP Administrative Agent and the DIP Lenders;
(d) the Bridge Loan Administrative Agent; (e) the Convertible Notes Trustee;
(f) the Bridge Loan Lenders; (g) the Consenting Lenders; (h) the members of the
Ad Hoc Group; (i) the Plan Investor; (j) the Committee and each of its current
and former members solely in their capacity as members of the Committee;
(k) each of such parties’ respective predecessors, successors, assigns,
subsidiaries, owners, affiliates, managed accounts, funds or funds under common
management; and (l) each of the foregoing parties’ (described in clauses
(a)-(k)) respective current and former officers, directors, managers, managing
members, employees, members, principals, shareholders, agents, advisory board
members, management companies, fund advisors, partners, attorneys, financial
advisors or other professionals or representatives, together with their
successors and assigns, in each case solely in their capacity as such; provided,
however, that former directors, officers and employees of the Debtors shall not
be deemed Released Parties; provided further that such attorneys and
professional advisors shall only include those that provided services related to
the Chapter 11 Cases and the transactions contemplated by the Plan (and do not
include the attorneys and law firms retained by the Debtors in the ordinary
course of business during these Chapter 11 Cases); provided, further, that no
Person shall be a Released Party if it objects to the releases provided for in
Article XII of the Plan.

 

4

--------------------------------------------------------------------------------



 

to exercise the rights of the Debtors’ Estates, including without limitation,
any successor to the Debtors or any representative of the Debtors’ Estates
appointed or selected pursuant to sections 1103, 1104 or 1123(b)(3) of the
Bankruptcy Code or under chapter 7 of the Bankruptcy Code, shall be deemed to
forever release, waive and discharge all claims (as such term “claim” is defined
in section 101(5) of the Bankruptcy Code), obligations, suits, judgments,
damages, demands, debts, rights, causes of action (including, but not limited
to, the Causes of Action) and liabilities (other than the rights of the Debtors
to enforce the Plan and the contracts, instruments, releases and other
agreements or documents delivered thereunder) against any Released Party,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise that are based in whole or in part on any act, omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the purchase,
sale or rescission of the purchase or sale of any security of the Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the parties released pursuant to this
Section 12.6, the Chapter 11 Cases, the RSA, the DIP Financing Agreement, the
Plan Funding Agreement, or the Plan or the Disclosure Statement, and that could
have been asserted by or on behalf of the Debtors or their Estates, whether
directly, indirectly, derivatively or in any representative or any other
capacity; provided, however, that in no event shall anything in this
Section 12.06(a) be construed as a release of any Person’s gross negligence,
fraud, or willful misconduct, each as determined by a Final Order, for matters
with respect to the Debtors and/or their affiliates. Entry of the Confirmation
Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
Rule 9019, of the releases in the Plan, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall
constitute the Bankruptcy Court’s finding that the releases in the Plan are:
(1) in exchange for the good and valuable consideration provided by the Released
Parties; (2) a good faith settlement and compromise of the claims released by
the releases in the Plan; (3) in the best interests of the Debtors and all
holders of Claims and Interests; (4) fair, equitable and reasonable; (5) given
and made after reasonable investigation by the Debtors and after notice and
opportunity for hearing; and (6) a bar to any of the Debtors asserting any claim
released by the releases in the Plan against any of the Released Parties.

 

Third Party Releases. Except as otherwise provided in the Plan, the Plan Funding
Agreement or the Confirmation Order, on the Effective Date each Releasing Party,
in consideration for the obligations of the Debtors under the Plan, the
distributions under the Plan and other contracts, instruments, releases,
agreements or documents executed and delivered in connection with the Plan, will
be deemed to have consented to the Plan and the restructuring embodied in the
Plan for all purposes and deemed to forever release, waive and discharge all
claims (as such term is defined in section 101(5) of the Bankruptcy Code),
including but not limited to any claim sounding in law or equity or asserting a
tort, breach of any duty or contract, violations of the common law, any federal
or state statute, any federal or state securities laws or otherwise, demands,
debts, rights, causes of action (including without limitation, the Causes of
Action) or liabilities (other than the right to enforce the obligations of any
party under the Plan and the contracts, instruments, releases, agreements and
documents delivered under or in connection with the Plan), including, without
limitation, any claims for any such loss such holder may suffer, have suffered
or be alleged to suffer as a

 

5

--------------------------------------------------------------------------------



 

result of the Debtors commencing the Chapter 11 Cases or as a result of the Plan
being consummated, against any Released Party, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, existing or hereafter arising, in law, equity or
otherwise that are based in whole or in part on any act or omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the Chapter 11
Cases, the Plan or the Disclosure Statement; provided, however, that in no event
shall anything in this Section 12.06(b) be construed as a release of any
Person’s gross negligence, fraud, or willful misconduct, each as determined by a
Final Order, for matters with respect to the Debtors and/or their affiliates.
Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases of holders of Claims
and Interests, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy
Court’s finding that the releases in the Plan are: (1) in exchange for the good
and valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims in the Plan; (3) in the best interests
of the Debtors and all holders of Claims and Interests; (4) fair, equitable and
reasonable; (5) given and made after notice and opportunity for hearing; and
(6) a bar to any holder of a Claim or Interest asserting any Claim released by
the releases in the Plan against any of the Released Parties.

 

Notwithstanding anything to the contrary contained in the Plan: (i) except to
the extent permissible under applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, the releases provided for in this
Section 12.06 of the Plan shall not release any non-Debtor entity from any
liability arising under (a) the Internal Revenue Code or any state, city or
municipal tax code, (b) any criminal laws of the United States or any state,
city or municipality, or (c) any environmental laws of the United States or any
state, city or municipal tax code; and (ii) the releases set forth in this
Section 12.06 shall not release any (a) claims, right, or Causes of Action for
money borrowed from or owed to the Debtors by any of their directors, officers
or former employees, as set forth in the Debtors’ books and records, (b) any
claims against any Person to the extent such Person asserts a crossclaim,
counterclaim and/or claim for setoff which seeks affirmative relief against a
Debtor or any of its officers, directors, or representatives, (c) claims against
any Person arising from or relating to such Person’s gross negligence, fraud, or
willful misconduct, each as determined by a Final Order of the Bankruptcy Court,
and (d) any Unimpaired Claims unless and until holders of Unimpaired Claims have
received payment on account of such Claims that render such claims Unimpaired in
accordance with the Plan.

 

Notwithstanding any language to the contrary contained in this Disclosure
Statement, Plan, and/or the Confirmation Order, no provision of the Plan or the
Confirmation Order shall (i) preclude the SEC from enforcing its police or
regulatory powers; or (ii) enjoin, limit, impair, or delay the SEC from
commencing or continuing any claims, causes of action, proceedings or
investigations against any non-Debtor person or non-Debtor entity in any forum.

 

As to any Governmental Unit (as defined in section 101(27) of the Bankruptcy
Code), nothing in the Plan, Plan Documents, or Confirmation Order shall limit or
expand the scope of discharge, release or injunction to which the Debtors or
Reorganized Debtors are entitled under the Bankruptcy Code, if any. The
discharge, release, and injunction provisions

 

6

--------------------------------------------------------------------------------



 

contained in the Plan, Plan Documents, or Confirmation Order are not intended
and shall not be construed to bar any Governmental Unit from, subsequent to the
Confirmation Order, pursuing any police or regulatory action.

 

Accordingly, notwithstanding anything contained in the Plan, Plan Documents, or
Confirmation Order to the contrary, nothing in the Plan or Confirmation Order
shall discharge, release, impair or otherwise preclude: (1) any liability to any
Governmental Unit that is not a “claim” within the meaning of section 101(5) of
the Bankruptcy Code; (2) any Claim of any Governmental Unit arising on or after
the Confirmation Date; (3) any valid right of setoff or recoupment of any
Governmental Unit against any of the Debtors; or (4) any liability of the
Debtors or Reorganized Debtors under police or regulatory statutes or
regulations to any Governmental Unit as the owner, lessor, lessee or operator of
property that such entity owns, operates or leases after the Confirmation Date.
Nor shall anything in the Plan, Plan Documents, or Confirmation Order:
(i) enjoin or otherwise bar any Governmental Unit from asserting or enforcing,
outside the Bankruptcy Court, any liability described in the preceding sentence;
or (ii) divest any court, commission, or tribunal of jurisdiction to determine
whether any liabilities asserted by any Governmental Unit are discharged or
otherwise barred by the Plan, Plan Documents, Confirmation Order, or the
Bankruptcy Code.

 

Moreover, nothing in the Plan, Plan Documents, or Confirmation Order shall
release or exculpate any non-debtor, including any Released Parties and/or
exculpated parties, from any liability to any Governmental Unit, including but
not limited to any liabilities arising under the Internal Revenue Code, the
environmental laws, or the criminal laws against the Released Parties and/or
exculpated parties, nor shall anything in the Plan, Plan Documents, or
Confirmation Order enjoin any Governmental Unit from bringing any claim, suit,
action or other proceeding against any non-Debtor for any liability whatsoever;
provided, however, that the foregoing sentence shall not limit the scope of
discharge granted to the Debtors under sections 524 and 1141 of the Bankruptcy
Code.

 

Nothing contained in the Plan, Plan Documents, or Confirmation Order shall be
deemed to determine the tax liability of any person or entity, including but not
limited to the Debtors and the Reorganized Debtors, nor shall the Plan, Plan
Documents, or Confirmation Order be deemed to have determined the federal and/or
state tax treatment of any item, distribution, or entity, including the federal
and/or state tax consequences of the Plan and/or Plan Documents, nor shall
anything in the Plan, Plan Documents, or Confirmation Order be deemed to have
conferred jurisdiction upon the Bankruptcy Court to make determinations as to
federal and/or state tax liability and federal and/or state tax treatment except
as provided under 11 U.S.C. § 505.

 

Article X of the Plan regarding Executory Contracts and Unexpired Leases, and
Section 7.8 of the Plan regarding Cancellation of Existing Securities and
Agreements, shall not apply to the Government Settlement Agreements. The
Government Settlement Agreements shall be unimpaired by the Plan, Plan
Documents, and Confirmation Order, and shall remain obligations of the Debtors
and/or the Reorganized Debtors, and all rights, obligations, and duties under
the Government Settlement Agreements shall be preserved as if the Debtors’
bankruptcy cases were never filed. All Governmental Units reserve all rights
with respect to the Government Settlement Agreements, and nothing contained in
the Plan, Plan Documents,

 

7

--------------------------------------------------------------------------------



 

or Confirmation Order shall discharge, release, impair, or otherwise preclude
any liability to any Governmental Unit arising from or relating to the
Government Settlement Agreements. Any amounts owed to Governmental Units under
the Government Settlement Agreements shall be paid in full when due in the
ordinary course and nothing in the Plan, Plan Documents, or Confirmation Order
shall be interpreted to set cure amounts, authorize the assignment or rejection
of any Government Settlement Agreement, or require any Governmental Unit to
approve of and consent to the assignment of any Government Settlement Agreement.
The Debtors and Reorganized Debtors expressly agree that any provisions
regarding default in the Government Settlement Agreements shall continue to
apply as set forth in those agreements, irrespective of any provisions of the
Plan, Plan Documents, and Confirmation Order. For the avoidance of doubt,
nothing contained in the Plan, Plan Documents, or Confirmation Order shall
divest any court, commission, or tribunal of jurisdiction over any matters
related to the Government Settlement Agreements, or confer on the Bankruptcy
Court jurisdiction over any matter related to the Government Settlement
Agreements. Notwithstanding anything to the contrary in this paragraph, the
provisions of this paragraph are subject to the provisions of Section 5.5 of the
Plan regarding acceleration or increase of the monetary obligations under the
Government Settlement Agreements.

 

The governmental units that are parties to the Government Settlement Agreements
have not at this time sought to accelerate or increase payments under those
agreements as a result of the filing of these Chapter 11 Cases or the
consummation of the transactions contemplated by the Plan and the Plan
Documents. The Debtors and certain of the governmental units that are parties to
the Government Settlement Agreements are in discussions regarding the intentions
of those parties regarding acceleration of the Debtors’ payment obligations
under the Government Settlement Agreements. The Debtors and these parties to the
Government Settlement Agreements anticipate reaching resolution on this issue
before the Plan is confirmed.

 

Item 3.         Opt-In Election (for holders of Class 3 Bridge Loan Claims that
abstain from voting or vote to REJECT the Plan only)

 

If you did not vote to accept the Plan in Item 2, either because you abstained
from voting on the Plan or voted to reject the Plan, you are still entitled to
opt into the releases set forth in Article XII of the Plan by making such
election below. DO NOT COMPLETE THE FOLLOWING ELECTION IF YOU VOTED TO ACCEPT
THE PLAN IN ITEM 2. PURSUANT TO THE TERMS OF THE PLAN, IF YOU VOTE TO ACCEPT THE
PLAN YOU WILL BE DEEMED TO HAVE CONSENTED TO THE RELEASES SET FORTH IN
ARTICLE XII OF THE PLAN.

 

o                                    The undersigned elects to grant (OPTS IN
TO) the Releases set forth in Section 12.6 of the Plan.

 

Item 4.         Certification.

 

By signing this Ballot, the undersigned Claimant hereby certifies that: (a) on
the Voting Record Date, it was the holder of the Class 3 Bridge Loan Claim to
which this Ballot pertains (or an authorized signatory for such holder); (b) it
has full power and authority to vote to

 

8

--------------------------------------------------------------------------------



 

accept or reject the Plan; and (c) it had received a copy of the Disclosure
Statement (including all exhibits thereto) and other solicitation materials. The
undersigned understands that an otherwise properly completed, executed and
timely-returned Ballot that does not indicate either acceptance or rejection of
the Plan or indicates both acceptance and rejection of the Plan will not be
counted. By signing this Ballot, the undersigned is also certifying that its
vote on the Plan is subject to all the terms and conditions set forth in the
Plan and the Disclosure Statement.

 

Name of Claimant:

 

 

 

 

 

Signature:

 

 

 

 

 

Name (if different from Claimant):

 

 

 

 

 

Title (if corporation or partnership)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

Email:

 

 

 

PLEASE MAKE SURE YOU HAVE PROVIDED ALL INFORMATION REQUESTED IN THIS BALLOT.
PLEASE READ AND FOLLOW THE INSTRUCTIONS SET FORTH BELOW CAREFULLY. PLEASE (A)
SUBMIT YOUR BALLOT ELECTRONICALLY THROUGH THE SOLICITATION AGENT’S E-BALLOT
PLATFORM, LOCATED AT HTTP://CASES.PRIMECLERK.COM/AEGERION AND RETURN YOUR TAX
FORM TO THE SOLICITATION AGENT, OR (B) COMPLETE, SIGN AND DATE THIS BALLOT AND
RETURN IT BY MAIL, HAND DELIVERY OR OVERNIGHT COURIER SO THAT IT IS RECEIVED BY
THE SOLICITATION AGENT BY AUGUST 15, 2019 AT 4:00 P.M. (PREVAILING EASTERN
TIME).

 

9

--------------------------------------------------------------------------------



 

VOTING INSTRUCTIONS

 

1.                                      In order for your vote to count, you
must:

 

(i)                                     In the boxes provided in Item 2 of the
Ballot, indicate either acceptance or rejection of the Plan by checking the
appropriate box; and

 

(ii)                                  Review and sign the certifications in Item
4 of the Ballot. Please be sure to sign and date your Ballot. Your original
signature is required if you are voting by paper ballot in order for your vote
to be counted. If you are completing the Ballot on behalf of an entity, indicate
your relationship with such entity and the capacity in which you are signing,
and if requested, provide proof of your authorization to so sign. In addition,
please provide your name and mailing address if different from that set forth on
the attached mailing label or if no such mailing label is attached to the
Ballot.

 

2.                                      If you abstained from voting or voted to
reject the Plan, review the opt-in election disclosure in Item 3 of the Ballot,
and determine whether you will check the box to opt into the Plan’s release
provisions by checking the box in Item 3.

 

3.                                      To have your vote counted, you must
(a) submit your ballot electronically through the Solicitation Agent’s E-Ballot
platform, located at http://cases.primeclerk.com/aegerion, or (b) complete, sign
and return this paper Ballot so that it is actually received by the Solicitation
Agent not later than 4:00 p.m. (prevailing Eastern Time) on August 15, 2019. A
PREPAID ENVELOPE ADDRESSED TO THE SOLICITATION AGENT IS ENCLOSED FOR YOUR
CONVENIENCE. Return the completed Ballot and your tax form to:

 

Aegerion Pharmaceuticals, Inc. Ballot Processing Center

c/o Prime Clerk LLC

Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

 

Or via e-ballot at cases.primeclerk.com/aegerion

 

4.                                      DO NOT SUBMIT YOUR BALLOT BY FAX OR
EMAIL. A ballot submitted by facsimile or email will not be counted unless
approved by the Debtors.

 

5.                                      A properly completed, executed and
timely-returned Ballot that either (a) indicates both an acceptance and
rejection of the Plan, or (b) fails to indicate either an acceptance or
rejection of the Plan will not be counted.

 

10

--------------------------------------------------------------------------------



 

6.                                      If you hold Claims in more than one
voting Class under the Plan, you should receive a ballot for each such category
of Claims, coded by Class number and description, and a set of solicitation
materials with respect to each such Claim. Each ballot you receive is for voting
only your Claim described in that ballot. Please complete and return each ballot
you receive. The attached Ballot is designated only for voting Class 3 Bridge
Loan Claims.

 

7.                                      You must vote all your Claims within a
single Class under the Plan either to accept or reject the Plan. Accordingly, a
Ballot (or multiple Ballots with respect to multiple Claims within a single
Class) that partially rejects and partially accepts the Plan will not be
counted.

 

8.                                      If you cast more than one Ballot voting
the same Claim prior to the Voting Deadline, the last valid Ballot timely
received shall be deemed to reflect the voter’s intent and shall supersede and
revoke any earlier received Ballot. If you simultaneously cast inconsistent
duplicate Ballots with respect to the same Claim, such Ballots shall not be
counted.

 

9.                                      Any Ballot that is illegible or that
contains insufficient information to permit the identification of the claimant
will not be counted.

 

10.                               This Ballot does not constitute, and shall not
be deemed to be, a proof of claim or equity interest or an assertion or
admission of a Claim or an Interest.

 

11.                               Subject to the requirements of, and compliance
with, Bankruptcy Rule 3018, if you have delivered a valid Ballot for the
acceptance or rejection of the Plan, you may withdraw such acceptance or
rejection by delivering a written notice of withdrawal to the Balloting Agent at
any time prior to the Voting Deadline. A notice of withdrawal, to be valid, must
(i) describe the Claim, (ii) be signed by the creditor in the same manner as the
Ballot was originally signed, and (iii) be received by the Balloting Agent on or
before the Voting Deadline. The Debtors reserve the absolute right to contest
the validity of any such withdrawals of Ballots.

 

12.                               It is important that you vote. The Plan can be
confirmed by the Bankruptcy Court and thereby made binding on you if it is
accepted by the holders of at least two-thirds in amount and one-half in number
of the Claims in each impaired Class who vote on the Plan and if the Plan
otherwise satisfies the applicable requirements of section 1129(a) of title 11
of the United States Code (the “Bankruptcy Code”). The votes of Claims actually
voted in your Class will bind both those who vote and those who do not vote. If
the requisite acceptances are not obtained, the Bankruptcy Court nonetheless may
confirm the Plan if it finds that the Plan: (a) provides fair and equitable
treatment to, and does not unfairly discriminate against, the Class or Classes
voting to reject the Plan; and (b) otherwise satisfies the requirements of
section 1129(b) of the Bankruptcy Code.

 

13.                               This Ballot is not a letter of transmittal and
may not be used for any purposes other than to cast a vote to accept or reject
the Plan. Holders should not surrender, at this time, certificates (if any)
representing their securities. No party will accept delivery of any such
certificates surrendered together with this Ballot.

 

11

--------------------------------------------------------------------------------



 

14.                               NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY
INFORMATION OR ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT OR OTHER SOLICITATION
MATERIALS APPROVED BY THE BANKRUPTCY COURT, INCLUDING, WITHOUT LIMITATION, THE
DISCLOSURE STATEMENT.

 

15.                               PLEASE RETURN YOUR BALLOT AND TAX
FORM PROMPTLY.

 

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE PROCEDURES GENERALLY, OR
IF YOU NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER ENCLOSED MATERIALS, PLEASE
CONTACT YOUR NOMINEE, OR PRIME CLERK AT 844-627-5368 OR FOR INTERNATIONAL CALLS
AT 347-292-3524 OR VIA EMAIL AT AEGERIONBALLOTS@PRIMECLERK.COM.

 

12

--------------------------------------------------------------------------------



 

UNITED STATES BANKRUPTCY COURT

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

 

In re

:

Chapter 11

 

:

 

Aegerion Pharmaceuticals, Inc., et al.,(1)

:

Case No. 19-11632 (MG)

 

:

 

Debtors.

:

(Jointly Administered)

 

x

 

 

BALLOT FOR CLASS 4 (NOVELION INTERCOMPANY LOAN CLAIMS)

FOR ACCEPTING OR REJECTING THE DEBTORS’ FIRST AMENDED

JOINT CHAPTER 11 PLAN

 

TO BE COUNTED, YOUR VOTE MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY
AUGUST 15, 2019, AT 4:00 P.M. (PREVAILING EASTERN TIME).

 

This ballot (the “Ballot”) is being submitted to you by Aegerion
Pharmaceuticals, Inc. and Aegerion Pharmaceuticals Holdings, Inc. as debtors and
debtors in possession in the above-captioned cases (the “Debtors”) to solicit
your vote to accept or reject the Debtors’ First Amended Joint Chapter 11 Plan
[Docket No. 180] (including all exhibits thereto and as may be further amended,
modified or supplemented from time to time, the “Plan”).(2)

 

The Bankruptcy Court has approved the Debtors’ Disclosure Statement for First
Amended Joint Chapter 11 Plan [Docket No. 182]. (including all exhibits thereto
and as may be further amended, modified or supplemented from time to time, the
“Disclosure Statement”). The Disclosure Statement describes the Plan and
provides information to assist you in deciding how to vote your Ballot.
Bankruptcy Court approval of the Disclosure Statement does not indicate
Bankruptcy Court approval of the Plan.

 

If you do not have a Disclosure Statement, you may obtain a copy free of charge
on the dedicated webpage of Prime Clerk LLC, the Debtors’ court-approved
solicitation agent (the “Solicitation Agent”) in these cases, at
http://primeclerk.com/aegerion. A copy of the Disclosure Statement is also
available: (a) at the Office of the Clerk of the Bankruptcy Court; (b) on the
Bankruptcy Court’s website, http://www.nysb.uscourts.gov (a PACER account is
required); (c) upon written request to the Solicitation Agent at Aegerion
Pharmaceuticals, Inc. Ballot Processing Center, c/o Prime Clerk LLC, One Grand
Central Place, 60 East 42nd, Suite

 

--------------------------------------------------------------------------------

(1)                                 The Debtors in these chapter 11 cases and
the last four digits of each Debtor’s federal taxpayer identification number are
Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals
Holdings, Inc. (1331). The Debtors’ executive headquarters are located at 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

 

(2)                                 Capitalized terms used in this Ballot that
are not otherwise defined herein have the meanings given to them in the Plan.

 

--------------------------------------------------------------------------------



 

1440, New York, NY 10165; or (d) by contacting the Solicitation Agent via
telephone at 844-627-5368 or for international calls at 347-292-3524 or via
email at aegerionballots@primeclerk.com.

 

IMPORTANT

 

You should review the Disclosure Statement and the Plan before you vote. You may
wish to seek legal advice concerning the Plan and your classification and
treatment under the Plan. Your Claim has been placed in Class 4 Novelion
Intercompany Loan Claims under the Plan. If you hold Claims in more than one
Class under the Plan, you will receive a ballot for each Class in which you are
entitled to vote.

 

If your Ballot is not actually received by the Balloting Agent on or before
August 15, 2019 at 4:00 p.m. (prevailing Eastern Time), and such deadline is not
extended, your vote will not count as either an acceptance or rejection of the
Plan.

 

If the Plan is confirmed by the Bankruptcy Court it will be binding on you
whether or not you vote.

 

Your receipt of this Ballot and the enclosed tax form does not signify that your
Claim(s) has been or will be Allowed. The Debtors reserve all rights to dispute
such Claim(s).

 

You may return your Ballot either (a) through Prime Clerk’s E-Ballot platform,
located at http://cases.primeclerk.com/aegerion, or (b) by sending it and the
enclosed tax form in the return envelope provided in your package to:

 

Aegerion Pharmaceuticals, Inc. Ballot Processing Center

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

 

If you submit your vote through the E-Ballot platform, you should not return a
paper ballot. However, please return the enclosed tax form regardless of whether
you vote through the E-Ballot platform as this will assist the Debtors in
effectuating distributions to the extent you have an Allowed Claim.

 

2

--------------------------------------------------------------------------------



 

HOW TO VOTE ONLINE THROUGH PRIME CLERK’S E-BALLOT PLATFORM

 

You may submit your ballot electronically by clicking on the “Submit E-Ballot”
section on the Solicitation Agent’s website for these cases, located at
http://cases.primeclerk.com/aegerion, and following the directions set forth on
the website regarding submitting your E-Ballot as described more fully below.

 

1.                                      Please visit the Debtors’ voting website
at http://cases.primeclerk.com/aegerion.

 

2.                                      Click on the “E-Ballot” section of the
Debtors’ voting website.

 

3.                                      Follow the directions to submit your
E-Ballot. If you choose to submit your Ballot via Prime Clerk’s E-Ballot system,
you should not return a hard copy of your Ballot.

 

IMPORTANT NOTE: YOU WILL NEED THE FOLLOWING INFORMATION TO RETRIEVE AND SUBMIT
YOUR CUSTOMIZED E-BALLOT:

 

UNIQUE E-BALLOT ID#

 

PLEASE CHOOSE ONLY ONE METHOD OF RETURN FOR YOUR BALLOT. IF YOU CAST BOTH AN
E-BALLOT AND A PAPER BALLOT WITH RESPECT TO THE SAME CLAIM, THE PAPER BALLOT
WILL NOT BE COUNTED.

 

“E-BALLOTING” IS THE SOLE MANNER IN WHICH BALLOTS MAY BE DELIVERED VIA
ELECTRONIC TRANSMISSION.

 

BALLOTS SUBMITTED BY FACSIMILE OR EMAIL WILL NOT BE COUNTED UNLESS APPROVED BY
THE DEBTORS.

 

PLEASE RETURN THE ENCLOSED TAX FORM REGARDLESS OF WHETHER YOU VOTE THROUGH THE
E-BALLOT PLATFORM AS THIS WILL ASSIST THE DEBTORS IN EFFECTUATING DISTRIBUTIONS
TO THE EXTENT YOU HAVE AN ALLOWED CLAIM.

 

ACCEPTANCE OR REJECTION OF THE PLAN

 

Item 1.         Vote Amount.

 

For purposes of voting to accept or reject the Plan, as of 5:00 p.m. (prevailing
Eastern Time) on July 11, 2019 (the “Voting Record Date”), the undersigned (the
“Claimant”) was a holder of a Class 4 Novelion Intercompany Loan Claim in the
aggregate amount set forth below.

 

$

 

3

--------------------------------------------------------------------------------



 

Item 2.         Vote on Plan.

 

CHECK ONE BOX ONLY

 

o                                    ACCEPTS (votes FOR) the Plan.

 

o                                    REJECTS (votes AGAINST) the Plan.

 

IMPORTANT INFORMATION REGARDING THE RELEASES

 

Following confirmation, subject to Article XII of the Plan, the Plan will be
substantially consummated on the Effective Date. Among other things, effective
as of the Confirmation Date but subject to the occurrence of the Effective Date,
certain release, injunction, exculpation and discharge provisions set forth in
Article XII of the Plan will become effective. In determining how to cast your
vote on the Plan, it is important to read the provisions contained in
Article XII of the Plan very carefully so that you understand how confirmation
and substantial consummation of the Plan — which effectuates such provisions —
will affect you and any Claim(s) you may hold against the Debtors and/or certain
other Released Parties specified in the Plan.(3)

 

Specifically, except as otherwise set forth in the Plan or Confirmation Order,
the releases in Section 12.6 of the Plan (the “Releases”) bind (a) each holder
of a Claim that voted to accept the Plan, (b) each Released Party, and (c) to
the fullest extent permissible under applicable law, as such law may be extended
or interpreted subject to the Effective Date, (i) all holders of a Claim who
vote to reject the Plan and “opt in” to the Releases, (ii) all holders of a
Claim or Interest who are not entitled to vote to accept or reject the Plan and
“opt in” to the Releases, or (iii) all other holders of a Claim or Interest who
elect to “opt in” to the Releases. The Releases provide for, among other things,
the following:

 

Releases by the Debtors. Except as otherwise provided in the Plan or the
Confirmation Order, as of the Effective Date, the Debtors, as, debtors in
possession, and any person seeking

 

--------------------------------------------------------------------------------

(3)                                 As used herein and in the Plan, the term
“Released Parties” means, collectively, and each solely in its capacity as such:
(a) the Debtors, their respective non-Debtor subsidiaries, and the Reorganized
Debtors; (b) Novelion; (c) the DIP Administrative Agent and the DIP Lenders;
(d) the Bridge Loan Administrative Agent; (e) the Convertible Notes Trustee;
(f) the Bridge Loan Lenders; (g) the Consenting Lenders; (h) the members of the
Ad Hoc Group; (i) the Plan Investor; (j) the Committee and each of its current
and former members solely in their capacity as members of the Committee;
(k) each of such parties’ respective predecessors, successors, assigns,
subsidiaries, owners, affiliates, managed accounts, funds or funds under common
management; and (l) each of the foregoing parties’ (described in clauses
(a)-(k)) respective current and former officers, directors, managers, managing
members, employees, members, principals, shareholders, agents, advisory board
members, management companies, fund advisors, partners, attorneys, financial
advisors or other professionals or representatives, together with their
successors and assigns, in each case solely in their capacity as such; provided,
however, that former directors, officers and employees of the Debtors shall not
be deemed Released Parties; provided further that such attorneys and
professional advisors shall only include those that provided services related to
the Chapter 11 Cases and the transactions contemplated by this Plan (and do not
include the attorneys and law firms retained by the Debtors in the ordinary
course of business during these Chapter 11 Cases); provided, further, that no
Person shall be a Released Party if it objects to the releases provided for in
Article XII of this Plan.

 

4

--------------------------------------------------------------------------------



 

to exercise the rights of the Debtors’ Estates, including without limitation,
any successor to the Debtors or any representative of the Debtors’ Estates
appointed or selected pursuant to sections 1103, 1104 or 1123(b)(3) of the
Bankruptcy Code or under chapter 7 of the Bankruptcy Code, shall be deemed to
forever release, waive and discharge all claims (as such term “claim” is defined
in section 101(5) of the Bankruptcy Code), obligations, suits, judgments,
damages, demands, debts, rights, causes of action (including, but not limited
to, the Causes of Action) and liabilities (other than the rights of the Debtors
to enforce the Plan and the contracts, instruments, releases and other
agreements or documents delivered thereunder) against any Released Party,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise that are based in whole or in part on any act, omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the purchase,
sale or rescission of the purchase or sale of any security of the Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the parties released pursuant to this
Section 12.6, the Chapter 11 Cases, the RSA, the DIP Financing Agreement, the
Plan Funding Agreement, or the Plan or the Disclosure Statement, and that could
have been asserted by or on behalf of the Debtors or their Estates, whether
directly, indirectly, derivatively or in any representative or any other
capacity; provided, however, that in no event shall anything in this
Section 12.06(a) be construed as a release of any Person’s gross negligence,
fraud, or willful misconduct, each as determined by a Final Order, for matters
with respect to the Debtors and/or their affiliates. Entry of the Confirmation
Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
Rule 9019, of the releases in the Plan, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall
constitute the Bankruptcy Court’s finding that the releases in the Plan are:
(1) in exchange for the good and valuable consideration provided by the Released
Parties; (2) a good faith settlement and compromise of the claims released by
the releases in the Plan; (3) in the best interests of the Debtors and all
holders of Claims and Interests; (4) fair, equitable and reasonable; (5) given
and made after reasonable investigation by the Debtors and after notice and
opportunity for hearing; and (6) a bar to any of the Debtors asserting any claim
released by the releases in the Plan against any of the Released Parties.

 

Third Party Releases. Except as otherwise provided in the Plan, the Plan Funding
Agreement or the Confirmation Order, on the Effective Date each Releasing Party,
in consideration for the obligations of the Debtors under the Plan, the
distributions under the Plan and other contracts, instruments, releases,
agreements or documents executed and delivered in connection with the Plan, will
be deemed to have consented to the Plan and the restructuring embodied in the
Plan for all purposes and deemed to forever release, waive and discharge all
claims (as such term is defined in section 101(5) of the Bankruptcy Code),
including but not limited to any claim sounding in law or equity or asserting a
tort, breach of any duty or contract, violations of the common law, any federal
or state statute, any federal or state securities laws or otherwise, demands,
debts, rights, causes of action (including without limitation, the Causes of
Action) or liabilities (other than the right to enforce the obligations of any
party under the Plan and the contracts, instruments, releases, agreements and
documents delivered under or in connection with the Plan), including, without
limitation, any claims for any such loss such holder may suffer, have suffered
or be alleged to suffer as a

 

5

--------------------------------------------------------------------------------



 

result of the Debtors commencing the Chapter 11 Cases or as a result of the Plan
being consummated, against any Released Party, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, existing or hereafter arising, in law, equity or
otherwise that are based in whole or in part on any act or omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the Chapter 11
Cases, the Plan or the Disclosure Statement; provided, however, that in no event
shall anything in this Section 12.06(b) be construed as a release of any
Person’s gross negligence, fraud, or willful misconduct, each as determined by a
Final Order, for matters with respect to the Debtors and/or their affiliates.
Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases of holders of Claims
and Interests, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy
Court’s finding that the releases in the Plan are: (1) in exchange for the good
and valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims in the Plan; (3) in the best interests
of the Debtors and all holders of Claims and Interests; (4) fair, equitable and
reasonable; (5) given and made after notice and opportunity for hearing; and
(6) a bar to any holder of a Claim or Interest asserting any Claim released by
the releases in the Plan against any of the Released Parties.

 

Notwithstanding anything to the contrary contained in the Plan: (i) except to
the extent permissible under applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, the releases provided for in this
Section 12.06 of the Plan shall not release any non-Debtor entity from any
liability arising under (a) the Internal Revenue Code or any state, city or
municipal tax code, (b) any criminal laws of the United States or any state,
city or municipality, or (c) any environmental laws of the United States or any
state, city or municipal tax code; and (ii) the releases set forth in this
Section 12.06 shall not release any (a) claims, right, or Causes of Action for
money borrowed from or owed to the Debtors by any of their directors, officers
or former employees, as set forth in the Debtors’ books and records, (b) any
claims against any Person to the extent such Person asserts a crossclaim,
counterclaim and/or claim for setoff which seeks affirmative relief against a
Debtor or any of its officers, directors, or representatives, (c) claims against
any Person arising from or relating to such Person’s gross negligence, fraud, or
willful misconduct, each as determined by a Final Order of the Bankruptcy Court,
and (d) any Unimpaired Claims unless and until holders of Unimpaired Claims have
received payment on account of such Claims that render such claims Unimpaired in
accordance with the Plan.

 

Notwithstanding any language to the contrary contained in this Disclosure
Statement, Plan, and/or the Confirmation Order, no provision of the Plan or the
Confirmation Order shall (i) preclude the SEC from enforcing its police or
regulatory powers; or (ii) enjoin, limit, impair, or delay the SEC from
commencing or continuing any claims, causes of action, proceedings or
investigations against any non-Debtor person or non-Debtor entity in any forum.

 

As to any Governmental Unit (as defined in section 101(27) of the Bankruptcy
Code), nothing in the Plan, Plan Documents, or Confirmation Order shall limit or
expand the scope of discharge, release or injunction to which the Debtors or
Reorganized Debtors are entitled under the Bankruptcy Code, if any. The
discharge, release, and injunction provisions

 

6

--------------------------------------------------------------------------------



 

contained in the Plan, Plan Documents, or Confirmation Order are not intended
and shall not be construed to bar any Governmental Unit from, subsequent to the
Confirmation Order, pursuing any police or regulatory action.

 

Accordingly, notwithstanding anything contained in the Plan, Plan Documents, or
Confirmation Order to the contrary, nothing in the Plan or Confirmation Order
shall discharge, release, impair or otherwise preclude: (1) any liability to any
Governmental Unit that is not a “claim” within the meaning of section 101(5) of
the Bankruptcy Code; (2) any Claim of any Governmental Unit arising on or after
the Confirmation Date; (3) any valid right of setoff or recoupment of any
Governmental Unit against any of the Debtors; or (4) any liability of the
Debtors or Reorganized Debtors under police or regulatory statutes or
regulations to any Governmental Unit as the owner, lessor, lessee or operator of
property that such entity owns, operates or leases after the Confirmation Date.
Nor shall anything in the Plan, Plan Documents, or Confirmation Order:
(i) enjoin or otherwise bar any Governmental Unit from asserting or enforcing,
outside the Bankruptcy Court, any liability described in the preceding sentence;
or (ii) divest any court, commission, or tribunal of jurisdiction to determine
whether any liabilities asserted by any Governmental Unit are discharged or
otherwise barred by the Plan, Plan Documents, Confirmation Order, or the
Bankruptcy Code.

 

Moreover, nothing in the Plan, Plan Documents, or Confirmation Order shall
release or exculpate any non-debtor, including any Released Parties and/or
exculpated parties, from any liability to any Governmental Unit, including but
not limited to any liabilities arising under the Internal Revenue Code, the
environmental laws, or the criminal laws against the Released Parties and/or
exculpated parties, nor shall anything in the Plan, Plan Documents, or
Confirmation Order enjoin any Governmental Unit from bringing any claim, suit,
action or other proceeding against any non-Debtor for any liability whatsoever;
provided, however, that the foregoing sentence shall not limit the scope of
discharge granted to the Debtors under sections 524 and 1141 of the Bankruptcy
Code.

 

Nothing contained in the Plan, Plan Documents, or Confirmation Order shall be
deemed to determine the tax liability of any person or entity, including but not
limited to the Debtors and the Reorganized Debtors, nor shall the Plan, Plan
Documents, or Confirmation Order be deemed to have determined the federal and/or
state tax treatment of any item, distribution, or entity, including the federal
and/or state tax consequences of the Plan and/or Plan Documents, nor shall
anything in the Plan, Plan Documents, or Confirmation Order be deemed to have
conferred jurisdiction upon the Bankruptcy Court to make determinations as to
federal and/or state tax liability and federal and/or state tax treatment except
as provided under 11 U.S.C. § 505.

 

Article X of the Plan regarding Executory Contracts and Unexpired Leases, and
Section 7.8 of the Plan regarding Cancellation of Existing Securities and
Agreements, shall not apply to the Government Settlement Agreements. The
Government Settlement Agreements shall be unimpaired by the Plan, Plan
Documents, and Confirmation Order, and shall remain obligations of the Debtors
and/or the Reorganized Debtors, and all rights, obligations, and duties under
the Government Settlement Agreements shall be preserved as if the Debtors’
bankruptcy cases were never filed. All Governmental Units reserve all rights
with respect to the Government Settlement Agreements, and nothing contained in
the Plan, Plan Documents,

 

7

--------------------------------------------------------------------------------



 

or Confirmation Order shall discharge, release, impair, or otherwise preclude
any liability to any Governmental Unit arising from or relating to the
Government Settlement Agreements. Any amounts owed to Governmental Units under
the Government Settlement Agreements shall be paid in full when due in the
ordinary course and nothing in the Plan, Plan Documents, or Confirmation Order
shall be interpreted to set cure amounts, authorize the assignment or rejection
of any Government Settlement Agreement, or require any Governmental Unit to
approve of and consent to the assignment of any Government Settlement Agreement.
The Debtors and Reorganized Debtors expressly agree that any provisions
regarding default in the Government Settlement Agreements shall continue to
apply as set forth in those agreements, irrespective of any provisions of the
Plan, Plan Documents, and Confirmation Order. For the avoidance of doubt,
nothing contained in the Plan, Plan Documents, or Confirmation Order shall
divest any court, commission, or tribunal of jurisdiction over any matters
related to the Government Settlement Agreements, or confer on the Bankruptcy
Court jurisdiction over any matter related to the Government Settlement
Agreements. Notwithstanding anything to the contrary in this paragraph, the
provisions of this paragraph are subject to the provisions of Section 5.5 of the
Plan regarding acceleration or increase of the monetary obligations under the
Government Settlement Agreements.

 

The governmental units that are parties to the Government Settlement Agreements
have not at this time sought to accelerate or increase payments under those
agreements as a result of the filing of these Chapter 11 Cases or the
consummation of the transactions contemplated by the Plan and the Plan
Documents. The Debtors and certain of the governmental units that are parties to
the Government Settlement Agreements are in discussions regarding the intentions
of those parties regarding acceleration of the Debtors’ payment obligations
under the Government Settlement Agreements. The Debtors and these parties to the
Government Settlement Agreements anticipate reaching resolution on this issue
before the Plan is confirmed.

 

Item 3.         Opt-In Election (for holders of Class 4 Novelion Intercompany
Loan Claims that abstain from voting or vote to REJECT the Plan only)

 

If you did not vote to accept the Plan in Item 2, either because you abstained
from voting on the Plan or voted to reject the Plan, you are still entitled to
opt into the releases set forth in Article XII of the Plan by making such
election below. DO NOT COMPLETE THE FOLLOWING ELECTION IF YOU VOTED TO ACCEPT
THE PLAN IN ITEM 2. PURSUANT TO THE TERMS OF THE PLAN, IF YOU VOTE TO ACCEPT THE
PLAN YOU WILL BE DEEMED TO HAVE CONSENTED TO THE RELEASES SET FORTH IN
ARTICLE XII OF THE PLAN.

 

o                                    The undersigned elects to grant (OPTS IN
TO) the Releases set forth in Section 12.6 of the Plan.

 

Item 4.         Certification.

 

By signing this Ballot, the undersigned Claimant hereby certifies that: (a) on
the Voting Record Date, it was the holder of the Class 4 Novelion Intercompany
Loan Claim to which this Ballot pertains (or an authorized signatory for such
holder); (b) it has full power and

 

8

--------------------------------------------------------------------------------



 

authority to vote to accept or reject the Plan; and (c) it had received a copy
of the Disclosure Statement (including all exhibits thereto) and other
solicitation materials. The undersigned understands that an otherwise properly
completed, executed and timely-returned Ballot that does not indicate either
acceptance or rejection of the Plan or indicates both acceptance and rejection
of the Plan will not be counted. By signing this Ballot, the undersigned is also
certifying that its vote on the Plan is subject to all the terms and conditions
set forth in the Plan and the Disclosure Statement.

 

Name of Claimant:

 

 

 

 

 

Signature:

 

 

 

 

 

Name (if different from Claimant):

 

 

 

 

 

Title (if corporation or partnership)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

Email:

 

 

 

PLEASE MAKE SURE YOU HAVE PROVIDED ALL INFORMATION REQUESTED IN THIS BALLOT.
PLEASE READ AND FOLLOW THE INSTRUCTIONS SET FORTH BELOW CAREFULLY. PLEASE
(A) SUBMIT YOUR BALLOT ELECTRONICALLY THROUGH THE SOLICITATION AGENT’S E-BALLOT
PLATFORM, LOCATED AT HTTP://CASES.PRIMECLERK.COM/AEGERION AND RETURN YOUR TAX
FORM TO THE SOLICITATION AGENT, OR (B) COMPLETE, SIGN AND DATE THIS BALLOT AND
RETURN IT BY MAIL, HAND DELIVERY OR OVERNIGHT COURIER SO THAT IT IS RECEIVED BY
THE SOLICITATION AGENT BY AUGUST 15, 2019 AT 4:00 P.M. (PREVAILING EASTERN
TIME).

 

9

--------------------------------------------------------------------------------



 

VOTING INSTRUCTIONS

 

1.                                      In order for your vote to count, you
must:

 

(i)                                     In the boxes provided in Item 2 of the
Ballot, indicate either acceptance or rejection of the Plan by checking the
appropriate box; and

 

(ii)                                  Review and sign the certifications in Item
4 of the Ballot. Please be sure to sign and date your Ballot. Your original
signature is required if you are voting by paper ballot in order for your vote
to be counted. If you are completing the Ballot on behalf of an entity, indicate
your relationship with such entity and the capacity in which you are signing,
and if requested, provide proof of your authorization to so sign. In addition,
please provide your name and mailing address if different from that set forth on
the attached mailing label or if no such mailing label is attached to the
Ballot.

 

2.                                      If you abstained from voting or voted to
reject the Plan, review the opt-in election disclosure in Item 3 of the Ballot,
and determine whether you will check the box to opt into the Plan’s release
provisions by checking the box in Item 3.

 

3.                                      To have your vote counted, you must
(a) submit your ballot electronically through the Solicitation Agent’s E-Ballot
platform, located at http://cases.primeclerk.com/aegerion, or (b) complete, sign
and return this paper Ballot so that it is actually received by the Solicitation
Agent not later than 4:00 p.m. (prevailing Eastern Time) on August 15, 2019. A
PREPAID ENVELOPE ADDRESSED TO THE SOLICITATION AGENT IS ENCLOSED FOR YOUR
CONVENIENCE. Return the completed Ballot and your tax form to:

 

Aegerion Pharmaceuticals, Inc. Ballot Processing Center

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

 

4.                                      DO NOT SUBMIT YOUR BALLOT BY FAX OR
EMAIL. A ballot submitted by facsimile or email will not be counted unless
approved by the Debtors.

 

5.                                      A properly completed, executed and
timely-returned Ballot that either (a) indicates both an acceptance and
rejection of the Plan, or (b) fails to indicate either an acceptance or
rejection of the Plan will not be counted.

 

6.                                      If you hold Claims in more than one
voting Class under the Plan, you should receive a ballot for each such category
of Claims, coded by Class number and description, and a set

 

10

--------------------------------------------------------------------------------



 

of solicitation materials with respect to each such Claim. Each ballot you
receive is for voting only your Claim described in that ballot. Please complete
and return each ballot you receive. The attached Ballot is designated only for
voting Class 4 Novelion Intercompany Loan Claims.

 

7.                                      You must vote all your Claims within a
single Class under the Plan either to accept or reject the Plan. Accordingly, a
Ballot (or multiple Ballots with respect to multiple Claims within a single
Class) that partially rejects and partially accepts the Plan will not be
counted.

 

8.                                      If you cast more than one Ballot voting
the same Claim prior to the Voting Deadline, the last valid Ballot timely
received shall be deemed to reflect the voter’s intent and shall supersede and
revoke any earlier received Ballot. If you simultaneously cast inconsistent
duplicate Ballots with respect to the same Claim, such Ballots shall not be
counted.

 

9.                                      Any Ballot that is illegible or that
contains insufficient information to permit the identification of the claimant
will not be counted.

 

10.                               This Ballot does not constitute, and shall not
be deemed to be, a proof of claim or equity interest or an assertion or
admission of a Claim or an Interest.

 

11.                               Subject to the requirements of, and compliance
with, Bankruptcy Rule 3018, if you have delivered a valid Ballot for the
acceptance or rejection of the Plan, you may withdraw such acceptance or
rejection by delivering a written notice of withdrawal to the Balloting Agent at
any time prior to the Voting Deadline. A notice of withdrawal, to be valid, must
(i) describe the Claim, (ii) be signed by the creditor in the same manner as the
Ballot was originally signed, and (iii) be received by the Balloting Agent on or
before the Voting Deadline. The Debtors reserve the absolute right to contest
the validity of any such withdrawals of Ballots.

 

12.                               It is important that you vote. The Plan can be
confirmed by the Bankruptcy Court and thereby made binding on you if it is
accepted by the holders of at least two-thirds in amount and one-half in number
of the Claims in each impaired Class who vote on the Plan and if the Plan
otherwise satisfies the applicable requirements of section 1129(a) of title 11
of the United States Code (the “Bankruptcy Code”). The votes of Claims actually
voted in your Class will bind both those who vote and those who do not vote. If
the requisite acceptances are not obtained, the Bankruptcy Court nonetheless may
confirm the Plan if it finds that the Plan: (a) provides fair and equitable
treatment to, and does not unfairly discriminate against, the Class or Classes
voting to reject the Plan; and (b) otherwise satisfies the requirements of
section 1129(b) of the Bankruptcy Code.

 

13.                               This Ballot is not a letter of transmittal and
may not be used for any purposes other than to cast a vote to accept or reject
the Plan. Holders should not surrender, at this time, certificates (if any)
representing their securities. No party will accept delivery of any such
certificates surrendered together with this Ballot.

 

14.                               NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY
INFORMATION OR ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS

 

11

--------------------------------------------------------------------------------



 

CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT OR OTHER SOLICITATION
MATERIALS APPROVED BY THE BANKRUPTCY COURT, INCLUDING, WITHOUT LIMITATION, THE
DISCLOSURE STATEMENT.

 

15.                               PLEASE RETURN YOUR BALLOT AND TAX
FORM PROMPTLY.

 

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE PROCEDURES GENERALLY, OR
IF YOU NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER ENCLOSED MATERIALS, PLEASE
CONTACT YOUR NOMINEE, OR PRIME CLERK AT 844-627-5368 OR FOR INTERNATIONAL CALLS
AT 347-292-3524 OR VIA EMAIL AT AEGERIONBALLOTS@PRIMECLERK.COM.

 

12

--------------------------------------------------------------------------------



 

UNITED STATES BANKRUPTCY COURT

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

 

In re

:

Chapter 11

 

:

 

Aegerion Pharmaceuticals, Inc., et al.,(1)

:

Case No. 19-11632 (MG)

 

:

 

Debtors.

:

(Jointly Administered)

 

x

 

 

MASTER BALLOT FOR CONVERTIBLE

NOTEHOLDERS IN CLASS 6B (OTHER GENERAL

UNSECURED CLAIMS) FOR ACCEPTING OR REJECTING

THE DEBTORS’ FIRST AMENDED JOINT CHAPTER 11 PLAN

 

For use by brokers, banks, commercial banks, transfer agents, trust companies,
dealers, or other agents or nominees for beneficial holders of Aegerion
Pharmaceuticals, Inc.’s 2.00% Convertible Senior Unsecured Notes due 2019 (the
“Convertible Notes”).

 

THE VOTING DEADLINE BY WHICH YOUR MASTER BALLOT MUST BE RECEIVED BY THE
SOLICITATION AGENT IS 4:00 P.M. (PREVAILING EASTERN TIME) ON AUGUST 15, 2019
(THE “VOTING DEADLINE”) OR THE VOTES REPRESENTED BY YOUR MASTER BALLOT WILL NOT
BE COUNTED.

 

This master ballot (the “Master Ballot”) is to be used by you, as a broker,
bank, commercial bank, transfer agent, trust company, dealer or other agent or
nominee (each of the foregoing, a “Nominee”), for summarizing the votes cast by
beneficial holders of Class 6B Other General Unsecured Claims related to the
Convertible Notes to accept or reject the Debtors’ First Amended Joint Chapter
11 Plan (including all exhibits thereto and as may be further amended, modified
or supplemented from time to time, the “Plan”),(2) filed by Aegerion
Pharmaceuticals, Inc. and Aegerion Pharmaceuticals Holdings, Inc. as debtors and
debtors in possession in the above-captioned cases (the “Debtors”). The Plan is
described in the accompanying Disclosure Statement for Debtors’ First Amended
Joint Chapter 11 Plan, dated July 9, 2019 (including all exhibits thereto and as
may be further amended, modified or supplemented from time to time, the
“Disclosure Statement”), which was approved by the Bankruptcy Court on July 11,
2019. Beneficial holders of Convertible Noteholder Claims in Class 6B voting
through a Nominee must submit individual ballots (each, a “Beneficial Ballot”)
casting a vote to accept or reject the Plan to the appropriate Nominee so that
the Nominee may process such votes on this Master Ballot and return this Master
Ballot so that it is received by Prime Clerk LLC (the “Solicitation

 

--------------------------------------------------------------------------------

(1)                                 The Debtors in these chapter 11 cases and
the last four digits of each Debtor’s federal taxpayer identification number are
Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals
Holdings, Inc. (1331). The Debtors’ executive headquarters are located at 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

 

(2)                                 Capitalized terms used in this Master Ballot
that are not otherwise defined herein have the meanings given to them in the
Plan.

 

--------------------------------------------------------------------------------



 

Agent”) on or before 4:00 p.m. (prevailing Eastern Time) on August 15, 2019.
Before you transmit votes cast by beneficial holders to accept or reject the
Plan, please review the Disclosure Statement and the instructions contained
herein carefully.

 

It is important that you and the beneficial holders vote on the Plan. The Plan
can be confirmed by the Bankruptcy Court and thereby made binding on you and the
beneficial holders voting through you if it is accepted by the holders of at
least two-thirds in amount and more than half in number of Claims actually
voting in each Class of voting Claims. The votes of the Claims actually voted in
each Class will bind those who do not vote. In the event that the requisite
acceptances are not obtained, the Bankruptcy Court may nevertheless confirm the
Plan if at least one impaired Class of Claims has accepted the Plan and the
Bankruptcy Court finds that the Plan accords fair and equitable treatment to,
and does not discriminate unfairly against, the Class or Classes of Claims
rejecting it and otherwise satisfies the requirements of section 1129(b) of the
Bankruptcy Code.

 

PLEASE READ AND FOLLOW THE ATTACHED INSTRUCTIONS CAREFULLY, COMPLETE, SIGN AND
DATE THIS MASTER BALLOT, AND RETURN IT SO THAT IT IS RECEIVED BY THE
SOLICITATION AGENT BEFORE THE VOTING DEADLINE OF 4:00 P.M. (PREVAILING EASTERN
TIME) ON AUGUST 15, 2019. IF THIS MASTER BALLOT IS NOT COMPLETED, SIGNED AND
TIMELY RECEIVED BY THE SOLICITATION AGENT, THE VOTES TRANSMITTED BY THIS MASTER
BALLOT WILL NOT BE COUNTED.

 

Item 1.         Certification of Authority to Vote.

 

The undersigned certifies that the undersigned (please check all applicable
boxes):

 

o                                    is a Nominee for the beneficial
holder(s) of the aggregate principal amount of the Other General Unsecured
Claims listed in Item 2 below, and is the registered holder or agent of the
instruments evidencing such claims;

 

o                                    is acting under a power of attorney and/or
agency (a copy of which will be provided upon request) granted by a Nominee that
is the registered holder or agent of the aggregate principal amount of Other
General Unsecured Claims listed in Item 2 below; or

 

o                                    has been granted a proxy (an original of
which is attached hereto) from a Nominee that is the registered holder of or
agent for the aggregate principal amount of Other General Unsecured Claims
listed in Item 2 below,

 

and, accordingly, has full power and authority to vote to accept or reject the
Plan on behalf of the beneficial holder(s) of the Other General Unsecured Claims
described in Item 2 below.

 

Item 2.         Class 6B (Other General Unsecured Claims) Vote.

 

The undersigned certifies that below is a table setting forth: (i) the
beneficial holders of Class 6B Other General Unsecured Claims related to the
Convertible Notes who timely submitted a

 

2

--------------------------------------------------------------------------------



 

completed Beneficial Ballot to the undersigned; (ii) the aggregate unpaid
principal amount of each such holder’s Other General Unsecured Claim identified
in such ballot; (iii) whether each such holder voted to accept or reject the
Plan on account of its Other General Unsecured Claim; and (iv) whether each such
holder elected to opt into the releases set forth in Section 12.6 of the Plan
(Item 3 on each such holder’s Beneficial Ballot):

 

 

 

 

 

 

 

Item 3 of Beneficial

 

 

 

 

 

 

 

Ballot (Optional)

 

Your Customer

 

Principal Amount of Other General Unsecured Claims Voted in

 

Did Beneficial Holder

 

Account Number for

 

Item 2 of the Beneficial Ballot

 

Opt Into Releases in

 

Each Beneficial Holder

 

To Accept the Plan

 

To Reject the Plan

 

Section 12.6 of Plan?

 

 

 

$

 

OR

$

 

 

o

 

 

 

$

 

OR

$

 

 

o

 

 

 

$

 

OR

$

 

 

o

 

 

 

$

 

OR

$

 

 

o

 

 

 

$

 

OR

$

 

 

o

 

 

 

$

 

OR

$

 

 

o

 

TOTALS:

 

 

 

 

 

 

 

 

(please attach additional sheets if necessary)

 

The undersigned certifies that the information provided above (including any
information provided on additional sheets attached hereto) is a true and
accurate schedule of the beneficial holders of Class 6B Other General Unsecured
Claims related to the Convertible Notes, as identified by their respective
account numbers, that have delivered duly completed individual Beneficial
Ballots to the undersigned which ballots cast votes to accept or reject the
Plan.

 

3

--------------------------------------------------------------------------------



 

Item 3.         Additional Ballots Submitted by Beneficial Holders.

 

The undersigned certifies that the information provided below (including any
information provided on additional sheets attached hereto) is a true and
accurate schedule on which the undersigned has transcribed the information, if
any, provided in Item 4 of each individual Beneficial Ballot received from a
beneficial holder of a Class 6B Other General Unsecured Claim related to the
Convertible Notes.

 

Information to be Transcribed from Item 4 of Individual Class 6B Ballots

Regarding Other Ballots Cast in Respect of Other General Unsecured Claims

 

 

 

 

 

 

Name of Broker,

 

 

Your Customer

 

Beneficial Holder’s

 

 

 

Dealer, or Other

 

 

Account Number for

 

Name or Customer

 

 

 

Agent or Nominee

 

 

the Beneficial

 

Account Number for

 

CUSIP or ISIN

 

for Other Account

 

 

Holder

 

Other Account

 

Number

 

(if applicable)

 

Principal Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(please attach additional sheets if necessary)

 

Item 4.         Important Information Regarding the Releases.

 

Following confirmation, subject to Article XII of the Plan, the Plan will be
substantially consummated on the Effective Date. Among other things, effective
as of the Confirmation Date but subject to the occurrence of the Effective Date,
certain release, injunction, exculpation and discharge provisions set forth in
Article XII of the Plan will become effective. In determining how to cast your
vote on the Plan, it is important to read the provisions contained in
Article XII of the Plan very carefully so that you understand how confirmation
and substantial consummation of the Plan — which effectuates such provisions —
will affect you and any Claim(s) you may hold against the Debtors and/or certain
other Released Parties specified in the Plan.(3)

 

--------------------------------------------------------------------------------

(3)                                 As used herein and in the Plan, the term
“Released Parties” means, collectively, and each solely in its capacity as such:
(a) the Debtors, their respective non-Debtor subsidiaries, and the Reorganized
Debtors; (b) Novelion; (c) the DIP Administrative Agent and the DIP Lenders;
(d) the Bridge Loan Administrative Agent; (e) the Convertible Notes Trustee;
(f) the Bridge Loan Lenders; (g) the Consenting Lenders; (h) the members of the
Ad Hoc Group; (i) the Plan Investor; (j) the Committee and each of its current
and former members solely in their capacity as members of the Committee;
(k) each of such parties’ respective predecessors, successors, assigns,
subsidiaries, owners, affiliates, managed accounts, funds or funds under common
management; and (l) each of the foregoing parties’ (described in clauses
(a)-(k)) respective current and former officers, directors, managers, managing
members, employees, members, principals, shareholders, agents, advisory board
members, management companies, fund advisors, partners, attorneys, financial
advisors or other professionals or representatives, together with their
successors and assigns, in each case solely in their capacity as such; provided,
however, that former directors, officers and employees of the Debtors shall not
be deemed Released Parties; provided further that such attorneys and
professional advisors shall only include those that provided services related to
the Chapter 11 Cases and the transactions contemplated by this Plan (and do not
include the attorneys and law firms retained by the Debtors in the ordinary
course of business during these Chapter 11 Cases); provided, further, that no
Person shall be a Released Party if it objects to the releases provided for in
Article XII of this Plan.

 

4

--------------------------------------------------------------------------------



 

Specifically, except as otherwise set forth in the Plan or Confirmation Order,
the releases in Section 12.6 of the Plan (the “Releases”) bind (a) each holder
of a Claim that voted to accept the Plan, (b) each Released Party, and (c) to
the fullest extent permissible under applicable law, as such law may be extended
or interpreted subject to the Effective Date, (i) all holders of a Claim who
vote to reject the Plan and “opt in” to the Releases, (ii) all holders of a
Claim or Interest who are not entitled to vote to accept or reject the Plan and
“opt in” to the Releases, or (iii) all other holders of a Claim or Interest who
elect to “opt in” to the Releases. The Releases provide for, among other things,
the following:

 

Releases by the Debtors. Except as otherwise provided in the Plan or the
Confirmation Order, as of the Effective Date, the Debtors, as, debtors in
possession, and any person seeking to exercise the rights of the Debtors’
Estates, including without limitation, any successor to the Debtors or any
representative of the Debtors’ Estates appointed or selected pursuant to
sections 1103, 1104 or 1123(b)(3) of the Bankruptcy Code or under chapter 7 of
the Bankruptcy Code, shall be deemed to forever release, waive and discharge all
claims (as such term “claim” is defined in section 101(5) of the Bankruptcy
Code), obligations, suits, judgments, damages, demands, debts, rights, causes of
action (including, but not limited to, the Causes of Action) and liabilities
(other than the rights of the Debtors to enforce the Plan and the contracts,
instruments, releases and other agreements or documents delivered thereunder)
against any Released Party, whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
existing or hereafter arising, in law, equity or otherwise that are based in
whole or in part on any act, omission, transaction, event or other occurrence
taking place on or prior to the Effective Date in any way relating to the
Debtors, the Reorganized Debtors, the purchase, sale or rescission of the
purchase or sale of any security of the Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in
the Plan, the parties released pursuant to this Section 12.6, the Chapter 11
Cases, the RSA, the DIP Financing Agreement, the Plan Funding Agreement, or the
Plan or the Disclosure Statement, and that could have been asserted by or on
behalf of the Debtors or their Estates, whether directly, indirectly,
derivatively or in any representative or any other capacity; provided, however,
that in no event shall anything in this Section 12.06(a) be construed as a
release of any Person’s gross negligence, fraud, or willful misconduct, each as
determined by a Final Order, for matters with respect to the Debtors and/or
their affiliates. Entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases
in the Plan, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy
Court’s finding that the

 

5

--------------------------------------------------------------------------------



 

releases in the Plan are: (1) in exchange for the good and valuable
consideration provided by the Released Parties; (2) a good faith settlement and
compromise of the claims released by the releases in the Plan; (3) in the best
interests of the Debtors and all holders of Claims and Interests; (4) fair,
equitable and reasonable; (5) given and made after reasonable investigation by
the Debtors and after notice and opportunity for hearing; and (6) a bar to any
of the Debtors asserting any claim released by the releases in the Plan against
any of the Released Parties.

 

Third Party Releases. Except as otherwise provided in the Plan, the Plan Funding
Agreement or the Confirmation Order, on the Effective Date each Releasing Party,
in consideration for the obligations of the Debtors under the Plan, the
distributions under the Plan and other contracts, instruments, releases,
agreements or documents executed and delivered in connection with the Plan, will
be deemed to have consented to the Plan and the restructuring embodied in the
Plan for all purposes and deemed to forever release, waive and discharge all
claims (as such term is defined in section 101(5) of the Bankruptcy Code),
including but not limited to any claim sounding in law or equity or asserting a
tort, breach of any duty or contract, violations of the common law, any federal
or state statute, any federal or state securities laws or otherwise, demands,
debts, rights, causes of action (including without limitation, the Causes of
Action) or liabilities (other than the right to enforce the obligations of any
party under the Plan and the contracts, instruments, releases, agreements and
documents delivered under or in connection with the Plan), including, without
limitation, any claims for any such loss such holder may suffer, have suffered
or be alleged to suffer as a result of the Debtors commencing the Chapter 11
Cases or as a result of the Plan being consummated, against any Released Party,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise that are based in whole or in part on any act or omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the Chapter 11
Cases, the Plan or the Disclosure Statement; provided, however, that in no event
shall anything in this Section 12.06(b) be construed as a release of any
Person’s gross negligence, fraud, or willful misconduct, each as determined by a
Final Order, for matters with respect to the Debtors and/or their affiliates.
Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases of holders of Claims
and Interests, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy
Court’s finding that the releases in the Plan are: (1) in exchange for the good
and valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims in the Plan; (3) in the best interests
of the Debtors and all holders of Claims and Interests; (4) fair, equitable and
reasonable; (5) given and made after notice and opportunity for hearing; and
(6) a bar to any holder of a Claim or Interest asserting any Claim released by
the releases in the Plan against any of the Released Parties.

 

Notwithstanding anything to the contrary contained in the Plan: (i) except to
the extent permissible under applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, the releases provided for in this
Section 12.06 of the Plan shall not release any non-Debtor entity from any
liability arising under (a) the Internal Revenue Code or any state, city or
municipal tax code, (b) any criminal laws of the United States or any state,
city or

 

6

--------------------------------------------------------------------------------



 

municipality, or (c) any environmental laws of the United States or any state,
city or municipal tax code; and (ii) the releases set forth in this
Section 12.06 shall not release any (a) claims, right, or Causes of Action for
money borrowed from or owed to the Debtors by any of their directors, officers
or former employees, as set forth in the Debtors’ books and records, (b) any
claims against any Person to the extent such Person asserts a crossclaim,
counterclaim and/or claim for setoff which seeks affirmative relief against a
Debtor or any of its officers, directors, or representatives, (c) claims against
any Person arising from or relating to such Person’s gross negligence, fraud, or
willful misconduct, each as determined by a Final Order of the Bankruptcy Court,
and (d) any Unimpaired Claims unless and until holders of Unimpaired Claims have
received payment on account of such Claims that render such claims Unimpaired in
accordance with the Plan.

 

Notwithstanding any language to the contrary contained in this Disclosure
Statement, Plan, and/or the Confirmation Order, no provision of the Plan or the
Confirmation Order shall (i) preclude the SEC from enforcing its police or
regulatory powers; or (ii) enjoin, limit, impair, or delay the SEC from
commencing or continuing any claims, causes of action, proceedings or
investigations against any non-Debtor person or non-Debtor entity in any forum.

 

As to any Governmental Unit (as defined in section 101(27) of the Bankruptcy
Code), nothing in the Plan, Plan Documents, or Confirmation Order shall limit or
expand the scope of discharge, release or injunction to which the Debtors or
Reorganized Debtors are entitled under the Bankruptcy Code, if any. The
discharge, release, and injunction provisions contained in the Plan, Plan
Documents, or Confirmation Order are not intended and shall not be construed to
bar any Governmental Unit from, subsequent to the Confirmation Order, pursuing
any police or regulatory action.

 

Accordingly, notwithstanding anything contained in the Plan, Plan Documents, or
Confirmation Order to the contrary, nothing in the Plan or Confirmation Order
shall discharge, release, impair or otherwise preclude: (1) any liability to any
Governmental Unit that is not a “claim” within the meaning of section 101(5) of
the Bankruptcy Code; (2) any Claim of any Governmental Unit arising on or after
the Confirmation Date; (3) any valid right of setoff or recoupment of any
Governmental Unit against any of the Debtors; or (4) any liability of the
Debtors or Reorganized Debtors under police or regulatory statutes or
regulations to any Governmental Unit as the owner, lessor, lessee or operator of
property that such entity owns, operates or leases after the Confirmation Date.
Nor shall anything in the Plan, Plan Documents, or Confirmation Order:
(i) enjoin or otherwise bar any Governmental Unit from asserting or enforcing,
outside the Bankruptcy Court, any liability described in the preceding sentence;
or (ii) divest any court, commission, or tribunal of jurisdiction to determine
whether any liabilities asserted by any Governmental Unit are discharged or
otherwise barred by the Plan, Plan Documents, Confirmation Order, or the
Bankruptcy Code.

 

Moreover, nothing in the Plan, Plan Documents, or Confirmation Order shall
release or exculpate any non-debtor, including any Released Parties and/or
exculpated parties, from any liability to any Governmental Unit, including but
not limited to any liabilities arising under the Internal Revenue Code, the
environmental laws, or the criminal laws against the Released Parties and/or
exculpated parties, nor shall anything in the Plan, Plan Documents, or
Confirmation Order enjoin any Governmental Unit from bringing any claim, suit,
action or

 

7

--------------------------------------------------------------------------------



 

other proceeding against any non-Debtor for any liability whatsoever; provided,
however, that the foregoing sentence shall not limit the scope of discharge
granted to the Debtors under sections 524 and 1141 of the Bankruptcy Code.

 

Nothing contained in the Plan, Plan Documents, or Confirmation Order shall be
deemed to determine the tax liability of any person or entity, including but not
limited to the Debtors and the Reorganized Debtors, nor shall the Plan, Plan
Documents, or Confirmation Order be deemed to have determined the federal and/or
state tax treatment of any item, distribution, or entity, including the federal
and/or state tax consequences of the Plan and/or Plan Documents, nor shall
anything in the Plan, Plan Documents, or Confirmation Order be deemed to have
conferred jurisdiction upon the Bankruptcy Court to make determinations as to
federal and/or state tax liability and federal and/or state tax treatment except
as provided under 11 U.S.C. § 505.

 

Article X of the Plan regarding Executory Contracts and Unexpired Leases, and
Section 7.8 of the Plan regarding Cancellation of Existing Securities and
Agreements, shall not apply to the Government Settlement Agreements. The
Government Settlement Agreements shall be unimpaired by the Plan, Plan
Documents, and Confirmation Order, and shall remain obligations of the Debtors
and/or the Reorganized Debtors, and all rights, obligations, and duties under
the Government Settlement Agreements shall be preserved as if the Debtors’
bankruptcy cases were never filed. All Governmental Units reserve all rights
with respect to the Government Settlement Agreements, and nothing contained in
the Plan, Plan Documents, or Confirmation Order shall discharge, release,
impair, or otherwise preclude any liability to any Governmental Unit arising
from or relating to the Government Settlement Agreements. Any amounts owed to
Governmental Units under the Government Settlement Agreements shall be paid in
full when due in the ordinary course and nothing in the Plan, Plan Documents, or
Confirmation Order shall be interpreted to set cure amounts, authorize the
assignment or rejection of any Government Settlement Agreement, or require any
Governmental Unit to approve of and consent to the assignment of any Government
Settlement Agreement. The Debtors and Reorganized Debtors expressly agree that
any provisions regarding default in the Government Settlement Agreements shall
continue to apply as set forth in those agreements, irrespective of any
provisions of the Plan, Plan Documents, and Confirmation Order. For the
avoidance of doubt, nothing contained in the Plan, Plan Documents, or
Confirmation Order shall divest any court, commission, or tribunal of
jurisdiction over any matters related to the Government Settlement Agreements,
or confer on the Bankruptcy Court jurisdiction over any matter related to the
Government Settlement Agreements. Notwithstanding anything to the contrary in
this paragraph, the provisions of this paragraph are subject to the provisions
of Section 5.5 of the Plan regarding acceleration or increase of the monetary
obligations under the Government Settlement Agreements.

 

The governmental units that are parties to the Government Settlement Agreements
have not at this time sought to accelerate or increase payments under those
agreements as a result of the filing of these Chapter 11 Cases or the
consummation of the transactions contemplated by the Plan and the Plan
Documents. The Debtors and certain of the governmental units that are parties to
the Government Settlement Agreements are in discussions regarding the intentions
of those parties regarding acceleration of the Debtors’ payment obligations
under the Government Settlement Agreements. The Debtors and these parties to the
Government

 

8

--------------------------------------------------------------------------------



 

Settlement Agreements anticipate reaching resolution on this issue before the
Plan is confirmed.

 

Item 5.         Certification.

 

By signing this Master Ballot, the undersigned certifies that each beneficial
holder whose vote is being transmitted by this Master Ballot has been provided
with a copy of the Disclosure Statement, the Plan, and all other applicable
solicitation materials, and that the Beneficial Ballots received from each
beneficial holder of a Class 6B Other General Unsecured Claim related to the
Convertible Notes or a copy thereof is and will remain on file with the
undersigned subject to inspection for a period of one (1) year following the
Voting Deadline.

 

9

--------------------------------------------------------------------------------



 

SIGNED:

 

 

 

 

 

NAME OF NOMINEE:

 

 

 

 

 

PARTICIPANT NUMBER:

 

 

 

 

 

TITLE:

 

 

 

 

 

IF AUTHORIZED BY AGENT,

 

 

NAME AND TITLE:

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

 

STREET ADDRESS:

 

 

 

 

 

CITY, STATE, ZIP:

 

 

 

 

 

TELEPHONE NO.:

 

 

 

 

 

DATED:

 

 

 

 

 

EMAIL:

 

 

 

THIS MASTER BALLOT MUST BE RECEIVED BY PRIME CLERK AT THE FOLLOWING ADDRESS ON
OR BEFORE 4:00 P.M. (PREVAILING EASTERN TIME) ON AUGUST 15, 2019, OR THE VOTES
TRANSMITTED HEREBY WILL NOT BE COUNTED:

 

AEGERION PHARMACEUTICALS, INC. BALLOT PROCESSING CENTER

C/O PRIME CLERK LLC

ONE GRAND CENTRAL PLACE

60 EAST 42ND STREET, SUITE 1440

NEW YORK, NY 10165

OR VIA EMAIL: AEGERIONBALLOTS@PRIMECLERK.COM

 

PLEASE NOTE: MASTER BALLOTS WILL NOT BE ACCEPTED BY FACSIMILE OR OTHER
ELECTRONIC TRANSMISSION, UNLESS APPROVED BY THE DEBTORS IN WRITING.

 

IF YOU HAVE ANY QUESTIONS REGARDING THIS MASTER BALLOT OR THE VOTING PROCEDURES,
OR IF YOU NEED ADDITIONAL COPIES OF THIS MASTER BALLOT, BENEFICIAL BALLOTS, THE
DISCLOSURE STATEMENT OR OTHER RELATED MATERIALS, PLEASE CONTACT THE SOLICITATION
AGENT VIA TELEPHONE AT 844-627-5368 OR FOR INTERNATIONAL CALLS AT 347-292-3524
OR VIA EMAIL AT AEGERIONBALLOTS@PRIMECLERK.COM.

 

10

--------------------------------------------------------------------------------



 

INSTRUCTIONS FOR COMPLETING THE MASTER BALLOT

 

On July 11, 2019, the Bankruptcy Court approved the Disclosure Statement
relating to the Plan, and authorized the Debtors to solicit votes with regard to
the acceptance or rejection of the Plan. The Debtors are soliciting votes of
your customers or constituents who are beneficial holders of Other General
Unsecured Claims on the Plan. This Master Ballot is to identify the vote of your
customers or constituents who hold Other General Unsecured Claims under the
Plan.

 

To have your vote counted, you must complete, sign and return this paper Ballot
so that it is actually received by the Solicitation Agent not later than 4:00
p.m. (prevailing Eastern Time) on August 15, 2019. A PREPAID ENVELOPE ADDRESSED
TO THE SOLICITATION AGENT IS ENCLOSED FOR YOUR CONVENIENCE. Return the completed
Ballot and your tax form to:

 

Aegerion Pharmaceuticals, Inc. Ballot Processing Center

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

 

Or via email: aegerionballots@primeclerk.com

 

YOU ARE REQUIRED TO RETAIN A COPY OF THE UNDERLYING BENEFICIAL BALLOTS RECEIVED
FROM THE BENEFICIAL HOLDERS FOR INSPECTION FOR A PERIOD OF ONE (1) YEAR
FOLLOWING THE VOTING DEADLINE.

 

This Master Ballot is not a letter of transmittal and may not be used for any
purpose other than to cast votes to accept or reject the Plan. Holders should
not surrender, at this time, certificates (if any) representing their
securities. Neither the Debtors nor the Solicitation Agent will accept delivery
of any such certificates surrendered together with this Master Ballot.

 

If you are transmitting the votes of any beneficial holders of Other General
Unsecured Claims other than yourself, you must deliver a Beneficial Ballot, the
Disclosure Statement and Plan (which may be provided on a USB flash drive
included in the materials sent to you by the Debtors), the order approving the
Disclosure Statement, the Confirmation Hearing Notice and any other materials
requested to be forwarded to the beneficial holders of Other General Unsecured
Claims within five (5) business days after your receipt of the aforementioned
items. Such beneficial holders must complete and execute a Beneficial Ballot by
voting to accept or reject the Plan, and return the completed, executed
Beneficial Ballot to you so that you have sufficient time to process such votes
on this Master Ballot and return this Master Ballot so that it is actually
received by the Solicitation Agent on or prior to 4:00 p.m. (prevailing Eastern
time) on August 15, 2019.

 

With respect to all Beneficial Ballots returned to you, you must properly
complete the Master Ballot as follows:

 

(i)                                               Check the appropriate box(es)
in Item 1 of the Master Ballot.

 

11

--------------------------------------------------------------------------------



 

(ii)                                            Indicate the votes to accept or
reject the Plan in Item 2 of the Master Ballot, as transmitted to you by the
beneficial holders of the Other General Unsecured Claims. IMPORTANT: EACH HOLDER
OF AN OTHER GENERAL UNSECURED CLAIM MUST VOTE ALL OF SUCH HOLDER’S CLAIMS IN
CLASS 6B EITHER TO ACCEPT OR REJECT THE PLAN. IF ANY BENEFICIAL HOLDER’S
BENEFICIAL BALLOT DOES NOT INDICATE AN ACCEPTANCE OR REJECTION OF THE PLAN, OR
INDICATES BOTH AN ACCEPTANCE AND A REJECTION OF THE PLAN WITH RESPECT TO ITS
OTHER GENERAL UNSECURED CLAIM(S), SUCH VOTE SHOULD NOT BE COUNTED. HOLDERS OF
CLAIMS MAY NOT SPLIT THEIR VOTES WITH RESPECT TO THEIR CLAIMS. IF ANY BENEFICIAL
HOLDER OF AN OTHER GENERAL UNSECURED CLAIM HAS ATTEMPTED TO SPLIT ITS VOTE BY
SUBMITTING A BENEFICIAL BALLOT THAT PARTIALLY ACCEPTS AND PARTIALLY REJECTS THE
PLAN, AND ALLOCATES PORTIONS OF ITS CLAIM IN SUCH MANNER, SUCH VOTE SHOULD NOT
BE COUNTED. Beneficial holders that submit multiple Beneficial Ballots in
respect of the same Other General Unsecured Claim shall be deemed to have voted
in the manner of the last valid Beneficial Ballot received.

 

(iii)                                         Please note that Item 3 of this
Master Ballot requests that you transcribe the information provided by each
beneficial holder from Item 4 of each completed Class 6B Beneficial Ballot.
Please also include your customer account number for each entry in Item 3 of
this Master Ballot.

 

(iv)                                        Please note in Item 3 of this Master
Ballot whether beneficial holders of the Other General Unsecured Claims subject
to this Master Ballot opted into the Releases provided in Section 12.6 of the
Plan.

 

(v)                                           Independently verify and confirm
the accuracy of the information provided with respect to each beneficial holder
of an Other General Unsecured Claim identified in your Master Ballot.

 

(vi)                                        Review the certifications in Item 5
of the Master Ballot.

 

(vii)                                     Sign and date the Master Ballot, and
provide the additional information requested.

 

(viii)                                  If additional space is required to
respond to any item on the Master Ballot, please use additional sheets of paper
clearly marked to indicate the applicable item of the Master Ballot to which you
are responding.

 

(ix)                                        Return the completed and originally
executed Master Ballot to the Solicitation Agent at the address set forth above
so as to be actually

 

12

--------------------------------------------------------------------------------



 

received by the Solicitation Agent on or before the Voting Deadline. You must
retain a copy of all returned Beneficial Ballots in your files for one (1) year
from the Voting Deadline.

 

(x)                                           Votes cast by beneficial holders
of Other General Unsecured Claims through a Nominee should be applied against
the positions held by such entities in the Convertible Notes as of 5:00
p.m. (prevailing Eastern Time) on July 11, 2019 (the “Voting Record Date”), as
evidenced by the record and depository listings. Votes submitted by a Nominee,
pursuant to a Master Ballot or a pre-validated Beneficial Ballot, will not be
counted in excess of the record amount of such securities held by such Nominee
as of the Voting Record Date.

 

(xi)                                        To the extent that conflicting votes
or “overvotes” are submitted by a Nominee, the Solicitation Agent, in good
faith, will attempt to reconcile discrepancies with the Nominee.

 

(xii)                                     To the extent that overvotes on a
Master Ballot are not reconcilable prior to the preparation of the vote
certification, the Solicitation Agent will apply the votes to accept and to
reject the Plan submitted on the Master Ballots or pre-validated Beneficial
Ballots that contained the overvote, but only to the extent of the Nominee’s
position in the Other General Unsecured Claim.

 

(xiii)                                  Where a beneficial holder holds its
Other General Unsecured Claim through more than one Nominee, such holder must
execute a separate Beneficial Ballot for each block of securities. However, such
holder must vote all of its Other General Unsecured Claims in the same manner,
to either accept or reject the Plan. Accordingly, if such holder returns more
than one Beneficial Ballot to more than one Nominee voting different Other
General Unsecured Claims and the Beneficial Ballots are not voted in the same
manner, as reflected on such separate Master Ballots, such votes will not be
counted (which determination will be made based on information reasonably known
to the Solicitation Agent).

 

(xiv)                                 For the purposes of tabulating votes, each
beneficial holder will be deemed to have voted the principal amount relating to
such security, although the Solicitation Agent may adjust such principal amount
to reflect the Claim amount, including prepetition interest.

 

(xv)                                    After the Voting Deadline, no vote may
be withdrawn without the prior consent of the Debtors.

 

PLEASE NOTE:

 

All Master Ballots and Beneficial Ballots are for voting purposes only and do
not constitute, and shall not be deemed, a proof of claim, an assertion of a
Claim or an admission by the Debtors of the validity of a Claim.

 

13

--------------------------------------------------------------------------------



 

No fees, commissions or other remuneration will be payable to any broker, dealer
or other person for soliciting votes on the Plan. The Debtors will, however,
upon request, reimburse you for customary mailing and handling expenses incurred
by you in forwarding the Beneficial Ballots and other enclosed materials to the
beneficial holders of the Other General Unsecured Claims held by you as a
Nominee or in a fiduciary capacity.

 

If you have any questions relating to this Master Ballot, please contact the
Solicitation Agent via telephone at 844-627-5368 or for international calls at
347-292-3524.

 

NOTHING CONTAINED HEREIN OR IN THE ENCLOSED DOCUMENTS SHALL RENDER YOU OR ANY
OTHER PERSON THE AGENT OF THE DEBTORS OR THE SOLICITATION AGENT, OR AUTHORIZE
YOU OR ANY OTHER PERSON TO USE ANY DOCUMENT OR MAKE ANY STATEMENTS ON BEHALF OF
ANY OF THEM WITH RESPECT TO THE PLAN, EXCEPT FOR THE STATEMENTS CONTAINED IN THE
ENCLOSED DOCUMENTS.

 

14

--------------------------------------------------------------------------------



 

UNITED STATES BANKRUPTCY COURT

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

 

In re

:

Chapter 11

 

:

 

Aegerion Pharmaceuticals, Inc., et al.,(1)

:

Case No. 19-11632 (MG)

 

:

 

Debtors.

:

(Jointly Administered)

 

x

 

 

BENEFICIAL BALLOT FOR CONVERTIBLE NOTEHOLDERS IN CLASS 6B

(OTHER GENERAL UNSECURED CLAIMS) FOR ACCEPTING OR REJECTING

THE DEBTORS’ FIRST AMENDED JOINT CHAPTER 11 PLAN

 

TO BE COUNTED, YOUR VOTE MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY
AUGUST 15, 2019, AT 4:00 P.M. (PREVAILING EASTERN TIME). PLEASE FOLLOW THE VOTE
DELIVERY INSTRUCTIONS PROVIDED BY YOUR NOMINEE, OR IF YOU RECEIVED A RETURN
ENVELOPE ADDRESSED TO YOUR NOMINEE, PLEASE ALLOW SUFFICIENT TIME FOR YOUR
NOMINEE TO PROCESS YOUR VOTE ON A MASTER BALLOT AND RETURN THE MASTER BALLOT SO
THAT IT IS ACTUALLY RECEIVED BY THE SOLICITATION AGENT BEFORE THE VOTING
DEADLINE. DO NOT RETURN THIS BENEFICIAL BALLOT DIRECTLY TO THE SUBSCRIPTION
AGENT OR IT WILL BE INVALID.

 

This ballot (the “Ballot”) is being submitted to you by Aegerion
Pharmaceuticals, Inc. and Aegerion Pharmaceuticals Holdings, Inc. as debtors and
debtors in possession in the above-captioned cases (the “Debtors”) to solicit
your vote to accept or reject the Debtors’ First Amended Joint Chapter 11 Plan
[Docket 180] (including all exhibits thereto and as may be further amended,
modified or supplemented from time to time, the “Plan”).(2)

 

The Bankruptcy Court has approved the Debtors’ Disclosure Statement for First
Amended Joint Chapter 11 Plan [Docket No. 182] (including all exhibits thereto
and as may be further amended, modified or supplemented from time to time, the
“Disclosure Statement”). The Disclosure Statement describes the Plan and
provides information to assist you in deciding how to vote your Ballot.
Bankruptcy Court approval of the Disclosure Statement does not indicate
Bankruptcy Court approval of the Plan.

 

--------------------------------------------------------------------------------

(1)                                 The Debtors in these chapter 11 cases and
the last four digits of each Debtor’s federal taxpayer identification number are
Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals
Holdings, Inc. (1331). The Debtors’ executive headquarters are located at 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

 

(2)                                 Capitalized terms used in this Ballot that
are not otherwise defined herein have the meanings given to them in the Plan.

 

--------------------------------------------------------------------------------



 

If you do not have a Disclosure Statement, you may obtain a copy free of charge
on the dedicated webpage of Prime Clerk LLC, the Debtors’ court-approved
solicitation agent (the “Solicitation Agent”) in these cases, at
http://primeclerk.com/aegerion. A copy of the Disclosure Statement is also
available: (a) at the Office of the Clerk of the Bankruptcy Court; (b) on the
Bankruptcy Court’s website, http://www.nysb.uscourts.gov (a PACER account is
required); (c) upon written request to the Solicitation Agent at Aegerion
Pharmaceuticals, Inc. Ballot Processing Center, c/o Prime Clerk LLC, One Grand
Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; or (d) by
contacting the Solicitation Agent via telephone at 844-627-5368 or for
international calls at 347-292-3524 or via email at:
aegerionballots@primeclerk.com.

 

IMPORTANT

 

You should review the Disclosure Statement and the Plan before you vote. You may
wish to seek legal advice concerning the Plan and your classification and
treatment under the Plan. Your Claim has been placed in Class 6B Other General
Unsecured Claims under the Plan. If you hold Claims in more than one Class under
the Plan, you will receive a ballot for each Class in which you are entitled to
vote.

 

To have your vote counted, it must be received by the broker, bank, commercial
bank, transfer agent, trust company, dealer, or other agent or nominee that sent
you this Ballot (as applicable, the “Nominee”) so that it is actually received
by the Solicitation Agent not later than 4:00 p.m. (prevailing Eastern Time) on
August 15, 2019 (the “Voting Deadline”). IF YOU RECEIVE A RETURN ENVELOPE
ADDRESSED TO YOUR NOMINEE OR OTHER INSTRUCTIONS FROM YOUR NOMINEE, PLEASE ALLOW
SUFFICIENT TIME FOR YOUR NOMINEE TO PROCESS YOUR VOTE ON A MASTER BALLOT AND
RETURN THE MASTER BALLOT SO THAT IT IS ACTUALLY RECEIVED BY THE SOLICITATION
AGENT BEFORE THE VOTING DEADLINE.

 

If the Plan is confirmed by the Bankruptcy Court it will be binding on you
whether or not you vote.

 

2

--------------------------------------------------------------------------------



 

ACCEPTANCE OR REJECTION OF THE PLAN

 

Item 1.         Vote Amount.

 

For purposes of voting to accept or reject the Plan, as of 5:00 p.m. (prevailing
Eastern Time) on July 11, 2019 (the “Voting Record Date”), the undersigned (the
“Claimant”) was a holder of a Class 6B Other General Unsecured Claims relating
to the Convertible Senior Unsecured Notes due 2019 issued by Aegerion
Pharmaceuticals, Inc. (the “Convertible Notes”) in the aggregate principal
amount set forth below. (If you do not know the principal amount of your
Class 6B Other General Unsecured Claim, please contact your nominee
immediately).

 

$

 

Item 2.         Vote on Plan.

 

CHECK ONE BOX ONLY

 

o                                    ACCEPTS (votes FOR) the Plan.

 

o                                    REJECTS (votes AGAINST) the Plan.

 

IMPORTANT INFORMATION REGARDING THE RELEASES

 

Following confirmation, subject to Article XII of the Plan, the Plan will be
substantially consummated on the Effective Date. Among other things, effective
as of the Confirmation Date but subject to the occurrence of the Effective Date,
certain release, injunction, exculpation and discharge provisions set forth in
Article XII of the Plan will become effective. In determining how to cast your
vote on the Plan, it is important to read the provisions contained in
Article XII of the Plan very carefully so that you understand how confirmation
and substantial consummation of the Plan — which effectuates such provisions —
will affect you and any Claim(s) you may hold against the Debtors and/or certain
other Released Parties specified in the Plan.(3)

 

--------------------------------------------------------------------------------

(3)                                 As used herein and in the Plan, the term
“Released Parties” means, collectively, and each solely in its capacity as such:
(a) the Debtors, their respective non-Debtor subsidiaries, and the Reorganized
Debtors; (b) Novelion; (c) the DIP Administrative Agent and the DIP Lenders;
(d) the Bridge Loan Administrative Agent; (e) the Convertible Notes Trustee;
(f) the Bridge Loan Lenders; (g) the Consenting Lenders; (h) the members of the
Ad Hoc Group; (i) the Plan Investor; (j) the Creditors’ Committee (if any) and
each of its members solely in their capacity as members of the Creditors’
Committee; (k) each of such parties’ respective predecessors, successors,
assigns, subsidiaries, owners, affiliates, managed accounts or funds; and
(l) each of the foregoing parties’ (described in clauses (a)-(k)) respective
current and former officers, directors, managers, managing members, employees,
members, principals, shareholders, agents, advisory board members, management
companies, fund advisors, partners, attorneys, financial advisors or other
professionals or representatives, together with their successors and assigns;
provided, however, that such attorneys and professional advisors shall only
include those that provided services related to the Chapter 11 Cases and the
transactions contemplated by the Plan (and do not include the attorneys and law
firms retained by the Debtors in the ordinary course of business during these
Chapter 11 Cases); provided, further, that no Person shall be a Released Party
if it objects to the releases provided for in Article XII of the Plan.

 

3

--------------------------------------------------------------------------------



 

Specifically, except as otherwise set forth in the Plan or Confirmation Order,
the releases in Section 12.6 of the Plan (the “Releases”) bind (a) each holder
of a Claim that voted to accept the Plan, (b) each Released Party, and (c) to
the fullest extent permissible under applicable law, as such law may be extended
or interpreted subject to the Effective Date, (i) all holders of a Claim who
vote to reject the Plan and “opt in” to the Releases, (ii) all holders of a
Claim or Interest who are not entitled to vote to accept or reject the Plan and
“opt in” to the Releases, or (iii) all other holders of a Claim or Interest who
elect to “opt in” to the Releases. The Releases provide for, among other things,
the following:

 

Releases by the Debtors. Releases by the Debtors. Except as otherwise provided
in the Plan or the Confirmation Order, as of the Effective Date, the Debtors,
as, debtors in possession, and any person seeking to exercise the rights of the
Debtors’ Estates, including without limitation, any successor to the Debtors or
any representative of the Debtors’ Estates appointed or selected pursuant to
sections 1103, 1104 or 1123(b)(3) of the Bankruptcy Code or under chapter 7 of
the Bankruptcy Code, shall be deemed to forever release, waive and discharge all
claims (as such term “claim” is defined in section 101(5) of the Bankruptcy
Code), obligations, suits, judgments, damages, demands, debts, rights, causes of
action (including, but not limited to, the Causes of Action) and liabilities
(other than the rights of the Debtors to enforce the Plan and the contracts,
instruments, releases and other agreements or documents delivered thereunder)
against any Released Party, whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
existing or hereafter arising, in law, equity or otherwise that are based in
whole or in part on any act, omission, transaction, event or other occurrence
taking place on or prior to the Effective Date in any way relating to the
Debtors, the Reorganized Debtors, the purchase, sale or rescission of the
purchase or sale of any security of the Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in
the Plan, the parties released pursuant to Section 12.6 of the Plan, the Chapter
11 Cases, the RSA, the DIP Financing Agreement, the Plan Funding Agreement, or
the Plan or the Disclosure Statement, and that could have been asserted by or on
behalf of the Debtors or their Estates, whether directly, indirectly,
derivatively or in any representative or any other capacity; provided, however,
that in no event shall anything in Section 12.06(a) of the Plan be construed as
a release of any Person’s gross negligence, fraud, or willful misconduct, each
as determined by a Final Order, for matters with respect to the Debtors and/or
their affiliates. Entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases
herein, which includes by reference each of the related provisions and
definitions contained herein, and further, shall constitute the Bankruptcy
Court’s finding that the releases herein are: (1) in exchange for the good and
valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims released by the releases herein; (3) in
the best interests of the Debtors and all holders of Claims and Interests;
(4) fair, equitable and reasonable; (5) given and made after reasonable
investigation by the Debtors and after notice and opportunity for hearing; and
(6) a bar to any of the Debtors asserting any claim released by the releases
herein against any of the Released Parties.

 

Third Party Releases. Except as otherwise provided in the Plan, the Plan Funding
Agreement or the Confirmation Order, on the Effective Date each Releasing Party,
in

 

4

--------------------------------------------------------------------------------



 

consideration for the obligations of the Debtors under the Plan, the
distributions under the Plan and other contracts, instruments, releases,
agreements or documents executed and delivered in connection with the Plan, will
be deemed to have consented to the Plan and the restructuring embodied herein
for all purposes and deemed to forever release, waive and discharge all claims
(as such term is defined in section 101(5) of the Bankruptcy Code), including
but not limited to any claim sounding in law or equity or asserting a tort,
breach of any duty or contract, violations of the common law, any federal or
state statute, any federal or state securities laws or otherwise, demands,
debts, rights, causes of action (including without limitation, the Causes of
Action) or liabilities (other than the right to enforce the obligations of any
party under the Plan and the contracts, instruments, releases, agreements and
documents delivered under or in connection with the Plan), including, without
limitation, any claims for any such loss such holder may suffer, have suffered
or be alleged to suffer as a result of the Debtors commencing the Chapter 11
Cases or as a result of the Plan being consummated, against any Released Party,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise that are based in whole or in part on any act or omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the Chapter 11
Cases, the Plan or the Disclosure Statement; provided, however, that in no event
shall anything in Section 12.06(b) of the Plan be construed as a release of any
Person’s gross negligence, fraud, or willful misconduct, each as determined by a
Final Order, for matters with respect to the Debtors and/or their affiliates.
Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases of holders of Claims
and Interests, which includes by reference each of the related provisions and
definitions contained herein, and further, shall constitute the Bankruptcy
Court’s finding that the releases herein are: (1) in exchange for the good and
valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims herein; (3) in the best interests of the
Debtors and all holders of Claims and Interests; (4) fair, equitable and
reasonable; (5) given and made after notice and opportunity for hearing; and
(6) a bar to any holder of a Claim or Interest asserting any Claim released by
the releases herein against any of the Released Parties.

 

Notwithstanding anything to the contrary contained herein: (i) except to the
extent permissible under applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, the releases provided for in
Section 12.06 of the Plan shall not release any non-Debtor entity from any
liability arising under (x) the Internal Revenue Code or any state, city or
municipal tax code, (y) any criminal laws of the United States or any state,
city or municipality, or (y) any environmental laws of the United States or any
state, city or municipal tax code; and (ii) the releases set forth in
Section 12.06 of the Plan shall not release any (x) claims, right, or Causes of
Action for money borrowed from or owed to the Debtors by any of their directors,
officers or former employees, as set forth in the Debtors’ books and records,
(y) any claims against any Person to the extent such Person asserts a
crossclaim, counterclaim and/or claim for setoff which seeks affirmative relief
against a Debtor or any of its officers, directors, or representatives, and
(z) claims against any Person arising from or relating to such Person’s gross
negligence, fraud, or willful misconduct, each as determined by a Final Order of
the Bankruptcy Court.

 

5

--------------------------------------------------------------------------------



 

While the Debtors are seeking the consensual release of Claims and Interests
against the Released Parties, to the extent that such consensual releases are
not granted by the holders of Claims and Interests, the Debtors reserve the
right to seek approval from the Bankruptcy Court to grant the Third Party
Releases on a non-consensual basis, regardless of the percentage of holders of
Claims and Interests who consensually release their Claims against the Released
Parties.

 

Item 3.         Opt-In Election (for holders of Class 6B Other General Unsecured
Claims that abstain from voting or vote to REJECT the Plan only)

 

If you did not vote to accept the Plan in Item 2, either because you abstained
from voting on the Plan or voted to reject the Plan, you are still entitled to
opt into the releases set forth in Article XII of the Plan by making such
election below. DO NOT COMPLETE THE FOLLOWING ELECTION IF YOU VOTED TO ACCEPT
THE PLAN IN ITEM 2. PURSUANT TO THE TERMS OF THE PLAN, IF YOU VOTE TO ACCEPT THE
PLAN YOU WILL BE DEEMED TO HAVE CONSENTED TO THE RELEASES SET FORTH IN
ARTICLE XII OF THE PLAN.

 

o                                    The undersigned elects to grant (OPTS IN
TO) the Releases set forth in Section 12.6 of the Plan.

 

Item 4.         Other Ballots.

 

By returning this Ballot, Claimant certifies that Claimant has not submitted any
other ballots for or on account of his/her Class 6B Other General Unsecured
Claims held in other accounts or other record names, except for ballots for or
on account of those Class 6B Other General Unsecured Claims identified in the
following table (which you may use additional paper to supplement as necessary).

 

Other Ballots Cast in Respect of Class 6B Other General Unsecured Claims

 

 

 

 

Name of Broker, Bank,

 

 

Your Name or Customer

 

 

 

Dealer or Other Agent or

 

Principal Amount of

Account Number for Other

 

 

 

Nominee for Other Account

 

Convertible Notes for

Account for Which a Ballot

 

CUSIP or ISIN

 

for Which a Ballot has been

 

Which Ballot has been

Has Been Submitted

 

Number

 

Submitted (if applicable)

 

Submitted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------



 

Item 5.         Certification.

 

By signing this Ballot, the undersigned Claimant hereby certifies that: (a) on
the Voting Record Date, it was the holder of a Class 6B Other General Unsecured
Claims related to the Convertible Notes to which this Ballot pertains (or an
authorized signatory for such holder); (b) it has full power and authority to
vote to accept or reject the Plan; and (c) it had received a copy of the
Disclosure Statement (including all exhibits thereto) and other solicitation
materials. The undersigned understands that an otherwise properly completed,
executed and timely-returned Ballot that does not indicate either acceptance or
rejection of the Plan or indicates both acceptance and rejection of the Plan
will not be counted. By signing this Ballot, the undersigned is also certifying
that its vote on the Plan is subject to all the terms and conditions set forth
in the Plan and the Disclosure Statement.

 

Name of Claimant:

 

 

 

 

 

Signature:

 

 

 

 

 

Name (if different from Claimant):

 

 

 

 

 

Title (if corporation or partnership):

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

Email:

 

 

 

PLEASE MAKE SURE YOU HAVE PROVIDED ALL INFORMATION REQUESTED IN THIS BALLOT.
PLEASE READ AND FOLLOW THE INSTRUCTIONS SET FORTH BELOW CAREFULLY. PLEASE
COMPLETE, SIGN AND DATE THIS BALLOT AND RETURN IT TO YOUR NOMINEE IN THE
ENVELOPE PROVIDED OR FOLLOW THE VOTE DELIVERY INSTRUCTIONS PROVIDED BY YOUR
NOMINEE. PLEASE ALLOW SUFFICIENT TIME FOR YOUR NOMINEE TO PROCESS YOUR VOTE ON A
MASTER BALLOT AND RETURN THE MASTER BALLOT SO THAT IT IS ACTUALLY RECEIVED BY
THE SOLICITATION AGENT BEFORE THE VOTING DEADLINE.

 

7

--------------------------------------------------------------------------------



 

VOTING INSTRUCTIONS

 

1.                                      In order for your vote to count, you
must:

 

(i)                                     In the boxes provided in Item 2 of the
Ballot, indicate either acceptance or rejection of the Plan by checking the
appropriate box;

 

(ii)                                  Review the certification in Item 4 of the
Ballot and provide the requested information, if applicable, concerning all
other Class 6B Other General Unsecured Claims for which you have submitted
ballots in addition to this Ballot; and

 

(iii)                               Review and sign the certifications in Item 5
of the Ballot. Please be sure to sign and date your Ballot. Your original
signature is required in order for your vote to be counted. If you are
completing the Ballot on behalf of an entity, indicate your relationship with
such entity and the capacity in which you are signing, and if requested, provide
proof of your authorization to so sign. If your Class 6B Other General Unsecured
Claim is held by a partnership, your Ballot must be executed in the name of the
partnership by a general partner. If your Class 6B Other General Unsecured Claim
is held by a corporation, your Ballot must be executed by an officer. In
addition, please provide your name and mailing address if different from that
set forth on the attached mailing label or if no such mailing label is attached
to the Ballot.

 

2.                                      If you voted to reject the Plan, review
the opt-in election disclosure in Item 3 of the Ballot, and determine whether
you will check the box to opt into the Plan’s release provisions by checking the
box in Item 3.

 

3.                                      To have your vote counted, you must
complete, sign and return this Ballot to your Nominee prior to the Voting
Deadline. IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO YOUR NOMINEE OR OTHER
INSTRUCTIONS FROM YOUR NOMINEE, PLEASE ALLOW SUFFICIENT TIME FOR YOUR NOMINEE TO
PROCESS YOUR VOTE ON A MASTER BALLOT AND RETURN THE MASTER BALLOT SO THAT IT IS
ACTUALLY RECEIVED BY THE SOLICITATION AGENT BEFORE THE VOTING DEADLINE.

 

4.                                      A properly completed, executed and
timely-returned Ballot that either (a) indicates both an acceptance and
rejection of the Plan, or (b) fails to indicate either an acceptance or
rejection of the Plan will not be counted.

 

8

--------------------------------------------------------------------------------



 

5.                                      If you hold Claims in more than one
voting Class under the Plan, you should receive a ballot for each such category
of Claims, coded by Class number and description, and a set of solicitation
materials with respect to each such Claim. Each ballot you receive is for voting
only your Claim described in that ballot. Please complete and return each ballot
you receive. The attached Ballot is designated only for voting Class 6B Other
General Unsecured Claims related to the Convertible Notes.

 

6.                                      You must vote all your Claims within a
single Class under the Plan either to accept or reject the Plan. If you hold
your Class 6B Other General Unsecured Claims through more than one Nominee, you
must execute a separate ballot for each block of Convertible Notes; provided,
however, that you must vote all of your Class 6B Other General Unsecured Claims
in the same manner (i.e., to either accept or reject the Plan). Accordingly, a
ballot (or multiple ballots with respect to Claims within a single Class) that
partially rejects and partially accepts the Plan will not be counted.

 

7.                                      If you cast more than one Ballot voting
the same Claim prior to the Voting Deadline, the last valid Ballot timely
received shall be deemed to reflect the voter’s intent and shall supersede and
revoke any earlier received Ballot. If you simultaneously cast inconsistent
duplicate Ballots with respect to the same Claim, such Ballots shall not be
counted.

 

8.                                      Any Ballot that is illegible or that
contains insufficient information to permit the identification of the claimant
will not be counted.

 

9.                                      This Ballot does not constitute, and
shall not be deemed to be, a proof of claim or equity interest or an assertion
or admission of a Claim or an Interest.

 

10.                               It is important that you vote. The Plan can be
confirmed by the Bankruptcy Court and thereby made binding on you if it is
accepted by the holders of at least two-thirds in amount and one-half in number
of the Claims in each impaired Class who vote on the Plan and if the Plan
otherwise satisfies the applicable requirements of section 1129(a) of title 11
of the United States Code (the “Bankruptcy Code”). The votes of Claims actually
voted in your Class will bind both those who vote and those who do not vote. If
the requisite acceptances are not obtained, the Bankruptcy Court nonetheless may
confirm the Plan if it finds that the Plan: (a) provides fair and equitable
treatment to, and does not unfairly discriminate against, the Class or Classes
voting to reject the Plan; and (b) otherwise satisfies the requirements of
section 1129(b) of the Bankruptcy Code.

 

11.                               This Ballot is not a letter of transmittal and
may not be used for any purposes other than to cast a vote to accept or reject
the Plan. Holders should not surrender, at this time, certificates (if any)
representing their securities. No party will accept delivery of any such
certificates surrendered together with this Ballot.

 

12.                               NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY
INFORMATION OR ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT OR OTHER SOLICITATION
MATERIALS APPROVED BY THE BANKRUPTCY COURT, INCLUDING, WITHOUT LIMITATION, THE
DISCLOSURE STATEMENT.

 

9

--------------------------------------------------------------------------------



 

13.                               PLEASE RETURN YOUR BALLOT TO YOUR NOMINEE
PROMPTLY.

 

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE PROCEDURES GENERALLY, OR
IF YOU NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER ENCLOSED MATERIALS, PLEASE
CONTACT YOUR NOMINEE, OR PRIME CLERK AT 844-627-5368 OR FOR INTERNATIONAL CALLS
AT 347-292-3524 OR VIA EMAIL AT AEGERIONBALLOTS@PRIMECLERK.COM.

 

10

--------------------------------------------------------------------------------



 

UNITED STATES BANKRUPTCY COURT

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

 

In re

:

Chapter 11

 

:

 

Aegerion Pharmaceuticals, Inc., et al.,(1)

:

Case No. 19-11632 (MG)

 

:

 

Debtors.

:

(Jointly Administered)

 

x

 

 

BALLOT FOR CLASS 6B (OTHER GENERAL UNSECURED CLAIMS) FOR

ACCEPTING OR REJECTING THE DEBTORS’ FIRST AMENDED

JOINT CHAPTER 11 PLAN

 

TO BE COUNTED, YOUR VOTE MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY
AUGUST 15, 2019, AT 4:00 P.M. (PREVAILING EASTERN TIME).

 

This ballot (the “Ballot”) is being submitted to you by Aegerion
Pharmaceuticals, Inc. and Aegerion Pharmaceuticals Holdings, Inc. as debtors and
debtors in possession in the above-captioned cases (the “Debtors”) to solicit
your vote to accept or reject the Debtors’ First Amended Joint Chapter 11 Plan
[Docket No. 180] (including all exhibits thereto and as may be further amended,
modified or supplemented from time to time, the “Plan”).(2)

 

The Bankruptcy Court has approved the Debtors’ Disclosure Statement for First
Amended Joint Chapter 11 Plan [Docket No. 182] (including all exhibits thereto
and as may be further amended, modified or supplemented from time to time, the
“Disclosure Statement”). The Disclosure Statement describes the Plan and
provides information to assist you in deciding how to vote your Ballot.
Bankruptcy Court approval of the Disclosure Statement does not indicate
Bankruptcy Court approval of the Plan.

 

If you do not have a Disclosure Statement, you may obtain a copy free of charge
on the dedicated webpage of Prime Clerk LLC, the Debtors’ court-approved
solicitation agent (the “Solicitation Agent”) in these cases, at
http://primeclerk.com/aegerion. A copy of the Disclosure Statement is also
available: (a) at the Office of the Clerk of the Bankruptcy Court; (b) on the
Bankruptcy Court’s website, http://www.nysb.uscourts.gov (a PACER account is
required); (c) upon written request to the Solicitation Agent at Aegerion
Pharmaceuticals, Inc. Ballot Processing Center, c/o Prime Clerk LLC, One Grand
Central, 60 East 42nd Street, Suite 1440, New

 

--------------------------------------------------------------------------------

(1)                                 The Debtors in these chapter 11 cases and
the last four digits of each Debtor’s federal taxpayer identification number are
Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals
Holdings, Inc. (1331). The Debtors’ executive headquarters are located at 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

 

(2)                                 Capitalized terms used in this Ballot that
are not otherwise defined herein have the meanings given to them in the Plan.

 

--------------------------------------------------------------------------------



 

York, NY 10165; or (d) by contacting the Solicitation Agent via telephone at
844-627-5368 or for international calls at 347-292-3524 or via email at
aegerionballots@primeclerk.com.

 

IMPORTANT

 

You should review the Disclosure Statement and the Plan before you vote. You may
wish to seek legal advice concerning the Plan and your classification and
treatment under the Plan. Your Claim has been placed in Class 6B Other General
Unsecured Claims under the Plan. If you hold Claims in more than one Class under
the Plan, you will receive a ballot for each Class in which you are entitled to
vote.

 

If your Ballot is not actually received by the Balloting Agent on or before
August 15, 2019 at 4:00 p.m. (prevailing Eastern Time), and such deadline is not
extended, your vote will not count as either an acceptance or rejection of the
Plan.

 

If the Plan is confirmed by the Bankruptcy Court it will be binding on you
whether or not you vote.

 

Your receipt of this Ballot and the enclosed tax form does not signify that your
Claim(s) has been or will be Allowed. The Debtors reserve all rights to dispute
such Claim(s).

 

You may return your Ballot either (a) through Prime Clerk’s E-Ballot platform,
located at http://cases.primeclerk.com/aegerion, or (b) by sending it and the
enclosed tax form in the return envelope provided in your package to:

 

Aegerion Pharmaceuticals, Inc. Ballot Processing Center

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

 

If you submit your vote through the E-Ballot platform, you should not return a
paper ballot. However, please return the enclosed tax form regardless of whether
you vote through the E-Ballot platform as this will assist the Debtors in
effectuating distributions to the extent you have an Allowed Claim.

 

2

--------------------------------------------------------------------------------



 

HOW TO VOTE ONLINE THROUGH PRIME CLERK’S E-BALLOT PLATFORM

 

You may submit your ballot electronically by clicking on the “Submit E-Ballot”
section on the Solicitation Agent’s website for these cases, located at
http://cases.primeclerk.com/aegerion, and following the directions set forth on
the website regarding submitting your E-Ballot as described more fully below.

 

1.                                      Please visit the Debtors’ voting website
at http://cases.primeclerk.com/aegerion.

 

2.                                      Click on the “E-Ballot” section of the
Debtors’ voting website.

 

3.                                      Follow the directions to submit your
E-Ballot. If you choose to submit your Ballot via Prime Clerk’s E-Ballot system,
you should not return a hard copy of your Ballot.

 

IMPORTANT NOTE: YOU WILL NEED THE FOLLOWING INFORMATION TO RETRIEVE AND SUBMIT
YOUR CUSTOMIZED E-BALLOT:

 

UNIQUE E-BALLOT ID#

 

PLEASE CHOOSE ONLY ONE METHOD OF RETURN FOR YOUR BALLOT. IF YOU CAST BOTH AN
E-BALLOT AND A PAPER BALLOT WITH RESPECT TO THE SAME CLAIM, THE PAPER BALLOT
WILL NOT BE COUNTED.

 

“E-BALLOTING” IS THE SOLE MANNER IN WHICH BALLOTS MAY BE DELIVERED VIA
ELECTRONIC TRANSMISSION.

 

BALLOTS SUBMITTED BY FACSIMILE OR EMAIL WILL NOT BE COUNTED UNLESS APPROVED BY
THE DEBTORS.

 

PLEASE RETURN THE ENCLOSED TAX FORM REGARDLESS OF WHETHER YOU VOTE THROUGH THE
E-BALLOT PLATFORM AS THIS WILL ASSIST THE DEBTORS IN EFFECTUATING DISTRIBUTIONS
TO THE EXTENT YOU HAVE AN ALLOWED CLAIM.

 

ACCEPTANCE OR REJECTION OF THE PLAN

 

Item 1.         Vote Amount.

 

For purposes of voting to accept or reject the Plan, as of 5:00 p.m. (prevailing
Eastern Time) on July 11, 2019 (the “Voting Record Date”), the undersigned (the
“Claimant”) was a holder of a Class 6B Other General Unsecured Claim in the
aggregate amount set forth below.

 

$

 

3

--------------------------------------------------------------------------------



 

Item 2.         Vote on Plan.

 

CHECK ONE BOX ONLY

 

o                                    ACCEPTS (votes FOR) the Plan.

 

o                                    REJECTS (votes AGAINST) the Plan.

 

IMPORTANT INFORMATION REGARDING THE RELEASES

 

Following confirmation, subject to Article XII of the Plan, the Plan will be
substantially consummated on the Effective Date. Among other things, effective
as of the Confirmation Date but subject to the occurrence of the Effective Date,
certain release, injunction, exculpation and discharge provisions set forth in
Article XII of the Plan will become effective. In determining how to cast your
vote on the Plan, it is important to read the provisions contained in
Article XII of the Plan very carefully so that you understand how confirmation
and substantial consummation of the Plan — which effectuates such provisions —
will affect you and any Claim(s) you may hold against the Debtors and/or certain
other Released Parties specified in the Plan.(3)

 

Specifically, except as otherwise set forth in the Plan or Confirmation Order,
the releases in Section 12.6 of the Plan (the “Releases”) bind (a) each holder
of a Claim that voted to accept the Plan, (b) each Released Party, and (c) to
the fullest extent permissible under applicable law, as such law may be extended
or interpreted subject to the Effective Date, (i) all holders of a Claim who
vote to reject the Plan and “opt in” to the Releases, (ii) all holders of a
Claim or Interest who are not entitled to vote to accept or reject the Plan and
“opt in” to the Releases, or (iii) all other holders of a Claim or Interest who
elect to “opt in” to the Releases. The Releases provide for, among other things,
the following:

 

Releases by the Debtors. Except as otherwise provided in the Plan or the
Confirmation Order, as of the Effective Date, the Debtors, as, debtors in
possession, and any person seeking

 

--------------------------------------------------------------------------------

(3)                                 As used herein and in the Plan, the term
“Released Parties” means, collectively, and each solely in its capacity as such:
(a) the Debtors, their respective non-Debtor subsidiaries, and the Reorganized
Debtors; (b) Novelion; (c) the DIP Administrative Agent and the DIP Lenders;
(d) the Bridge Loan Administrative Agent; (e) the Convertible Notes Trustee;
(f) the Bridge Loan Lenders; (g) the Consenting Lenders; (h) the members of the
Ad Hoc Group; (i) the Plan Investor; (j) the Committee and each of its current
and former members solely in their capacity as members of the Committee;
(k) each of such parties’ respective predecessors, successors, assigns,
subsidiaries, owners, affiliates, managed accounts, funds or funds under common
management; and (l) each of the foregoing parties’ (described in clauses
(a)-(k)) respective current and former officers, directors, managers, managing
members, employees, members, principals, shareholders, agents, advisory board
members, management companies, fund advisors, partners, attorneys, financial
advisors or other professionals or representatives, together with their
successors and assigns, in each case solely in their capacity as such; provided,
however, that former directors, officers and employees of the Debtors shall not
be deemed Released Parties; provided further that such attorneys and
professional advisors shall only include those that provided services related to
the Chapter 11 Cases and the transactions contemplated by this Plan (and do not
include the attorneys and law firms retained by the Debtors in the ordinary
course of business during these Chapter 11 Cases); provided, further, that no
Person shall be a Released Party if it objects to the releases provided for in
Article XII of this Plan.

 

4

--------------------------------------------------------------------------------



 

to exercise the rights of the Debtors’ Estates, including without limitation,
any successor to the Debtors or any representative of the Debtors’ Estates
appointed or selected pursuant to sections 1103, 1104 or 1123(b)(3) of the
Bankruptcy Code or under chapter 7 of the Bankruptcy Code, shall be deemed to
forever release, waive and discharge all claims (as such term “claim” is defined
in section 101(5) of the Bankruptcy Code), obligations, suits, judgments,
damages, demands, debts, rights, causes of action (including, but not limited
to, the Causes of Action) and liabilities (other than the rights of the Debtors
to enforce the Plan and the contracts, instruments, releases and other
agreements or documents delivered thereunder) against any Released Party,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise that are based in whole or in part on any act, omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the purchase,
sale or rescission of the purchase or sale of any security of the Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the parties released pursuant to this
Section 12.6, the Chapter 11 Cases, the RSA, the DIP Financing Agreement, the
Plan Funding Agreement, or the Plan or the Disclosure Statement, and that could
have been asserted by or on behalf of the Debtors or their Estates, whether
directly, indirectly, derivatively or in any representative or any other
capacity; provided, however, that in no event shall anything in this
Section 12.06(a) be construed as a release of any Person’s gross negligence,
fraud, or willful misconduct, each as determined by a Final Order, for matters
with respect to the Debtors and/or their affiliates. Entry of the Confirmation
Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
Rule 9019, of the releases in the Plan, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall
constitute the Bankruptcy Court’s finding that the releases in the Plan are:
(1) in exchange for the good and valuable consideration provided by the Released
Parties; (2) a good faith settlement and compromise of the claims released by
the releases in the Plan; (3) in the best interests of the Debtors and all
holders of Claims and Interests; (4) fair, equitable and reasonable; (5) given
and made after reasonable investigation by the Debtors and after notice and
opportunity for hearing; and (6) a bar to any of the Debtors asserting any claim
released by the releases in the Plan against any of the Released Parties.

 

Third Party Releases. Except as otherwise provided in the Plan, the Plan Funding
Agreement or the Confirmation Order, on the Effective Date each Releasing Party,
in consideration for the obligations of the Debtors under the Plan, the
distributions under the Plan and other contracts, instruments, releases,
agreements or documents executed and delivered in connection with the Plan, will
be deemed to have consented to the Plan and the restructuring embodied in the
Plan for all purposes and deemed to forever release, waive and discharge all
claims (as such term is defined in section 101(5) of the Bankruptcy Code),
including but not limited to any claim sounding in law or equity or asserting a
tort, breach of any duty or contract, violations of the common law, any federal
or state statute, any federal or state securities laws or otherwise, demands,
debts, rights, causes of action (including without limitation, the Causes of
Action) or liabilities (other than the right to enforce the obligations of any
party under the Plan and the contracts, instruments, releases, agreements and
documents delivered under or in connection with the Plan), including, without
limitation, any claims for any such loss such holder may suffer, have suffered
or be alleged to suffer as a

 

5

--------------------------------------------------------------------------------



 

result of the Debtors commencing the Chapter 11 Cases or as a result of the Plan
being consummated, against any Released Party, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, existing or hereafter arising, in law, equity or
otherwise that are based in whole or in part on any act or omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the Chapter 11
Cases, the Plan or the Disclosure Statement; provided, however, that in no event
shall anything in this Section 12.06(b) be construed as a release of any
Person’s gross negligence, fraud, or willful misconduct, each as determined by a
Final Order, for matters with respect to the Debtors and/or their affiliates.
Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases of holders of Claims
and Interests, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy
Court’s finding that the releases in the Plan are: (1) in exchange for the good
and valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims in the Plan; (3) in the best interests
of the Debtors and all holders of Claims and Interests; (4) fair, equitable and
reasonable; (5) given and made after notice and opportunity for hearing; and
(6) a bar to any holder of a Claim or Interest asserting any Claim released by
the releases in the Plan against any of the Released Parties.

 

Notwithstanding anything to the contrary contained in the Plan: (i) except to
the extent permissible under applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, the releases provided for in this
Section 12.06 of the Plan shall not release any non-Debtor entity from any
liability arising under (a) the Internal Revenue Code or any state, city or
municipal tax code, (b) any criminal laws of the United States or any state,
city or municipality, or (c) any environmental laws of the United States or any
state, city or municipal tax code; and (ii) the releases set forth in this
Section 12.06 shall not release any (a) claims, right, or Causes of Action for
money borrowed from or owed to the Debtors by any of their directors, officers
or former employees, as set forth in the Debtors’ books and records, (b) any
claims against any Person to the extent such Person asserts a crossclaim,
counterclaim and/or claim for setoff which seeks affirmative relief against a
Debtor or any of its officers, directors, or representatives, (c) claims against
any Person arising from or relating to such Person’s gross negligence, fraud, or
willful misconduct, each as determined by a Final Order of the Bankruptcy Court,
and (d) any Unimpaired Claims unless and until holders of Unimpaired Claims have
received payment on account of such Claims that render such claims Unimpaired in
accordance with the Plan.

 

Notwithstanding any language to the contrary contained in this Disclosure
Statement, Plan, and/or the Confirmation Order, no provision of the Plan or the
Confirmation Order shall (i) preclude the SEC from enforcing its police or
regulatory powers; or (ii) enjoin, limit, impair, or delay the SEC from
commencing or continuing any claims, causes of action, proceedings or
investigations against any non-Debtor person or non-Debtor entity in any forum.

 

As to any Governmental Unit (as defined in section 101(27) of the Bankruptcy
Code), nothing in the Plan, Plan Documents, or Confirmation Order shall limit or
expand the scope of discharge, release or injunction to which the Debtors or
Reorganized Debtors are entitled under the Bankruptcy Code, if any. The
discharge, release, and injunction provisions

 

6

--------------------------------------------------------------------------------



 

contained in the Plan, Plan Documents, or Confirmation Order are not intended
and shall not be construed to bar any Governmental Unit from, subsequent to the
Confirmation Order, pursuing any police or regulatory action.

 

Accordingly, notwithstanding anything contained in the Plan, Plan Documents, or
Confirmation Order to the contrary, nothing in the Plan or Confirmation Order
shall discharge, release, impair or otherwise preclude: (1) any liability to any
Governmental Unit that is not a “claim” within the meaning of section 101(5) of
the Bankruptcy Code; (2) any Claim of any Governmental Unit arising on or after
the Confirmation Date; (3) any valid right of setoff or recoupment of any
Governmental Unit against any of the Debtors; or (4) any liability of the
Debtors or Reorganized Debtors under police or regulatory statutes or
regulations to any Governmental Unit as the owner, lessor, lessee or operator of
property that such entity owns, operates or leases after the Confirmation Date.
Nor shall anything in the Plan, Plan Documents, or Confirmation Order:
(i) enjoin or otherwise bar any Governmental Unit from asserting or enforcing,
outside the Bankruptcy Court, any liability described in the preceding sentence;
or (ii) divest any court, commission, or tribunal of jurisdiction to determine
whether any liabilities asserted by any Governmental Unit are discharged or
otherwise barred by the Plan, Plan Documents, Confirmation Order, or the
Bankruptcy Code.

 

Moreover, nothing in the Plan, Plan Documents, or Confirmation Order shall
release or exculpate any non-debtor, including any Released Parties and/or
exculpated parties, from any liability to any Governmental Unit, including but
not limited to any liabilities arising under the Internal Revenue Code, the
environmental laws, or the criminal laws against the Released Parties and/or
exculpated parties, nor shall anything in the Plan, Plan Documents, or
Confirmation Order enjoin any Governmental Unit from bringing any claim, suit,
action or other proceeding against any non-Debtor for any liability whatsoever;
provided, however, that the foregoing sentence shall not limit the scope of
discharge granted to the Debtors under sections 524 and 1141 of the Bankruptcy
Code.

 

Nothing contained in the Plan, Plan Documents, or Confirmation Order shall be
deemed to determine the tax liability of any person or entity, including but not
limited to the Debtors and the Reorganized Debtors, nor shall the Plan, Plan
Documents, or Confirmation Order be deemed to have determined the federal and/or
state tax treatment of any item, distribution, or entity, including the federal
and/or state tax consequences of the Plan and/or Plan Documents, nor shall
anything in the Plan, Plan Documents, or Confirmation Order be deemed to have
conferred jurisdiction upon the Bankruptcy Court to make determinations as to
federal and/or state tax liability and federal and/or state tax treatment except
as provided under 11 U.S.C. § 505.

 

Article X of the Plan regarding Executory Contracts and Unexpired Leases, and
Section 7.8 of the Plan regarding Cancellation of Existing Securities and
Agreements, shall not apply to the Government Settlement Agreements. The
Government Settlement Agreements shall be unimpaired by the Plan, Plan
Documents, and Confirmation Order, and shall remain obligations of the Debtors
and/or the Reorganized Debtors, and all rights, obligations, and duties under
the Government Settlement Agreements shall be preserved as if the Debtors’
bankruptcy cases were never filed. All Governmental Units reserve all rights
with respect to the Government Settlement Agreements, and nothing contained in
the Plan, Plan Documents,

 

7

--------------------------------------------------------------------------------



 

or Confirmation Order shall discharge, release, impair, or otherwise preclude
any liability to any Governmental Unit arising from or relating to the
Government Settlement Agreements. Any amounts owed to Governmental Units under
the Government Settlement Agreements shall be paid in full when due in the
ordinary course and nothing in the Plan, Plan Documents, or Confirmation Order
shall be interpreted to set cure amounts, authorize the assignment or rejection
of any Government Settlement Agreement, or require any Governmental Unit to
approve of and consent to the assignment of any Government Settlement Agreement.
The Debtors and Reorganized Debtors expressly agree that any provisions
regarding default in the Government Settlement Agreements shall continue to
apply as set forth in those agreements, irrespective of any provisions of the
Plan, Plan Documents, and Confirmation Order. For the avoidance of doubt,
nothing contained in the Plan, Plan Documents, or Confirmation Order shall
divest any court, commission, or tribunal of jurisdiction over any matters
related to the Government Settlement Agreements, or confer on the Bankruptcy
Court jurisdiction over any matter related to the Government Settlement
Agreements. Notwithstanding anything to the contrary in this paragraph, the
provisions of this paragraph are subject to the provisions of Section 5.5 of the
Plan regarding acceleration or increase of the monetary obligations under the
Government Settlement Agreements.

 

The governmental units that are parties to the Government Settlement Agreements
have not at this time sought to accelerate or increase payments under those
agreements as a result of the filing of these Chapter 11 Cases or the
consummation of the transactions contemplated by the Plan and the Plan
Documents. The Debtors and certain of the governmental units that are parties to
the Government Settlement Agreements are in discussions regarding the intentions
of those parties regarding acceleration of the Debtors’ payment obligations
under the Government Settlement Agreements. The Debtors and these parties to the
Government Settlement Agreements anticipate reaching resolution on this issue
before the Plan is confirmed.

 

Item 3.         Opt-In Election (for holders of Class 6B Other General Unsecured
Claims that abstain from voting or vote to REJECT the Plan only)

 

If you did not vote to accept the Plan in Item 2, either because you abstained
from voting on the Plan or voted to reject the Plan, you are still entitled to
opt into the releases set forth in Article XII of the Plan by making such
election below. DO NOT COMPLETE THE FOLLOWING ELECTION IF YOU VOTED TO ACCEPT
THE PLAN IN ITEM 2. PURSUANT TO THE TERMS OF THE PLAN, IF YOU VOTE TO ACCEPT THE
PLAN YOU WILL BE DEEMED TO HAVE CONSENTED TO THE RELEASES SET FORTH IN
ARTICLE XII OF THE PLAN.

 

o                                    The undersigned elects to grant (OPTS IN
TO) the Releases set forth in Section 12.6 of the Plan.

 

Item 4.         Certification.

 

By signing this Ballot, the undersigned Claimant hereby certifies that: (a) on
the Voting Record Date, it was the holder of the Class 6B Other General
Unsecured Claim to which this Ballot pertains (or an authorized signatory for
such holder); (b) it has full power and authority

 

8

--------------------------------------------------------------------------------



 

to vote to accept or reject the Plan; and (c) it had received a copy of the
Disclosure Statement (including all exhibits thereto) and other solicitation
materials. The undersigned understands that an otherwise properly completed,
executed and timely-returned Ballot that does not indicate either acceptance or
rejection of the Plan or indicates both acceptance and rejection of the Plan
will not be counted. By signing this Ballot, the undersigned is also certifying
that its vote on the Plan is subject to all the terms and conditions set forth
in the Plan and the Disclosure Statement.

 

Name of Claimant:

 

 

 

 

 

Signature:

 

 

 

 

 

Name (if different from Claimant):

 

 

 

 

 

Title (if corporation or partnership)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

Email:

 

 

 

PLEASE MAKE SURE YOU HAVE PROVIDED ALL INFORMATION REQUESTED IN THIS BALLOT.
PLEASE READ AND FOLLOW THE INSTRUCTIONS SET FORTH BELOW CAREFULLY. PLEASE
(A) SUBMIT YOUR BALLOT ELECTRONICALLY THROUGH THE SOLICITATION AGENT’S E-BALLOT
PLATFORM, LOCATED AT HTTP://CASES.PRIMECLERK.COM/AEGERION AND RETURN YOUR TAX
FORM TO THE SOLICITATION AGENT, OR (B) COMPLETE, SIGN AND DATE THIS BALLOT AND
RETURN IT BY MAIL, HAND DELIVERY OR OVERNIGHT COURIER SO THAT IT IS RECEIVED BY
THE SOLICITATION AGENT BY AUGUST 15, 2019 AT 4:00 P.M. (PREVAILING EASTERN
TIME).

 

VOTING INSTRUCTIONS

 

1.                                      In order for your vote to count, you
must:

 

(i)            In the boxes provided in Item 2 of the Ballot, indicate either
acceptance or rejection of the Plan by checking the appropriate box; and

 

(ii)           Review and sign the certifications in Item 4 of the Ballot.
Please be sure to sign and date your Ballot. Your original signature is required
if you are voting by paper ballot in order for your vote to be counted. If you
are completing the Ballot on behalf of an entity, indicate your relationship
with such entity and the capacity in which you are signing, and if requested,
provide proof of your authorization to so sign. In addition, please provide your
name and mailing address if different from that set

 

9

--------------------------------------------------------------------------------



 

forth on the attached mailing label or if no such mailing label is attached to
the Ballot.

 

2.                                      If you abstained from voting or voted to
reject the Plan, review the opt-in election disclosure in Item 3 of the Ballot,
and determine whether you will check the box to opt into the Plan’s release
provisions by checking the box in Item 3.

 

3.                                      To have your vote counted, you must
(a) submit your ballot electronically through the Solicitation Agent’s E-Ballot
platform, located at http://cases.primeclerk.com/aegerion, or (b) complete, sign
and return this paper Ballot so that it is actually received by the Solicitation
Agent not later than 4:00 p.m. (prevailing Eastern Time) on August 15, 2019. A
PREPAID ENVELOPE ADDRESSED TO THE SOLICITATION AGENT IS ENCLOSED FOR YOUR
CONVENIENCE. Return the completed Ballot and your tax form to:

 

Aegerion Pharmaceuticals, Inc. Ballot Processing Center

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

 

4.                                      DO NOT SUBMIT YOUR BALLOT BY FAX OR
EMAIL. A ballot submitted by facsimile or email will not be counted unless
approved by the Debtors.

 

5.                                      A properly completed, executed and
timely-returned Ballot that either (a) indicates both an acceptance and
rejection of the Plan, or (b) fails to indicate either an acceptance or
rejection of the Plan will not be counted.

 

6.                                      If you hold Claims in more than one
voting Class under the Plan, you should receive a ballot for each such category
of Claims, coded by Class number and description, and a set of solicitation
materials with respect to each such Claim. Each ballot you receive is for voting
only your Claim described in that ballot. Please complete and return each ballot
you receive. The attached Ballot is designated only for voting Class 6B Other
General Unsecured Claims.

 

7.                                      You must vote all your Claims within a
single Class under the Plan either to accept or reject the Plan. Accordingly, a
Ballot (or multiple Ballots with respect to multiple Claims within a single
Class) that partially rejects and partially accepts the Plan will not be
counted.

 

8.                                      If you cast more than one Ballot voting
the same Claim prior to the Voting Deadline, the last valid Ballot timely
received shall be deemed to reflect the voter’s intent and shall

 

10

--------------------------------------------------------------------------------



 

supersede and revoke any earlier received Ballot. If you simultaneously cast
inconsistent duplicate Ballots with respect to the same Claim, such Ballots
shall not be counted.

 

9.                                      Any Ballot that is illegible or that
contains insufficient information to permit the identification of the claimant
will not be counted.

 

10.                               This Ballot does not constitute, and shall not
be deemed to be, a proof of claim or equity interest or an assertion or
admission of a Claim or an Interest.

 

11.                               Subject to the requirements of, and compliance
with, Bankruptcy Rule 3018, if you have delivered a valid Ballot for the
acceptance or rejection of the Plan, you may withdraw such acceptance or
rejection by delivering a written notice of withdrawal to the Balloting Agent at
any time prior to the Voting Deadline. A notice of withdrawal to be valid, must
(i) describe the Claim, (ii) be signed by the creditor in the same manner as the
Ballot was originally signed, and (iii) be received by the Balloting Agent on or
before the Voting Deadline. The Debtors reserve the absolute right to contest
the validity of any such withdrawals of Ballots.

 

12.                               It is important that you vote. The Plan can be
confirmed by the Bankruptcy Court and thereby made binding on you if it is
accepted by the holders of at least two-thirds in amount and one-half in number
of the Claims in each impaired Class who vote on the Plan and if the Plan
otherwise satisfies the applicable requirements of section 1129(a) of title 11
of the United States Code (the “Bankruptcy Code”). The votes of Claims actually
voted in your Class will bind both those who vote and those who do not vote. If
the requisite acceptances are not obtained, the Bankruptcy Court nonetheless may
confirm the Plan if it finds that the Plan: (a) provides fair and equitable
treatment to, and does not unfairly discriminate against, the Class or Classes
voting to reject the Plan; and (b) otherwise satisfies the requirements of
section 1129(b) of the Bankruptcy Code.

 

13.                               This Ballot is not a letter of transmittal and
may not be used for any purposes other than to cast a vote to accept or reject
the Plan. Holders should not surrender, at this time, certificates (if any)
representing their securities. No party will accept delivery of any such
certificates surrendered together with this Ballot.

 

14.                               NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY
INFORMATION OR ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT OR OTHER SOLICITATION
MATERIALS APPROVED BY THE BANKRUPTCY COURT, INCLUDING, WITHOUT LIMITATION, THE
DISCLOSURE STATEMENT.

 

15.                               PLEASE RETURN YOUR BALLOT AND TAX
FORM PROMPTLY.

 

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE PROCEDURES GENERALLY, OR
IF YOU NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER ENCLOSED MATERIALS, PLEASE
CONTACT YOUR NOMINEE, OR PRIME CLERK AT 844-627-5368 OR FOR INTERNATIONAL CALLS
AT 347-292-3524.

 

11

--------------------------------------------------------------------------------



 

UNITED STATES BANKRUPTCY COURT

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

 

In re

:

Chapter 11

 

:

 

Aegerion Pharmaceuticals, Inc., et al.,(1)

:

Case No. 19-11632 (MG)

 

:

 

Debtors.

:

(Jointly Administered)

 

x

 

 

NOTICE OF (I) APPROVAL OF DISCLOSURE STATEMENT,

(II) HEARING TO CONSIDER CONFIRMATION OF THE PLAN, AND

(III) DEADLINE FOR FILING OBJECTIONS TO CONFIRMATION OF THE PLAN

 

TO:                   ALL UNIMPAIRED CREDITORS OF THE DEBTORS: HOLDERS OF
CLASS 1 (PRIORITY NON-TAX CLAIMS), CLASS 2 (OTHER SECURED CLAIMS), CLASS 5
(GOVERNMENT SETTLEMENT CLAIMS), AND CLASS 6A (ONGOING TRADE CLAIMS)

 

PLEASE TAKE NOTICE OF THE FOLLOWING:

 

APPROVAL OF DISCLOSURE STATEMENT

 

1.                                      By order dated July 11, 2019, the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) approved the Disclosure Statement for Debtors’ First Amended Joint
Chapter 11 Plan (including all exhibits thereto and as amended, modified or
supplemented from time to time, the “Disclosure Statement”) as containing
“adequate information” within the meaning of section 1125 of title 11 of the
United States Code (the “Bankruptcy Code”).

 

CONFIRMATION HEARING

 

2.                                      Commencing on September 5, 2019 at 10:00
a.m. (prevailing Eastern Time), or as soon thereafter as counsel may be heard, a
hearing (the “Confirmation Hearing”) will be held before the Honorable Martin
Glenn, United States Bankruptcy Judge, in Courtroom 523 at the United States
Bankruptcy Court for the Southern District of New York, 1 Bowling Green,New
York, New York 10004 to consider confirmation of the Debtors’ First Amended
Joint Chapter 11 Plan (including all exhibits thereto and as amended, modified
or supplemented from time to time, the “Plan”).(2) The Confirmation Hearing may
be adjourned from time to time without further notice to creditors or other
parties in interest, other than by an announcement of

 

--------------------------------------------------------------------------------

(1)                                 The Debtors in these chapter 11 cases and
the last four digits of each Debtor’s federal taxpayer identification number are
Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals
Holdings, Inc. (1331). The Debtors’ executive headquarters are located at 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

 

(2)                                 All capitalized terms used but not defined
herein have the meanings given them in the Plan.

 

--------------------------------------------------------------------------------



 

such an adjournment in open court at the Confirmation Hearing or any adjournment
thereof or the filing of a notice or other appropriate filing with the
Bankruptcy Court. The Plan may be modified in accordance with the Bankruptcy
Code, the Federal Rules of Bankruptcy Procedure, the Plan and other applicable
law, without further notice, prior to or as a result of the Confirmation
Hearing.

 

ENTITLEMENT TO VOTE ON THE PLAN

 

3.                                      In accordance with the terms of the Plan
and the Bankruptcy Code, only holders of claims against the debtors and debtors
in possession in the above-captioned cases (collectively, the “Debtors”) that
are impaired by and will receive a distribution under the Plan are entitled to
vote on the Plan. However, holders of claims that are unimpaired by the Plan are
deemed to have accepted the Plan and are not entitled to vote on the Plan.

 

4.                                      5:00 p.m. (prevailing Eastern Time) on
July 11, 2019 has been established by the Bankruptcy Court as the record date
for determining the creditors and interest holders entitled to receive
solicitation or notice materials.

 

5.                                      You are receiving this Notice because
you have been identified as holding a claim that is unimpaired. Therefore, you
are deemed to accept the Plan and are not entitled to vote on the Plan.

 

IMPORTANT INFORMATION REGARDING THE RELEASES

 

Following confirmation, subject to Article XII of the Plan, the Plan will be
substantially consummated on the Effective Date. Among other things, effective
as of the Confirmation Date but subject to the occurrence of the Effective Date,
certain release, injunction, exculpation and discharge provisions set forth in
Article XII of the Plan will become effective. It is important to read the
provisions contained in Article XII of the Plan very carefully so that you
understand how confirmation and substantial consummation of the Plan — which
effectuates such provisions — will affect you and any Claim(s) you may hold
against the Debtors and/or certain other Released Parties specified in the
Plan.(3)

 

--------------------------------------------------------------------------------

(3)                                 As used herein and in the Plan, the term
“Released Parties” means, collectively, and each solely in its capacity as such:
(a) the Debtors, their respective non-Debtor subsidiaries, and the Reorganized
Debtors; (b) Novelion; (c) the DIP Administrative Agent and the DIP Lenders;
(d) the Bridge Loan Administrative Agent; (e) the Convertible Notes Trustee;
(f) the Bridge Loan Lenders; (g) the Consenting Lenders; (h) the members of the
Ad Hoc Group; (i) the Plan Investor; (j) the Committee and each of its current
and former members solely in their capacity as members of the Committee;
(k) each of such parties’ respective predecessors, successors, assigns,
subsidiaries, owners, affiliates, managed accounts, funds or funds under common
management; and (l) each of the foregoing parties’ (described in clauses
(a)-(k)) respective current and former officers, directors, managers, managing
members, employees, members, principals, shareholders, agents, advisory board
members, management companies, fund advisors, partners, attorneys, financial
advisors or other professionals or representatives, together with their
successors and assigns, in each case solely in their capacity as such; provided,
however, that former directors, officers and employees of the Debtors shall not
be deemed Released Parties; provided further that such attorneys and
professional advisors shall only include those that provided services related to
the Chapter 11 Cases and the transactions contemplated by the Plan (and do not
include the attorneys and law firms retained by the Debtors in the ordinary
course of business during these Chapter 11 Cases); provided, further, that no
Person shall be a Released Party if it objects to the releases provided for in
Article XII of the Plan.

 

2

--------------------------------------------------------------------------------



 

Specifically, except as otherwise set forth in the Plan or Confirmation Order,
the releases in Section 12.6 of the Plan (the “Releases”) bind (a) each holder
of a Claim that voted to accept the Plan, (b) each Released Party, and (c) to
the fullest extent permissible under applicable law, as such law may be extended
or interpreted subject to the Effective Date, (i) all holders of a Claim who
vote to reject the Plan and “opt in” to the Releases, (ii) all holders of a
Claim or Interest who are not entitled to vote to accept or reject the Plan and
“opt in” to the Releases, or (iii) all other holders of a Claim or Interest who
elect to “opt in” to the Releases. The Releases provide for, among other things,
the following:

 

Third Party Releases. Except as otherwise provided in the Plan, the Plan Funding
Agreement or the Confirmation Order, on the Effective Date each Releasing Party,
in consideration for the obligations of the Debtors under the Plan, the
distributions under the Plan and other contracts, instruments, releases,
agreements or documents executed and delivered in connection with the Plan, will
be deemed to have consented to the Plan and the restructuring embodied in the
Plan for all purposes and deemed to forever release, waive and discharge all
claims (as such term is defined in section 101(5) of the Bankruptcy Code),
including but not limited to any claim sounding in law or equity or asserting a
tort, breach of any duty or contract, violations of the common law, any federal
or state statute, any federal or state securities laws or otherwise, demands,
debts, rights, causes of action (including without limitation, the Causes of
Action) or liabilities (other than the right to enforce the obligations of any
party under the Plan and the contracts, instruments, releases, agreements and
documents delivered under or in connection with the Plan), including, without
limitation, any claims for any such loss such holder may suffer, have suffered
or be alleged to suffer as a result of the Debtors commencing the Chapter 11
Cases or as a result of the Plan being consummated, against any Released Party,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise that are based in whole or in part on any act or omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the Chapter 11
Cases, the Plan or the Disclosure Statement; provided, however, that in no event
shall anything in this Section 12.06(b) be construed as a release of any
Person’s gross negligence, fraud, or willful misconduct, each as determined by a
Final Order, for matters with respect to the Debtors and/or their affiliates.
Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases of holders of Claims
and Interests, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy
Court’s finding that the releases in the Plan are: (1) in exchange for the good
and valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims in the Plan; (3) in the best interests
of the Debtors and all holders of Claims and Interests; (4) fair, equitable and
reasonable; (5) given and made after notice and opportunity for hearing; and
(6) a bar to any holder of a Claim or Interest asserting any Claim released by
the releases in the Plan against any of the Released Parties.

 

3

--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary contained in the Plan: (i) except to
the extent permissible under applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, the releases provided for in this
Section 12.06 of the Plan shall not release any non-Debtor entity from any
liability arising under (a) the Internal Revenue Code or any state, city or
municipal tax code, (b) any criminal laws of the United States or any state,
city or municipality, or (c) any environmental laws of the United States or any
state, city or municipal tax code; and (ii) the releases set forth in this
Section 12.06 shall not release any (a) claims, right, or Causes of Action for
money borrowed from or owed to the Debtors by any of their directors, officers
or former employees, as set forth in the Debtors’ books and records, (b) any
claims against any Person to the extent such Person asserts a crossclaim,
counterclaim and/or claim for setoff which seeks affirmative relief against a
Debtor or any of its officers, directors, or representatives, (c) claims against
any Person arising from or relating to such Person’s gross negligence, fraud, or
willful misconduct, each as determined by a Final Order of the Bankruptcy Court,
and (d) any Unimpaired Claims unless and until holders of Unimpaired Claims have
received payment on account of such Claims that render such claims Unimpaired in
accordance with the Plan.

 

Notwithstanding any language to the contrary contained in this Disclosure
Statement, Plan, and/or the Confirmation Order, no provision of the Plan or the
Confirmation Order shall (i) preclude the SEC from enforcing its police or
regulatory powers; or (ii) enjoin, limit, impair, or delay the SEC from
commencing or continuing any claims, causes of action, proceedings or
investigations against any non-Debtor person or non-Debtor entity in any forum.

 

As to any Governmental Unit (as defined in section 101(27) of the Bankruptcy
Code), nothing in the Plan, Plan Documents, or Confirmation Order shall limit or
expand the scope of discharge, release or injunction to which the Debtors or
Reorganized Debtors are entitled under the Bankruptcy Code, if any. The
discharge, release, and injunction provisions contained in the Plan, Plan
Documents, or Confirmation Order are not intended and shall not be construed to
bar any Governmental Unit from, subsequent to the Confirmation Order, pursuing
any police or regulatory action.

 

Accordingly, notwithstanding anything contained in the Plan, Plan Documents, or
Confirmation Order to the contrary, nothing in the Plan or Confirmation Order
shall discharge, release, impair or otherwise preclude: (1) any liability to any
Governmental Unit that is not a “claim” within the meaning of section 101(5) of
the Bankruptcy Code; (2) any Claim of any Governmental Unit arising on or after
the Confirmation Date; (3) any valid right of setoff or recoupment of any
Governmental Unit against any of the Debtors; or (4) any liability of the
Debtors or Reorganized Debtors under police or regulatory statutes or
regulations to any Governmental Unit as the owner, lessor, lessee or operator of
property that such entity owns, operates or leases after the Confirmation Date.
Nor shall anything in the Plan, Plan Documents, or Confirmation Order:
(i) enjoin or otherwise bar any Governmental Unit from asserting or enforcing,
outside the Bankruptcy Court, any liability described in the preceding sentence;
or (ii) divest any court, commission, or tribunal of jurisdiction to determine
whether any liabilities asserted by any Governmental Unit are discharged or
otherwise barred by the Plan, Plan Documents, Confirmation Order, or the
Bankruptcy Code.

 

4

--------------------------------------------------------------------------------



 

Moreover, nothing in the Plan, Plan Documents, or Confirmation Order shall
release or exculpate any non-debtor, including any Released Parties and/or
exculpated parties, from any liability to any Governmental Unit, including but
not limited to any liabilities arising under the Internal Revenue Code, the
environmental laws, or the criminal laws against the Released Parties and/or
exculpated parties, nor shall anything in the Plan, Plan Documents, or
Confirmation Order enjoin any Governmental Unit from bringing any claim, suit,
action or other proceeding against any non-Debtor for any liability whatsoever;
provided, however, that the foregoing sentence shall not limit the scope of
discharge granted to the Debtors under sections 524 and 1141 of the Bankruptcy
Code.

 

Nothing contained in the Plan, Plan Documents, or Confirmation Order shall be
deemed to determine the tax liability of any person or entity, including but not
limited to the Debtors and the Reorganized Debtors, nor shall the Plan, Plan
Documents, or Confirmation Order be deemed to have determined the federal and/or
state tax treatment of any item, distribution, or entity, including the federal
and/or state tax consequences of the Plan and/or Plan Documents, nor shall
anything in the Plan, Plan Documents, or Confirmation Order be deemed to have
conferred jurisdiction upon the Bankruptcy Court to make determinations as to
federal and/or state tax liability and federal and/or state tax treatment except
as provided under 11 U.S.C. § 505.

 

Article X of the Plan regarding Executory Contracts and Unexpired Leases, and
Section 7.8 of the Plan regarding Cancellation of Existing Securities and
Agreements, shall not apply to the Government Settlement Agreements. The
Government Settlement Agreements shall be unimpaired by the Plan, Plan
Documents, and Confirmation Order, and shall remain obligations of the Debtors
and/or the Reorganized Debtors, and all rights, obligations, and duties under
the Government Settlement Agreements shall be preserved as if the Debtors’
bankruptcy cases were never filed. All Governmental Units reserve all rights
with respect to the Government Settlement Agreements, and nothing contained in
the Plan, Plan Documents, or Confirmation Order shall discharge, release,
impair, or otherwise preclude any liability to any Governmental Unit arising
from or relating to the Government Settlement Agreements. Any amounts owed to
Governmental Units under the Government Settlement Agreements shall be paid in
full when due in the ordinary course and nothing in the Plan, Plan Documents, or
Confirmation Order shall be interpreted to set cure amounts, authorize the
assignment or rejection of any Government Settlement Agreement, or require any
Governmental Unit to approve of and consent to the assignment of any Government
Settlement Agreement. The Debtors and Reorganized Debtors expressly agree that
any provisions regarding default in the Government Settlement Agreements shall
continue to apply as set forth in those agreements, irrespective of any
provisions of the Plan, Plan Documents, and Confirmation Order. For the
avoidance of doubt, nothing contained in the Plan, Plan Documents, or
Confirmation Order shall divest any court, commission, or tribunal of
jurisdiction over any matters related to the Government Settlement Agreements,
or confer on the Bankruptcy Court jurisdiction over any matter related to the
Government Settlement Agreements. Notwithstanding anything to the contrary in
this paragraph, the provisions of this paragraph are subject to the provisions
of Section 5.5 of the Plan regarding acceleration or increase of the monetary
obligations under the Government Settlement Agreements.

 

5

--------------------------------------------------------------------------------



 

The governmental units that are parties to the Government Settlement Agreements
have not at this time sought to accelerate or increase payments under those
agreements as a result of the filing of these Chapter 11 Cases or the
consummation of the transactions contemplated by the Plan and the Plan
Documents. The Debtors and certain of the governmental units that are parties to
the Government Settlement Agreements are in discussions regarding the intentions
of those parties regarding acceleration of the Debtors’ payment obligations
under the Government Settlement Agreements. The Debtors and these parties to the
Government Settlement Agreements anticipate reaching resolution on this issue
before the Plan is confirmed.

 

6

--------------------------------------------------------------------------------



 

HOW TO OPT INTO THE RELEASES BY MAIL

 

1.              If you wish to make an election to opt into the Releases
contained in section 12.6(b) of the Plan set forth above, check the box in Item
1 below.

 

2.              Review the certifications contained in Item 2 below.

 

3.              Sign and date this Notice of Non-Voting Status and Opt-In
Form and fill out the other required information in the applicable area below.

 

4.              In order for your election to opt into the Releases by mail to
be counted, your Notice of Non-Voting Status and Opt-In Form must be properly
completed and actually received by the Debtors’ solicitation agent, Prime Clerk
LLC (the “Solicitation Agent”), no later than August 15, 2019, at 4:00
p.m. (prevailing Eastern Time). You may use the postage-paid envelope provided
or send your Notice of Non-Voting Status and Opt-In Form to the following
address:

 

Aegerion Pharmaceuticals, Inc. Ballot Processing Center

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10022

 

HOW TO OPT IN TO THE RELEASES ONLINE

 

You may submit your ballot electronically by clicking on the “Submit E-Ballot”
section on the Solicitation Agent’s website for these cases, located at
http://cases.primeclerk.com/aegerion, and following the directions set forth on
the website regarding submitting your E-Ballot as described more fully below.

 

1.                                      Please visit the Debtors’ voting website
at http://cases.primeclerk.com/aegerion.

 

2.                                      Click on the “E-Ballot” section of the
Debtors’ voting website.

 

3.                                      Follow the directions to submit your
Notice of Non-Voting Status and Opt-In Form. If you choose to submit your Notice
of Non-Voting Status and Opt-In Form via Prime Clerk’s E-Ballot system, you
should not return a hard copy of your Notice of Non-Voting Status and Opt-In
Form.

 

E-Ballot ID:

 

“E-BALLOTING” IS THE SOLE MANNER IN WHICH NOTICES OF NON-VOTING STATUS AND
OPT-IN FORMS MAY BE DELIVERED VIA ELECTRONIC TRANSMISSION.

 

NOTICES OF NON-VOTING STATUS AND OPT-IN FORMS SUBMITTED BY FACSIMILE OR EMAIL
WILL NOT BE COUNTED.

 

Item 1.         Release.

 

PLEASE TAKE NOTICE THAT YOU MAY CHECK THE BOX BELOW TO OPT INTO THE RELEASE
PROVISIONS CONTAINED IN SECTION 12.6(b) OF THE

 

7

--------------------------------------------------------------------------------



 

PLAN AND SET FORTH ABOVE. IF YOU OPT INTO THE RELEASE PROVISIONS BY CHECKING THE
BOX BELOW AND PROPERLY AND TIMELY SUBMITTING THIS NOTICE OF NON-VOTING STATUS
AND OPT-IN FORM, YOU WILL BE DEEMED TO HAVE UNCONDITIONALLY, IRREVOCABLY AND
FOREVER RELEASED AND DISCHARGED THE RELEASED PARTIES AS SET FORTH IN
SECTION 12.6(b) OF THE PLAN.

 

o                                    OPT IN TO RELEASE.

 

Item 2.         Certification.

 

By returning this Notice of Non-Voting Status and Opt-In Form, the holder of the
unimpaired Claim(s) identified below certifies that (a) it was the holder of the
unimpaired Claim(s) as of the Record Date and/or it has full power and authority
to opt into the Release for the unimpaired Claim(s) identified below with
respect to such unimpaired Claim(s), and (b) it understands the scope of the
Releases.

 

Name of Holder:

 

 

(Print or Type)

Signature:

 

 

 

Name of Signatory:

 

 

(If other than Holder)

Title:

 

 

 

Address:

 

 

 

Phone Number:

 

 

 

Email:

 

 

 

Date Completed:

 

 

DEADLINE FOR OBJECTIONS TO CONFIRMATION OF THE PLAN

 

6.                                      Objections, if any, to confirmation of
the Plan, including any supporting memoranda, must be in writing, filed with the
Clerk of the Bankruptcy Court, together with proof of service, at 1 Bowling
Green, New York, New York 10004, or electronically using the Bankruptcy Court’s
Case Management/Electronic Case File (“CM/ECF”) System at
https://ecf.nysb.uscourts.gov (a CM/ECF password will be required), in each
case, with a hard copy delivered to the Judge’s Chambers, and must: (a) state
the name and address of the

 

8

--------------------------------------------------------------------------------



 

objecting party and the amount of its claim or the nature of its interest in the
Debtors’ chapter 11 cases; (b) state with particularity the provision or
provisions of the Plan objected to and for any objection asserted, the legal and
factual basis for such objections; (c) provide proposed language to remedy any
objection asserted, if possible; and (d) be served by hand delivery or in a
manner as will cause such objection to be received on or before August 22, 2019
4:00 p.m. (prevailing Eastern Time), by: (i) Aegerion Pharmaceuticals, Inc., 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142 (Attn: John R.
Castellano); (ii) counsel to the Debtors, Willkie Farr & Gallagher LLP, 787
Seventh Avenue, New York, NY 10019 (Attn: Paul V. Shalhoub, Esq. and Andrew S.
Mordkoff, Esq.); (iii) counsel to those certain lenders under the Debtors’
debtor-in-possession financing facility, the Debtors’ prepetition secured bridge
loan credit agreement and the Debtors’ 2% unsecured convertible notes, Latham &
Watkins LLP, 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611 (Attn:
Richard A. Levy, Esq.) and King & Spalding LLP, 444 West Lake Street,
Suite 1650, Chicago, IL 60606 (Attn: Matthew L. Warren, Esq.); (iv) counsel to
the Official Committee of Unsecured Creditors, Kramer Levin Naftalis & Frankel
LLP, 1177 Avenue of the Americas, New York, NY 10036 (Attn: Kenneth H.
Eckstein, Esq. and Rachael Ringer, Esq.); (v) counsel to the United States
Trustee for Region 2, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn:
Benjamin J. Higgins, Esq. and Brian S. Masumoto, Esq.); (vi) counsel to Novelion
Therapeutics Inc., Goodwin Procter LLP, The New York Times Building, 620 Eighth
Avenue, New York, NY 10018 (Attn: Gregory Fox, Esq. and Jacqueline
Mercier, Esq.); and (vii) counsel to Amryt Pharma Plc, Gibson, Dunn & Crutcher
LLP, 200 Park Avenue, New York, NY 10166 (Attn: Matthew J. Williams, Esq. and
Jason Zachary Goldstein, Esq.). Any objections not filed and served as set forth
above will be deemed waived.

 

COPIES OF THE PLAN AND DISCLOSURE STATEMENT

 

7.                                      The Disclosure Statement and the Plan
are on file with the Clerk of the Bankruptcy Court, and copies of the same may
be obtained by parties in interest free of charge on the dedicated
webpage related to these cases of the Debtors’ Balloting Agent, Prime Clerk LLC
(http://cases.primeclerk.com/aegerion). Copies of the Disclosure Statement are
also available for inspection during regular business hours at the office of the
Clerk of the Bankruptcy Court, 1 Bowling Green, New York, New York 10004. In
addition, copies of the Disclosure Statement may be viewed on the internet at
the Bankruptcy Court’s website (http://www.nysb.uscourts.gov) by following the
directions for accessing the ECF system on such website. Hard copies of the
Disclosure Statement will be made available upon request made to the Debtors’
Claims Agent, Prime Clerk LLC, in writing at the following address: Aegerion
Pharmaceuticals, Inc. Ballot Processing Center, c/o Prime Clerk LLC, One Grand
Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165, or via
telephone at 844-627-5368 or for international calls at 347-292-3524 or via
email at: aegerionballots@primeclerk.com.

 

9

--------------------------------------------------------------------------------



 

Dated:  New York, New York

 

July 11, 2019

 

 

 

 

WILLKIE FARR & GALLAGHER LLP

 

Counsel for the Debtors and Debtors in Possession

 

 

 

787 Seventh Avenue

 

New York, New York 10019

 

(212) 728-8000

 

10

--------------------------------------------------------------------------------



 

UNITED STATES BANKRUPTCY COURT

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

 

In re

:

Chapter 11

 

:

 

Aegerion Pharmaceuticals, Inc., et al.,(1)

:

Case No. 19-11632 (MG)

 

:

 

Debtors.

:

(Jointly Administered)

 

x

 

 

NOTICE OF (I) APPROVAL OF DISCLOSURE STATEMENT,

(II) HEARING TO CONSIDER CONFIRMATION OF THE PLAN, AND

(III) DEADLINE FOR FILING OBJECTIONS TO CONFIRMATION OF THE PLAN

 

TO:                   ALL HOLDERS OF CLASS 7 (EXISTING SECURITIES LAW CLAIMS)
AND CLASS 8 (EXISTING INTERESTS)

 

PLEASE TAKE NOTICE OF THE FOLLOWING:

 

APPROVAL OF DISCLOSURE STATEMENT

 

1.                                      By order dated July 11, 2019, the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) approved the Disclosure Statement for Debtors’ First Amended Joint
Chapter 11 Plan (including all exhibits thereto and as amended, modified or
supplemented from time to time, the “Disclosure Statement”) as containing
“adequate information” within the meaning of section 1125 of title 11 of the
United States Code (the “Bankruptcy Code”).

 

CONFIRMATION HEARING

 

2.                                      Commencing on September 5, 2019 at 10:00
a.m. (prevailing Eastern Time), or as soon thereafter as counsel may be heard, a
hearing (the “Confirmation Hearing”) will be held before the Honorable Martin
Glenn, United States Bankruptcy Judge, in Courtroom 523 at the United States
Bankruptcy Court for the Southern District of New York, 1 Bowling Green, New
York, New York 10004 to consider confirmation of the Debtors’ First Amended
Joint Chapter 11 Plan (including all exhibits thereto and as amended, modified
or supplemented from time to time, the “Plan”).(2) The Confirmation Hearing may
be adjourned from time to time without further notice to creditors or other
parties in interest, other than by an announcement of such an adjournment in
open court at the Confirmation Hearing or any adjournment thereof or the filing
of a notice or other appropriate filing with the Bankruptcy Court. The Plan may
be

 

--------------------------------------------------------------------------------

(1)                                 The Debtors in these chapter 11 cases and
the last four digits of each Debtor’s federal taxpayer identification number are
Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals
Holdings, Inc. (1331). The Debtors’ executive headquarters are located at 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

 

(2)                                 All capitalized terms used but not defined
herein have the meanings given them in the Plan.

 

--------------------------------------------------------------------------------



 

modified in accordance with the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure, the Plan and other applicable law, without further notice, prior to
or as a result of the Confirmation Hearing.

 

ENTITLEMENT TO VOTE ON THE PLAN

 

3.                                      In accordance with the terms of the Plan
and the Bankruptcy Code, only holders of claims against the debtors and debtors
in possession in the above-captioned cases (collectively, the “Debtors”) that
are impaired by and will receive a distribution under the Plan are entitled to
vote on the Plan. However, holders of claims and interests that will receive no
distribution under the Plan are deemed to have rejected the Plan and will not be
entitled to vote on the Plan.

 

4.                                      5:00 p.m. (prevailing Eastern Time) on
July 11, 2019 has been established by the Bankruptcy Court as the record date
for determining the creditors and interest holders entitled to receive
solicitation or notice materials.

 

5.                                      You are receiving this Notice because
you have been identified as holding a claim or interest that is not receiving
any distribution under the Plan. Therefore, you are deemed to reject the Plan
and are not entitled to vote on the Plan.

 

IMPORTANT INFORMATION REGARDING THE RELEASES

 

Following confirmation, subject to Article XII of the Plan, the Plan will be
substantially consummated on the Effective Date. Among other things, effective
as of the Confirmation Date but subject to the occurrence of the Effective Date,
certain release, injunction, exculpation and discharge provisions set forth in
Article XII of the Plan will become effective. It is important to read the
provisions contained in Article XII of the Plan very carefully so that you
understand how confirmation and substantial consummation of the Plan — which
effectuates such provisions — will affect you and any Claim(s) you may hold
against the Debtors and/or certain other Released Parties specified in the
Plan.(3)

 

--------------------------------------------------------------------------------

(3)                                 As used herein and in the Plan, the term
“Released Parties” means, collectively, and each solely in its capacity as such:
(a) the Debtors, their respective non-Debtor subsidiaries, and the Reorganized
Debtors; (b) Novelion; (c) the DIP Administrative Agent and the DIP Lenders;
(d) the Bridge Loan Administrative Agent; (e) the Convertible Notes Trustee;
(f) the Bridge Loan Lenders; (g) the Consenting Lenders; (h) the members of the
Ad Hoc Group; (i) the Plan Investor; (j) the Committee and each of its current
and former members solely in their capacity as members of the Committee;
(k) each of such parties’ respective predecessors, successors, assigns,
subsidiaries, owners, affiliates, managed accounts, funds or funds under common
management; and (l) each of the foregoing parties’ (described in clauses
(a)-(k)) respective current and former officers, directors, managers, managing
members, employees, members, principals, shareholders, agents, advisory board
members, management companies, fund advisors, partners, attorneys, financial
advisors or other professionals or representatives, together with their
successors and assigns, in each case solely in their capacity as such; provided,
however, that former directors, officers and employees of the Debtors shall not
be deemed Released Parties; provided further that such attorneys and
professional advisors shall only include those that provided services related to
the Chapter 11 Cases and the transactions contemplated by the Plan (and do not
include the attorneys and law firms retained by the Debtors in the ordinary
course of business during these Chapter 11 Cases); provided, further, that no
Person shall be a Released Party if it objects to the releases provided for in
Article XII of the Plan.

 

2

--------------------------------------------------------------------------------



 

Specifically, except as otherwise set forth in the Plan or Confirmation Order,
the releases in Section 12.6 of the Plan (the “Releases”) bind (a) each holder
of a Claim that voted to accept the Plan, (b) each Released Party, and (c) to
the fullest extent permissible under applicable law, as such law may be extended
or interpreted subject to the Effective Date, (i) all holders of a Claim who
vote to reject the Plan and “opt in” to the Releases, (ii) all holders of a
Claim or Interest who are not entitled to vote to accept or reject the Plan and
“opt in” to the Releases, or (iii) all other holders of a Claim or Interest who
elect to “opt in” to the Releases. The Releases provide for, among other things,
the following:

 

Third Party Releases. Except as otherwise provided in the Plan, the Plan Funding
Agreement or the Confirmation Order, on the Effective Date each Releasing Party,
in consideration for the obligations of the Debtors under the Plan, the
distributions under the Plan and other contracts, instruments, releases,
agreements or documents executed and delivered in connection with the Plan, will
be deemed to have consented to the Plan and the restructuring embodied in the
Plan for all purposes and deemed to forever release, waive and discharge all
claims (as such term is defined in section 101(5) of the Bankruptcy Code),
including but not limited to any claim sounding in law or equity or asserting a
tort, breach of any duty or contract, violations of the common law, any federal
or state statute, any federal or state securities laws or otherwise, demands,
debts, rights, causes of action (including without limitation, the Causes of
Action) or liabilities (other than the right to enforce the obligations of any
party under the Plan and the contracts, instruments, releases, agreements and
documents delivered under or in connection with the Plan), including, without
limitation, any claims for any such loss such holder may suffer, have suffered
or be alleged to suffer as a result of the Debtors commencing the Chapter 11
Cases or as a result of the Plan being consummated, against any Released Party,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise that are based in whole or in part on any act or omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the Chapter 11
Cases, the Plan or the Disclosure Statement; provided, however, that in no event
shall anything in this Section 12.06(b) be construed as a release of any
Person’s gross negligence, fraud, or willful misconduct, each as determined by a
Final Order, for matters with respect to the Debtors and/or their affiliates.
Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases of holders of Claims
and Interests, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy
Court’s finding that the releases in the Plan are: (1) in exchange for the good
and valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims in the Plan; (3) in the best interests
of the Debtors and all holders of Claims and Interests; (4) fair, equitable and
reasonable; (5) given and made after notice and opportunity for hearing; and
(6) a bar to any holder of a Claim or Interest asserting any Claim released by
the releases in the Plan against any of the Released Parties.

 

Notwithstanding anything to the contrary contained in the Plan: (i) except to
the extent permissible under applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, the releases provided for in this
Section 12.06 of the Plan shall not release any non-Debtor entity from any
liability arising under (a) the Internal Revenue Code or any

 

3

--------------------------------------------------------------------------------



 

state, city or municipal tax code, (b) any criminal laws of the United States or
any state, city or municipality, or (c) any environmental laws of the United
States or any state, city or municipal tax code; and (ii) the releases set forth
in this Section 12.06 shall not release any (a) claims, right, or Causes of
Action for money borrowed from or owed to the Debtors by any of their directors,
officers or former employees, as set forth in the Debtors’ books and records,
(b) any claims against any Person to the extent such Person asserts a
crossclaim, counterclaim and/or claim for setoff which seeks affirmative relief
against a Debtor or any of its officers, directors, or representatives,
(c) claims against any Person arising from or relating to such Person’s gross
negligence, fraud, or willful misconduct, each as determined by a Final Order of
the Bankruptcy Court, and (d) any Unimpaired Claims unless and until holders of
Unimpaired Claims have received payment on account of such Claims that render
such claims Unimpaired in accordance with the Plan.

 

Notwithstanding any language to the contrary contained in this Disclosure
Statement, Plan, and/or the Confirmation Order, no provision of the Plan or the
Confirmation Order shall (i) preclude the SEC from enforcing its police or
regulatory powers; or (ii) enjoin, limit, impair, or delay the SEC from
commencing or continuing any claims, causes of action, proceedings or
investigations against any non-Debtor person or non-Debtor entity in any forum.

 

As to any Governmental Unit (as defined in section 101(27) of the Bankruptcy
Code), nothing in the Plan, Plan Documents, or Confirmation Order shall limit or
expand the scope of discharge, release or injunction to which the Debtors or
Reorganized Debtors are entitled under the Bankruptcy Code, if any. The
discharge, release, and injunction provisions contained in the Plan, Plan
Documents, or Confirmation Order are not intended and shall not be construed to
bar any Governmental Unit from, subsequent to the Confirmation Order, pursuing
any police or regulatory action.

 

Accordingly, notwithstanding anything contained in the Plan, Plan Documents, or
Confirmation Order to the contrary, nothing in the Plan or Confirmation Order
shall discharge, release, impair or otherwise preclude: (1) any liability to any
Governmental Unit that is not a “claim” within the meaning of section 101(5) of
the Bankruptcy Code; (2) any Claim of any Governmental Unit arising on or after
the Confirmation Date; (3) any valid right of setoff or recoupment of any
Governmental Unit against any of the Debtors; or (4) any liability of the
Debtors or Reorganized Debtors under police or regulatory statutes or
regulations to any Governmental Unit as the owner, lessor, lessee or operator of
property that such entity owns, operates or leases after the Confirmation Date.
Nor shall anything in the Plan, Plan Documents, or Confirmation Order:
(i) enjoin or otherwise bar any Governmental Unit from asserting or enforcing,
outside the Bankruptcy Court, any liability described in the preceding sentence;
or (ii) divest any court, commission, or tribunal of jurisdiction to determine
whether any liabilities asserted by any Governmental Unit are discharged or
otherwise barred by the Plan, Plan Documents, Confirmation Order, or the
Bankruptcy Code.

 

Moreover, nothing in the Plan, Plan Documents, or Confirmation Order shall
release or exculpate any non-debtor, including any Released Parties and/or
exculpated parties, from any liability to any Governmental Unit, including but
not limited to any liabilities arising under the Internal Revenue Code, the
environmental laws, or the criminal laws against the Released Parties and/or
exculpated parties, nor shall anything in the Plan, Plan Documents, or

 

4

--------------------------------------------------------------------------------



 

Confirmation Order enjoin any Governmental Unit from bringing any claim, suit,
action or other proceeding against any non-Debtor for any liability whatsoever;
provided, however, that the foregoing sentence shall not limit the scope of
discharge granted to the Debtors under sections 524 and 1141 of the Bankruptcy
Code.

 

Nothing contained in the Plan, Plan Documents, or Confirmation Order shall be
deemed to determine the tax liability of any person or entity, including but not
limited to the Debtors and the Reorganized Debtors, nor shall the Plan, Plan
Documents, or Confirmation Order be deemed to have determined the federal and/or
state tax treatment of any item, distribution, or entity, including the federal
and/or state tax consequences of the Plan and/or Plan Documents, nor shall
anything in the Plan, Plan Documents, or Confirmation Order be deemed to have
conferred jurisdiction upon the Bankruptcy Court to make determinations as to
federal and/or state tax liability and federal and/or state tax treatment except
as provided under 11 U.S.C. § 505.

 

Article X of the Plan regarding Executory Contracts and Unexpired Leases, and
Section 7.8 of the Plan regarding Cancellation of Existing Securities and
Agreements, shall not apply to the Government Settlement Agreements. The
Government Settlement Agreements shall be unimpaired by the Plan, Plan
Documents, and Confirmation Order, and shall remain obligations of the Debtors
and/or the Reorganized Debtors, and all rights, obligations, and duties under
the Government Settlement Agreements shall be preserved as if the Debtors’
bankruptcy cases were never filed. All Governmental Units reserve all rights
with respect to the Government Settlement Agreements, and nothing contained in
the Plan, Plan Documents, or Confirmation Order shall discharge, release,
impair, or otherwise preclude any liability to any Governmental Unit arising
from or relating to the Government Settlement Agreements. Any amounts owed to
Governmental Units under the Government Settlement Agreements shall be paid in
full when due in the ordinary course and nothing in the Plan, Plan Documents, or
Confirmation Order shall be interpreted to set cure amounts, authorize the
assignment or rejection of any Government Settlement Agreement, or require any
Governmental Unit to approve of and consent to the assignment of any Government
Settlement Agreement. The Debtors and Reorganized Debtors expressly agree that
any provisions regarding default in the Government Settlement Agreements shall
continue to apply as set forth in those agreements, irrespective of any
provisions of the Plan, Plan Documents, and Confirmation Order. For the
avoidance of doubt, nothing contained in the Plan, Plan Documents, or
Confirmation Order shall divest any court, commission, or tribunal of
jurisdiction over any matters related to the Government Settlement Agreements,
or confer on the Bankruptcy Court jurisdiction over any matter related to the
Government Settlement Agreements. Notwithstanding anything to the contrary in
this paragraph, the provisions of this paragraph are subject to the provisions
of Section 5.5 of the Plan regarding acceleration or increase of the monetary
obligations under the Government Settlement Agreements.

 

The governmental units that are parties to the Government Settlement Agreements
have not at this time sought to accelerate or increase payments under those
agreements as a result of the filing of these Chapter 11 Cases or the
consummation of the transactions contemplated by the Plan and the Plan
Documents. The Debtors and certain of the governmental units that are parties to
the Government Settlement Agreements are in discussions regarding the intentions
of those parties regarding acceleration of the Debtors’ payment obligations
under the

 

5

--------------------------------------------------------------------------------



 

Government Settlement Agreements. The Debtors and these parties to the
Government Settlement Agreements anticipate reaching resolution on this issue
before the Plan is confirmed.

 

HOW TO OPT INTO THE RELEASES BY MAIL

 

1.              If you wish to make an election to opt into the Releases
contained in section 12.6(b) of the Plan set forth above, check the box in Item
1 below.

 

2.              Review the certifications contained in Item 2 below.

 

3.              Sign and date this Notice of Non-Voting Status and Opt-In
Form and fill out the other required information in the applicable area below.

 

4.              In order for your election to opt into the Releases by mail to
be counted, your Notice of Non-Voting Status and Opt-In Form must be properly
completed and actually received by the Debtors’ solicitation agent, Prime Clerk
LLC (the “Solicitation Agent”), no later than August 15, 2019, at 4:00
p.m. (prevailing Eastern Time). You may use the postage-paid envelope provided
or send your Notice of Non-Voting Status and Opt-In Form to the following
address:

 

Aegerion Pharmaceuticals, Inc. Ballot Processing Center

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

 

HOW TO OPT IN TO THE RELEASES ONLINE

 

You may submit your ballot electronically by clicking on the “Submit E-Ballot”
section on the Solicitation Agent’s website for these cases, located at
http://cases.primeclerk.com/aegerion, and following the directions set forth on
the website regarding submitting your E-Ballot as described more fully below.

 

1.                                      Please visit the Debtors’ voting website
at http://cases.primeclerk.com/aegerion.

 

2.                                      Click on the “E-Ballot” section of the
Debtors’ voting website.

 

3.                                      Follow the directions to submit your
Notice of Non-Voting Status and Opt-In Form. If you choose to submit your Notice
of Non-Voting Status and Opt-In Form via Prime Clerk’s E-Ballot system, you
should not return a hard copy of your Notice of Non-Voting Status and Opt-In
Form.

 

E-Ballot ID:

 

“E-BALLOTING” IS THE SOLE MANNER IN WHICH NOTICES OF NON-VOTING STATUS AND
OPT-IN FORMS MAY BE DELIVERED VIA ELECTRONIC TRANSMISSION.

 

NOTICES OF NON-VOTING STATUS AND OPT-IN FORMS SUBMITTED BY FACSIMILE OR EMAIL
WILL NOT BE COUNTED.

 

6

--------------------------------------------------------------------------------



 

Item 1.         Release.

 

PLEASE TAKE NOTICE THAT YOU MAY CHECK THE BOX BELOW TO OPT INTO THE RELEASE
PROVISIONS CONTAINED IN SECTION 12.6(b) OF THE PLAN AND SET FORTH ABOVE. IF YOU
OPT INTO THE RELEASE PROVISIONS BY CHECKING THE BOX BELOW AND PROPERLY AND
TIMELY SUBMITTING THIS NOTICE OF NON-VOTING STATUS AND OPT-IN FORM, YOU WILL BE
DEEMED TO HAVE UNCONDITIONALLY, IRREVOCABLY AND FOREVER RELEASED AND DISCHARGED
THE RELEASED PARTIES AS SET FORTH IN SECTION 12.6(b) OF THE PLAN.

 

o                                    OPT IN TO RELEASE.

 

Item 2.         Certification.

 

By returning this Notice of Non-Voting Status and Opt-In Form, the holder of the
unimpaired Claim(s) identified below certifies that (a) it was the holder of the
unimpaired Claim(s) as of the Record Date and/or it has full power and authority
to opt into the Release for the unimpaired Claim(s) identified below with
respect to such unimpaired Claim(s), and (b) it understands the scope of the
Releases.

 

Name of Holder:

 

 

(Print or Type)

Signature:

 

 

 

Name of Signatory:

 

 

(If other than Holder)

Title:

 

 

 

Address:

 

 

 

Phone Number:

 

 

 

Email:

 

 

 

Date Completed:

 

 

DEADLINE FOR OBJECTIONS TO CONFIRMATION OF THE PLAN

 

6.                                      Objections, if any, to confirmation of
the Plan, including any supporting memoranda, must be in writing, filed with the
Clerk of the Bankruptcy Court, together with

 

7

--------------------------------------------------------------------------------



 

proof of service, at 1 Bowling Green, New York, New York 10004, or
electronically using the Bankruptcy Court’s Case Management/Electronic Case File
(“CM/ECF”) System at https://ecf.nysb.uscourts.gov (a CM/ECF password will be
required), in each case, with a hard copy delivered to the Judge’s Chambers, and
must: (a) state the name and address of the objecting party and the amount of
its claim or the nature of its interest in the Debtors’ chapter 11 cases;
(b) state with particularity the provision or provisions of the Plan objected to
and for any objection asserted, the legal and factual basis for such objections;
(c) provide proposed language to remedy any objection asserted, if possible; and
(d) be served by hand delivery or in a manner as will cause such objection to be
received on or before August 22, 2019 at 4:00 p.m. (prevailing Eastern Time),
by: (i) Aegerion Pharmaceuticals, Inc., 245 First Street, Riverview II, 18th
Floor, Cambridge, MA 02142 (Attn: John R. Castellano); (ii) counsel to the
Debtors, Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, NY 10019
(Attn: Paul V. Shalhoub, Esq. and Andrew S. Mordkoff, Esq.); (iii) counsel to
those certain lenders under the Debtors’ debtor-in-possession financing
facility, the Debtors’ prepetition secured bridge loan credit agreement and the
Debtors’ 2% unsecured convertible notes, Latham & Watkins LLP, 330 North Wabash
Avenue, Suite 2800, Chicago, IL 60611 (Attn: Richard A. Levy, Esq.) and King &
Spalding LLP, 444 West Lake Street, Suite 1650, Chicago, IL 60606 (Attn: Matthew
L. Warren, Esq.); (iv) counsel to the Official Committee of Unsecured Creditors,
Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY
10036 (Attn: Kenneth H. Eckstein, Esq. and Rachael Ringer, Esq.); (v) counsel to
the U.S. Trustee for Region 2, 201 Varick Street, Suite 1006, New York, NY 10014
(Attn: Benjamin J. Higgins, Esq. and Brian S. Masumoto, Esq.); (vi) counsel to
Novelion Therapeutics Inc., Goodwin Procter LLP, The New York Times Building,
620 Eighth Avenue, New York, NY 10018 (Attn: Gregory Fox, Esq. and Jacqueline
Mercier, Esq.); and (vii) counsel to Amryt Pharma Plc, Gibson, Dunn & Crutcher
LLP, 200 Park Avenue, New York, NY 10166 (Attn: Matthew J. Williams, Esq. and
Jason Zachary Goldstein, Esq.). Any objections not filed and served as set forth
above will be deemed waived.

 

COPIES OF THE PLAN AND DISCLOSURE STATEMENT

 

7.                                      The Disclosure Statement and the Plan
are on file with the Clerk of the Bankruptcy Court, and copies of the same may
be obtained by parties in interest free of charge on the dedicated
webpage related to these cases of the Debtors’ Balloting Agent, Prime Clerk LLC
(http://cases.primeclerk.com/aegerion). Copies of the Disclosure Statement are
also available for inspection during regular business hours at the office of the
Clerk of the Bankruptcy Court, 1 Bowling Green, New York, New York 10004. In
addition, copies of the Disclosure Statement may be viewed on the internet at
the Bankruptcy Court’s website (http://www.nysb.uscourts.gov) by following the
directions for accessing the ECF system on such website. Hard copies of the
Disclosure Statement will be made available upon request made to the Debtors’
Claims Agent, Prime Clerk LLC, in writing at the following address: Aegerion
Pharmaceuticals, Inc. Ballot Processing Center, c/o Prime Clerk LLC, One Grand
Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165, or via
telephone at 844-627-5368 or for international calls at 347-292-3524 or via
email at: aegerionballots@primeclerk.com.

 

8

--------------------------------------------------------------------------------



 

Dated:  New York, New York

 

July 11, 2019

 

 

 

 

WILLKIE FARR & GALLAGHER LLP

 

Counsel for the Debtors and Debtors in Possession

 

 

 

787 Seventh Avenue

 

New York, New York 10019

 

(212) 728-8000

 

9

--------------------------------------------------------------------------------



 

Exhibit D

 

Rights Offering Procedures

 

9

--------------------------------------------------------------------------------



 

RIGHTS OFFERING PROCEDURES(1)

 

1.                                      Introduction

 

On July 9, 2019, Aegerion Pharmaceuticals, Inc. and Aegerion Pharmaceuticals
Holdings, Inc., as debtors and debtors in possession (collectively, the
“Debtors”), filed the Debtors’ First Amended Joint Chapter 11 Plan with the
United States Bankruptcy Court for the Southern District of New York [Docket
No. 180] (as such plan of reorganization may be amended or modified from time to
time in accordance with its terms, the “Plan”), and the disclosure statement
with respect to the Plan [Docket No. 182] (as such disclosure statement may be
amended from time to time in accordance with its terms, the “Disclosure
Statement”).

 

Pursuant to the Plan, each Eligible Holder (i.e., holder of an Allowed Class 4
Novelion Intercompany Loan Claim or an Allowed Class 6B Other General Unsecured
Claim as of the Voting Record Date that timely votes in favor of the Plan) has
the right to participate in a $42 million offering (the “Rights Offering”)
conducted by the Plan Investor (as defined below) in accordance with the terms
and conditions of these procedures (the “Rights Offering Procedures”), the Plan,
the Subscription Form (as defined below) and the Backstop Commitment Agreement
(as defined below). The Rights Offering will supplement the $18 million Plan
Investor Equity Raise (as defined below), both of which are backstopped in full
by the Backstop Parties (as defined below).

 

In connection with the Plan and in accordance with these Rights Offering
Procedures, the Plan Investor will conduct the Rights Offering. Each Eligible
Holder (as defined below) has the right, but not the obligation, to purchase a
portion of shares of New Common Stock issued by the Plan Investor or a new
holding company established to hold 100% of the equity of the Plan Investor (the
“Rights Offering Stock”), provided that such Eligible Holder timely and properly
executes and delivers its Rights Offering subscription form (the “Subscription
Form” and together with the Rights Offering Procedures, the “Rights Offering
Documents”) to the Subscription Agent (as defined below). The aggregate Purchase
Price for all Subscription Rights (each as defined below) for the Rights
Offering Stock is $42 million.

 

Each Eligible Holder shall have the right to purchase up to its Pro Rata Share
(as defined below) of the Rights Offering Stock pursuant to the Rights Offering
(the “Subscription Rights”), all pursuant to the terms set forth herein, in the
Subscription Form, the Backstop Commitment Agreement, and the Plan. With respect
to each Eligible Holder, each Subscription Right shall represent the right to
acquire one (1) share of Rights Offering Stock for the Purchase Price.
Fractional shares of Rights Offering Stock shall not be issued upon exercise of
the Subscription Rights. The number of shares of Rights Offering Stock issued
upon any holder’s exercise of its Subscription Rights will be rounded down to
the nearest whole share and no compensation shall be paid in respect of any such
fractional shares.

 

In addition, the Subscription Form provides that each Eligible Holder will also
have the right (an “Oversubscription Right”) to elect to purchase additional
shares of Rights

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used but not otherwise defined herein have the
meanings given to them in the Plan or these Rights Offering Procedures (each as
defined below).

 

--------------------------------------------------------------------------------



 

Offering Stock that (a) are not timely, duly and validly subscribed and paid for
by the Eligible Holders that timely vote to accept the Plan in accordance with
the Rights Offering Procedures, and (b) also are not timely, duly and validly
subscribed and paid for by Plan Investor Shareholders identified by the Plan
Investor in accordance with the procedures governing the Plan Investor Equity
Raise (provided that the Plan Investor shall only have the right to identify
such Plan Investor Shareholders if the Plan Investor has fully sold the $18
million Plan Investor Equity Raise by the Subscription Expiration Deadline)
(such unsubscribed shares, the “Unsubscribed Shares” and, such election, an
“Oversubscription Election”). With respect to each Eligible Holder, each
Oversubscription Right shall represent the right to acquire one (1) Unsubscribed
Share for the Purchase Price. Fractional shares of Unsubscribed Shares shall not
be issued upon exercise of the Oversubscription Rights. The number of shares of
Unsubscribed Shares issued upon any holder’s exercise of its Oversubscription
Rights will be rounded down to the nearest whole share and no compensation shall
be paid in respect of any such fractional shares. In the event that the
aggregate shares issuable pursuant to the exercise of Oversubscription Rights
exceeds the number of Unsubscribed Shares, Eligible Holders who have made
Oversubscription Elections will receive their Pro Rata Share of the Unsubscribed
Shares.

 

For purposes of these Rights Offering Procedures, each of the following
capitalized terms shall have the meaning set forth below:

 

“Allowed” has the meaning set forth in the Plan.

 

“Backstop Commitment Agreement” has the meaning set forth in the Plan.

 

“Backstop Parties” has the meaning set forth in the Plan.

 

“Bankruptcy Code” means title 11 of the United States Code, as amended from time
to time, as applicable to the Debtors’ chapter 11 cases.

 

“Bankruptcy Court” has the meaning set forth in the Plan.

 

“Business Day” has the meaning set forth in the Plan.

 

“Debtors” has the meaning set forth in Section 1 hereof.

 

“Disclosure Statement” has the meaning set forth in Section 1 hereof.

 

“Effective Date” has the meaning set forth in the Plan.

 

“Eligible Holder” means a holder of an Allowed Class 4 Novelion Intercompany
Loan Claim or Allowed Class 6B Other General Unsecured Claim as of the Voting
Record Date that timely votes to accept the Plan.

 

“New Common Stock” has the meaning set forth in the Plan.

 

“New Registration Rights Agreement” has the meaning set forth in the Plan.

 

“New Warrants” has the meaning set forth in the Plan.

 

2

--------------------------------------------------------------------------------



 

“Nominee” has the meaning set forth in Section 3(c) hereof.

 

“Novelion Intercompany Loan Claim” has the meaning set forth in the Plan.

 

“Other General Unsecured Claim” has the meaning set forth in the Plan.

 

“Oversubscription Balance” has the meaning set forth in Section 3(b) hereof.

 

“Oversubscription Election” has the meaning set forth in Section 1 hereof.

 

“Oversubscription Payment Date” has the meaning set forth in
Section 3(b) hereof.

 

“Oversubscription Payment Notice” has the meaning set forth in
Section 3(b) hereof.

 

“Oversubscription Right” has the meaning set forth in Section 1 hereof.

 

“Payment Instructions” has the meaning set forth in Section 3(d) hereof.

 

“Plan” has the meaning set forth in Section 1 hereof.

 

“Plan Funding Agreement” has the meaning set forth in the Plan.

 

“Plan Investor” means (a) Amryt Pharma Plc, on behalf of itself and/or one or
more of its affiliates, and (b) in the case of the issuance of the New Common
Stock and for purposes of Article XII of the Plan and for purposes of the New
Registration Rights Agreement, Amryt Pharma Plc or a new holding company
established to hold 100% of the equity of the Plan Investor and will assume the
Plan Investor’s obligations under and in accordance with the Plan Funding
Agreement.

 

“Plan Investor Equity Raise” means the additional $18 million equity raise
conducted by the Plan Investor for shares of New Common Stock (including New
Common Stock to be issuable upon exercise of the New Warrants) to be issued by
the Plan Investor to the Plan Investor Shareholders and backstopped by the
Backstop Parties.

 

“Plan Investor Shareholders” means those persons participating in the Plan
Investor Equity Raise and, pursuant to the procedures governing the Plan
Investor Equity Raise, entitled to subscribe for Unsubscribed Shares in the
Rights Offering.

 

“Pro Rata Share” means a distribution equal in amount to the ratio (expressed as
a percentage) that the amount of such Eligible Holder’s (a) Subscription Rights
bears to the aggregate amount of all Rights Offering Stock distributed to
Eligible Holders, and (b) Oversubscription Rights bears to the aggregate amount
of all Unsubscribed Shares, as determined pursuant to the Rights Offering.

 

3

--------------------------------------------------------------------------------



 

“Purchase Price” means with respect to Rights Offering Stock, the Rights
Offering Exercise Price multiplied by the number of Subscription Rights being
exercised by an individual Eligible Holder for the Rights Offering Stock elected
to be purchased by such Eligible Holder.

 

“Required Parties” has the meaning set forth in the Plan.

 

“Rights Offering” has the meaning set forth in Section 1 hereof.

 

“Rights Offering Documents” has the meaning set forth in Section 1 hereof.

 

“Rights Offering Exercise Price” means a price per share of Rights Offering
Stock, at a 20% discount of the implied value of each share, that is based upon
the Rights Offering Stock equaling 13.61% of the New Common Stock of the Plan
Investor (after giving effect to the Rights Offering and the Plan Investor
Equity Raise, but prior to any management incentive plan, conversion of the New
Convertible Notes (as defined in the Plan), or any contingent value rights
issued to Plan Investor Shareholders).

 

“Rights Offering Funds” has the meaning set forth in Section 3(g) hereof.

 

“Rights Offering Procedures” has the meaning set forth in Section 1 hereof.

 

“Rights Offering Stock” has the meaning set forth in Section 1 hereof.

 

“Subscription Agent” means Prime Clerk LLC, in its capacity as such.

 

“Subscription Commencement Date” has the meaning set forth in Section 2 hereof.

 

“Subscription Expiration Deadline” means 5:00 p.m. (prevailing Eastern Time) on
August 15, 2019 (as may be extended in accordance with the terms of these Rights
Offering Procedures), the date by which properly completed Subscription Forms
and Purchase Prices will be required to be delivered to the Subscription Agent
as provided in these Rights Offering Procedures and all Subscription Rights and
Oversubscription Rights must be exercised.

 

“Subscription Form” has the meaning set forth in Section 1 hereof.

 

“Subscription Rights” has the meaning set forth in Section 1 hereof.

 

“Unsubscribed Shares” has the meaning set forth in Section 1 hereof.

 

“Voting Record Date” means July 11, 2019 at 5:00 p.m. (prevailing Eastern Time).

 

Only Eligible Holders shall be entitled to participate in the Rights Offering.
Before exercising any Subscription Rights or Oversubscription Rights, Eligible
Holders

 

4

--------------------------------------------------------------------------------



 

should read the Disclosure Statement, including the section entitled “Certain
Risk Factors to Be Considered,” and the Plan.

 

2.                                      Commencement/Expiration of the Rights
Offering

 

The Rights Offering shall commence on the day upon which these Rights Offering
Procedures and Subscription Forms are mailed to holders of Allowed Novelion
Intercompany Loan Claims and Allowed Other General Unsecured Claims (or
distributed to nominees on behalf of such holders) (the “Subscription
Commencement Date”), which shall be no later than five (5) Business Days after
entry of an order by the Bankruptcy Court approving the Disclosure Statement.
The Rights Offering shall expire on the Subscription Expiration Deadline.
Eligible Holders may exercise their Subscription Rights and Oversubscription
Rights at any time after receipt of the Rights Offering Documents, until the
Subscription Expiration Deadline.

 

If the Subscription Expiration Deadline is extended in accordance with the terms
of these Rights Offering Procedures, the Debtors shall promptly notify all
potential Eligible Holders in writing (including by electronic mail) and/or by
posting a notice on the website maintained by the Subscription Agent
(http://cases.primeclerk.com/aegerion) of such extension and the date of the new
Subscription Expiration Deadline. Each Eligible Holder intending to participate
in the Rights Offering must affirmatively make an election to exercise its
Subscription Rights and Oversubscription Rights on or prior to the Subscription
Expiration Deadline in accordance with the provisions of Section 3 below, and
must vote to accept the Plan.

 

3.                                      Exercise of Subscription Rights and
Oversubscription Rights

 

A.            Subscription Rights

 

To exercise the Subscription Rights, each Eligible Holder must (i) deliver a
duly executed and completed Subscription Form indicating such Eligible Holder’s
election to exercise such portion of its Subscription Rights and
Oversubscription Rights as set forth therein, which must actually be received by
the Subscription Agent on or before the Subscription Expiration Deadline, and
(ii) pay to the Subscription Agent, by wire transfer of immediately available
funds, the Purchase Price so that such payment is actually received by the
Subscription Agent on or before the Subscription Expiration Deadline(2) in
accordance with the Payment Instructions (as defined below). If, on or prior to
the Subscription Expiration Deadline, the Subscription Agent for any reason does
not receive from or on behalf of an Eligible Holder a duly executed and
completed Subscription Form and the related payment, such Eligible Holder shall
be deemed to have fully and irrevocably relinquished and waived its Subscription
Rights and Oversubscription Rights. Eligible Holders who exercise their
Subscriptions Rights by complying with clauses (i) and (ii) above, will, on the
Effective Date, be holders of Rights Offering Stock.

 

Once an Eligible Holder has properly exercised its Subscription Rights and
Oversubscription Rights, subject to the terms and conditions of these Rights
Offering

 

--------------------------------------------------------------------------------

(2)         Except such payments made by DTC which may be received by the
Subscription Agent after the Subscription Expiration Deadline.

 

5

--------------------------------------------------------------------------------



 

Procedures, such exercise shall be irrevocable and no further transfers shall be
permitted or recognized. Subject to the exercise of Oversubscription Rights,
each Eligible Holder is entitled to participate in the Rights Offering solely to
the extent of its Pro Rata Share of the Rights Offering Stock. Each Eligible
Holder may exercise all or any portion of such holder’s Subscription Rights and
Oversubscription Rights pursuant to the procedures outlined below; provided,
however, that no fractional shares of New Common Stock shall be issued pursuant
to any exercise of Subscription Rights or Oversubscription Rights.

 

To facilitate the exercise of the Subscription Rights and Oversubscription
Rights, on the Subscription Commencement Date, the Debtors will mail or cause to
be mailed a Subscription Form to each holder of an Allowed Novelion Intercompany
Loan Claim and an Allowed Other General Unsecured Claim (or to nominees on
behalf of such holders), together with instructions for the proper completion,
due execution and timely delivery of the Subscription Form to the Subscription
Agent.

 

Any attempt to exercise Subscription Rights or Oversubscription Rights after the
Subscription Expiration Deadline shall be null and void and neither the Debtors
nor the Plan Investor shall be obligated to honor any such purported exercise
received by the Subscription Agent after the Subscription Expiration Deadline,
regardless of when the documents relating thereto were sent.

 

The method of delivery of the Subscription Form and any other required documents
is at each Eligible Holder’s option and sole risk, and delivery will be
considered made only when actually received by the Subscription Agent. If
delivery is by mail, registered mail with return receipt requested, properly
insured, is encouraged and strongly recommended. In all cases, you should allow
sufficient time to ensure timely delivery prior to the Subscription Expiration
Deadline. Delivery shall be made to:

 

Aegerion Pharmaceuticals, Inc. Subscription Processing

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

 

Or via email at: aegerionsubscription@primeclerk.com

 

B.            Exercise of Oversubscription Rights

 

In order to validly exercise their Oversubscription Rights, Eligible Holders
must, in addition to complying with the procedures for validly exercising
Subscription Rights set forth above, specify on the Subscription Form the
maximum percentage of Unsubscribed Shares such Eligible Holder wishes to
purchase pursuant to its Oversubscription Rights.

 

No later than 5 Business Days after the expiration of the Plan Investor Equity
Raise, the Subscription Agent shall deliver to each Eligible Holder that makes
an

 

6

--------------------------------------------------------------------------------



 

Oversubscription Election a notice (the “Oversubscription Payment
Notice”)(3) setting forth (i) the number of Unsubscribed Shares to which such
Eligible Holder is entitled, and (ii) the Purchase Price owed by such Eligible
Holder, if any, on account of the exercise of its Oversubscription Rights (the
“Oversubscription Balance”). Any Eligible Holder that receives an
Oversubscription Payment Notice shall have until 5:00 p.m. (prevailing Eastern
Time) on the second Business Day after receipt of such Oversubscription Payment
Notice (which deadline will also be set forth therein) (the “Oversubscription
Payment Date”)(4) to pay in full to the Subscription Agent its Oversubscription
Balance by wire transfer of immediately available funds.

 

C.            Subscription Nominees

 

The Debtors will furnish, or cause to be furnished, Subscription Forms and other
Rights Offering Documents to the Eligible Holders and/or, to the extent
applicable, their brokers, dealers, commercial banks, trust companies, or other
agents or nominees (the “Nominees”). Each Nominee is entitled to receive
sufficient copies of the Rights Offering Documents for distribution to the
Eligible Holders on behalf of whom the Nominee represents.

 

In order to exercise their Subscription Rights and make an Oversubscription
Election, any Eligible Holders who hold Subscription Rights through a Nominee
must return a duly completed Subscription Form to its Nominee or otherwise
instruct its Nominee as to its instructions for the Subscription Rights or
Oversubscription Election (in each case in sufficient time to allow such Nominee
to deliver the Subscription Form to the Subscription Agent prior to the
Subscription Expiration Deadline) in accordance with procedures established by
its Nominee, which, in turn, must comply with the terms and conditions of these
Rights Offering Procedures.

 

D.            Payment for Rights Offering Stock

 

The Subscription Forms shall include written instructions (the “Payment
Instructions”) relating to the payment of the Purchase Price for each Eligible
Holder that exercises Subscription Rights and the Oversubscription Balance for
each Eligible Holder that exercises Oversubscription Rights. The Payment
Instructions shall include (i) for each Eligible Holder exercising Subscription
Rights, wire transfer instructions for the payment of the Purchase Price,
(ii) for each Eligible Holder exercising Oversubscription Rights, wire transfer
instructions for the payment of the Oversubscription Balance, and (iii) the
deadline by which such payment(s) must be made.

 

If the Subscription Agent for any reason does not receive from or on behalf of
an Eligible Holder immediately available funds by wire transfer in an amount
equal to the (a) Purchase Price for such Eligible Holder’s exercised
Subscription Rights on or prior to the Solicitation Expiration Deadline, or
(b) Oversubscription Balance for such Eligible Holder’s exercised
Oversubscription Rights on or prior to the Oversubscription Payment Date, such

 

--------------------------------------------------------------------------------

(3)         Except such payments made by DTC which may be received by the
Subscription Agent after the Oversubscription Payment Date.

 

7

--------------------------------------------------------------------------------



 

Eligible Holder shall be deemed to have fully and irrevocably relinquished and
waived its Subscription Rights and Oversubscription Rights; provided, however,
that notwithstanding the foregoing, the Debtors reserve the right to pursue all
remedies at equity and in law to compel payment or seek damages for such
Eligible Holder’s non-payment. In no event, however, shall any Eligible Holder
be liable on any theory of liability for any special, indirect, consequential or
punitive damages as a result of its failure to deliver payment.

 

E.            Subsequent Determination of Allowed Claims

 

If, after the Voting Record Date, but at least seven (7) calendar days prior to
the Subscription Expiration Deadline, as a result of a Bankruptcy Court order
estimating, allowing, disallowing or reclassifying an Other General Unsecured
Claim, an Eligible Holder becomes entitled to Subscription Rights and
Oversubscription Rights (or a different amount of Subscription Rights and
Oversubscription Rights than initially granted), such Eligible Holder shall be
permitted to participate in the Rights Offering only with respect to such Other
General Unsecured Claim as so estimated, allowed, disallowed or reclassified.

 

F.             Disputes, Waivers, and Extensions

 

All determinations as to the proper completion, due execution, timeliness, or
eligibility of any exercise arising in connection with the submission of a
Subscription Form and other Rights Offering Documents and other matters
affecting the validity or effectiveness of any attempted exercise of any
Subscription Rights and Oversubscription Rights shall be made by the Plan
Investor in its sole discretion, reasonably exercised in good faith, which
determinations shall be final and binding. An Eligible Holder shall be deemed
not to have complied with subscription instructions, and such Eligible Holder’s
Subscription Form shall be deemed not duly executed and completed unless and
until all defects and irregularities have been waived or cured within such time
as the Plan Investor determines in its discretion, reasonably exercised in good
faith. The Plan Investor reserves the right, but are under no obligation, to
give notice to any Eligible Holder regarding any defect or irregularity in
connection with any purported exercise of Subscription Rights or
Oversubscription Rights by such Eligible Holder and the Plan Investor may, but
is under no obligation to, permit such defect or irregularity to be cured within
such time as it may determine in good faith. None of the Debtors, the
Subscription Agent, the Plan Investor or any of their respective advisors or
agents shall incur any liability for failure to give such notification.

 

With the prior written consent of the Debtors and the Backstop Parties, the Plan
Investor may (a) extend the duration of the Rights Offering and the Subscription
Expiration Deadline, or (b) adopt additional detailed procedures to more
efficiently administer the distribution and exercise of the Subscription Rights
and Oversubscription Rights that are not inconsistent with these procedures.

 

None of the Debtors or their advisors or agents shall have or incur any
liability on account of the Plan Investor’s actions or inactions in connection
with the foregoing.

 

8

--------------------------------------------------------------------------------



 

G.           Funds

 

All payments required to be made in connection with an Eligible Holder’s
exercise of its Subscription Rights or Oversubscription Rights (the “Rights
Offering Funds”) shall be deposited in accordance with the paragraph entitled
“Payment for Rights Offering Stock” above and held by the Subscription Agent in
a segregated account or accounts pending the Effective Date, which segregated
account or accounts will: (i) not constitute property of the Plan Investor or
the Debtors’ estates until the Effective Date; (ii) be separate and apart from,
and not commingled with, the Subscription Agent’s general operating funds and
any other funds subject to any lien or any cash collateral arrangements; and
(iii) be maintained for the sole purpose of holding the money for administration
of the Rights Offering until the Effective Date. The Subscription Agent shall
not use the Rights Offering Funds for any purpose other than to release the
funds as directed by the Debtors and the Plan Investor on the Effective Date and
shall not encumber, or permit the Rights Offering Funds to be encumbered, by any
lien or similar encumbrance.

 

H.           Waiver

 

Each Eligible Holder that participates in the Rights Offering shall be deemed,
by virtue of such participation, to have waived and released, to the fullest
extent permitted under applicable law, all rights, claims or causes of action
against the Debtors, the Reorganized Debtors, the Plan Investor, and each of
their respective subsidiaries, affiliates, advisors and agents, and the
Subscription Agent arising out of or related to the receipt, delivery,
disbursements, calculations, transmission or segregation of cash, Subscription
Rights, Oversubscription Rights and Rights Offering Stock in connection with the
Rights Offering, except to the extent such claims arise out of gross negligence
or willful misconduct by any such party.

 

4.                                      Transfer Restriction; Revocation

 

The Subscription Rights and Oversubscription Rights are not transferable or
detachable from the Allowed Novelion Intercompany Loan Claims or Allowed Other
General Unsecured Claims. Subscription Rights and Oversubscription Rights may be
exercised only by or through the Eligible Holder entitled to receive such
Subscription Rights and Oversubscription Rights on the Voting Record Date. Any
transfer or attempted transfer of the Subscription Rights or Oversubscription
Rights will be null and void and the Subscription Agent will not treat any
purported transferee thereof as the holder of any Subscription Rights or
Oversubscription Rights or permit any such purported transferee to exercise
Subscription Rights or Oversubscription Rights or purchase shares in the Rights
Offering. Once the Eligible Holder has properly exercised its Subscription
Rights and Oversubscription Rights and paid its Purchase Price and
Oversubscription Balance, such exercise will not be permitted to be revoked by
such Eligible Holder. In the event that an Eligible Holder who has properly
exercised its Subscription Rights and Oversubscription Rights and paid the
Purchase Price and Oversubscription Balance, respectively, sells or otherwise
transfers its underlying claim subject to the Rights Offering, the successor to
or the transferee of such claim shall not be deemed an Eligible Holder as
defined in these Rights Offering Procedures.

 

9

--------------------------------------------------------------------------------



 

5.                                      Return of Payment

 

If the Plan, and therefore the Rights Offering, is not consummated, any cash
paid to the Subscription Agent will be returned to the applicable Eligible
Holder as soon as reasonably practicable after the date on which the Rights
Offering is terminated, without any interest or deduction.

 

6.                                      Subsequent Adjustments

 

If, as of the Subscription Expiration Deadline, as a result of allowance of
Other General Unsecured Claims or other actions following the Voting Record
Date, more than all of the Rights Offering Stock and Unsubscribed Shares from
the Plan Investor Equity Raise has been subscribed for, each properly exercising
Eligible Holder’s Subscription Rights and Oversubscription Rights shall be
reduced on a pro rata basis.

 

The difference between the Purchase Price actually paid by such exercising
Eligible Holder and the Purchase Price that such Eligible Holder is required to
pay after giving effect to the reduction, if any, shall be refunded, without
interest, on or as soon as reasonably practicable after the Effective Date.

 

7.                                      Inquiries and Transmittal of Documents;
Subscription Agent

 

The instructions contained in the Subscription Form should be carefully read and
strictly followed.

 

Questions relating to the Rights Offering should be directed to the Subscription
Agent via telephone at 844-627-5368 or for international calls at 347-292-3524
or via email at aegerionsubscription@primeclerk.com.

 

The risk of non-delivery of all documents and payments is on the Eligible Holder
electing to exercise its Subscription Rights and Oversubscription Rights and not
the Debtors, the Subscription Agent, the Plan Investor or any other Eligible
Holder.

 

8.                                      Registration

 

Each of the Subscription Rights and Oversubscription Rights are being, and the
Rights Offering Stock will be, issued to the Eligible Holders participating in
the Rights Offering without registration under the Securities Act in reliance
upon the exemption provided in Section 1145 of the Bankruptcy Code. None of the
shares of Rights Offering Stock have been registered or, except as provided in
the Registration Rights Agreement, will be registered, under the Securities Act,
or any state or local law requiring registration for offer or sale of a
security.

 

9.                                      Rights Offering Conditioned Upon
Confirmation of the Plan; Reservation of Rights

 

Notwithstanding anything to the contrary herein and in the Rights Offering
Documents, all exercises of Subscription Rights and Oversubscription Rights are
subject to and conditioned upon the confirmation of the Plan and the occurrence
of the Effective Date. Notwithstanding anything contained herein, the Disclosure
Statement or the Plan to the contrary,

 

10

--------------------------------------------------------------------------------



 

the Plan Investor, in consultation with the Required Parties, reserves the right
to modify these Rights Offering Procedures in order to comply with applicable
law or otherwise.

 

10.                               Rights Offering Stock Distribution Date

 

The Rights Offering Stock and any Unsubscribed Shares from the New Equity Raise
acquired in connection with the Rights Offering by Eligible Holders that have
elected to participate in the Rights Offering and who have validly exercised
their Subscription Rights and Oversubscription Rights shall be distributed in
accordance with the distribution provisions contained in the Plan.

 

11

--------------------------------------------------------------------------------



 

INSTRUCTIONS TO SUBSCRIPTION FORM

FOR RIGHTS OFFERING CONTEMPLATED BY

DEBTORS’ FIRST AMENDED JOINT CHAPTER 11 PLAN

 

SUBSCRIPTION EXPIRATION DEADLINE

 

The deadline to exercise Subscription Rights(1) and Oversubscription Rights is
5:00 p.m. (prevailing Eastern Time) on August 15, 2019 (the “Subscription
Expiration Deadline”)

 

To Eligible Holders:

 

By order dated July 11, 2019, the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”) approved the Disclosure
Statement for the Debtors’ First Amended Joint Chapter 11 Plan (as amended,
modified and/or supplemented, the “Disclosure Statement”). A copy of the
Debtors’ First Amended Joint Chapter 11 Plan (as amended, modified and/or
supplemented, the “Plan”) is annexed to the Disclosure Statement as Exhibit 1.

 

Pursuant to the Plan, Eligible Holders have the right to purchase a portion of
the shares of New Common Stock issued by the Plan Investor on the Effective Date
(the “Rights Offering Stock”). For a complete description of the Rights
Offering, see the accompanying Rights Offering Procedures (the “Rights Offering
Procedures”).

 

Eligible Holders as of the Voting Record Date may exercise Subscription Rights
and Oversubscription Rights in accordance with the Rights Offering Procedures.
Please utilize the attached Subscription Form to exercise your Subscription
Rights and Oversubscription Rights. In order to elect to participate in the
Rights Offering, you must (a) arrange for payment of the Purchase Price and, if
applicable, the Oversubscription Balance in accordance with the directions
below, and (b) complete the attached Subscription Form and return it to Prime
Clerk LLC (the “Subscription Agent”) at the following address, so that it is
received by the Subscription Expiration Deadline:

 

Aegerion Pharmaceuticals, Inc. Subscription Processing

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

 

Or via email at: aegerionsubscription@primeclerk.com

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used but not otherwise defined herein have the
meanings given to them in the Plan or the Rights Offering Procedures (each as
defined below).

 

1

--------------------------------------------------------------------------------



 

Please be aware that, notwithstanding anything to the contrary herein or in the
Rights Offering Procedures, holders of Novelion Intercompany Loan Claims and
holders of Other General Unsecured Claims must complete the Class 4 and Class 6B
Ballots, respectively (each a “Ballot”) (your respective Ballot is included in
the materials that were sent to you with the Disclosure Statement) and timely
vote to accept the Plan in order to exercise your Subscription Rights and
Oversubscription Rights and receive Rights Offering Stock.

 

Questions. If you have any questions about this Subscription Form or the
exercise procedures described herein and in the Rights Offering Procedures,
please contact the Subscription Agent via telephone at 844-627-5368 or for
international calls at 347-292-3524 or via email at
aegerionsubscription@primeclerk.com.

 

The Subscription Agent must receive your executed Subscription Form and the
related payment by the Subscription Expiration Deadline (or, in the case of an
Oversubscription Balance, by the Oversubscription Payment Date) or your exercise
of your Subscription Rights and Oversubscription Rights shall be void and you
will be deemed to have fully and irrevocably relinquished and waived your
Subscription Rights and Oversubscription Rights.

 

To purchase Rights Offering Stock pursuant to the Rights Offering:

 

1.                                      Insert the principal amount of your
Allowed Novelion Intercompany Loan Claim or Other General Unsecured Claim you
hold as of the Voting Record Date in Item 1 of the Subscription Form.

 

2.                                      Complete the calculations in Item
2a, Item 2b and Item 2c of the Subscription Form.

 

3.                                      Indicate the maximum percentage of New
Common Stock to be subscribed for in Item 3.

 

4.                                      Provide the maximum percentage of
Unsubscribed Shares to be subscribed for in Item 4.

 

5.                                      Coordinate payment using the
instructions set forth in Item 5.

 

6.                                      Indicate if you are a party to the
Backstop Commitment Agreement by checking the box in Item 6.

 

7.                                      Complete the registration information in
Item 7.

 

8.                                      Read and Complete the certification in
Item 8 of the Subscription Form.

 

9.                                      Complete an IRS Form W-9 if you are a
U.S. person. If you are a non-U.S. person, read, complete and sign an
appropriate IRS Form W-8. These forms may be obtained from the IRS at its
website: http://www.irs.gov.

 

10.                               Return the Subscription Form (with
accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable) to the
Subscription Agent at the address specified in Item 4 below on or before the
Subscription Expiration Deadline.

 

2

--------------------------------------------------------------------------------



 

11.                               Please Note that once the Subscription Rights
and Oversubscription Rights are validly exercised, they cannot be transferred,
revoked or otherwise withdrawn.

 

Before exercising any Subscription Rights and Oversubscription Rights, you
should read the Disclosure Statement, including the section entitled “Certain
Risk Factors to Be Considered”, and the Plan.

 

3

--------------------------------------------------------------------------------



 

SUBSCRIPTION FORM FOR RIGHTS OFFERING

CONTEMPLATED BY DEBTORS’ FIRST AMENDED JOINT CHAPTER 11 PLAN

 

SUBSCRIPTION EXPIRATION DEADLINE

 

The Subscription Expiration Deadline is 5:00 p.m. (prevailing Eastern Time) on
August 15, 2019.

 

Please consult the Instructions to Subscription Form accompanying this
Subscription Form as well as the Rights Offering Procedures for additional
information with respect to this Subscription Form.

 

Item 1.         Amount. I certify that I beneficially hold claims as of the date
certified by such Eligible Holder in Item 4 below in the following principal
amount (insert amount in the applicable box below) or that I am the authorized
signatory of that beneficial holder. For purposes of this Subscription Form, do
not adjust the principal (face) amount for any accrued or unmatured interest or
any accretion factor. Complete only one of the following boxes:

 

$

Certified Principal Amount of Allowed

Class 4 Novelion Intercompany Loan Claims

 

- or -

 

$

Certified Principal Amount of Allowed

Class 6B Other General Unsecured Claims

 

Item 2.         Subscription Rights. Subject to the terms and conditions set
forth in the Plan, each Eligible Holder is eligible to participate in the Rights
Offering.

 

2a. Calculation of Maximum Pro Rata Share of New Common Stock. The maximum pro
rata share of New Common Stock which you may subscribe for with respect to your
Class 4

 

4

--------------------------------------------------------------------------------



 

Novelion Intercompany Loan Claims or Class 6B Other General Unsecured Claims is
calculated as follows:

 

 

÷

$[    ]

x

100

=

 

%

(Insert total claim amount from Item 1 above)

 

(Total Allowed Class 4 Novelion Intercompany Loan Claims or Class 6B Other
General Unsecured Claims)

 

 

 

(Percentage of maximum pro rata share of New Common Stock with respect to the
Class 4 Novelion Intercompany Loan Claims or Class 6B Other General Unsecured
Claims)

 

2b. Aggregate Purchase Price and Aggregate Funding Amount. By filling in the
following blanks, you are indicating that the undersigned Eligible Holder is
electing to purchase the amount of New Common Stock corresponding to the New
Common Stock specified below (specify a percentage of the New Common Stock not
greater than the percentage equal to the maximum pro rata share of the New
Common Stock set forth in Item 2a above), on the terms of and subject to the
conditions set forth in the Rights Offering Procedures.

 

 

X

$42,000,000

=

$

 

(Indicate percentage of New Common Stock the Eligible Holder elects to purchase
with respect to its Class 4 Novelion Intercompany Loan Claims or Class 6B Other
General Unsecured Claims. The percentage cannot be greater than the percentage
equal to the maximum pro rata share of the New Common Stock set forth in Item
2a.)

 

 

 

(Aggregate Purchase Price rounded to the nearest cent)

 

5

--------------------------------------------------------------------------------



 

Item 3.         Total New Common Stock.

 

By filling in the following blanks you are indicating that the undersigned
Eligible Holder will hold no greater than the amount of interests in the New
Common Stock specified below on the terms of and subject to the conditions set
forth in the Rights Offering Procedures.

 

3c. Amount of New Common Stock:

 

 

X

 

=

 

(Aggregate Purchase Price set forth in Item 2b above)

 

(Equity Percentage)

 

Purchase Amount of New Common Stock)

 

Item 4.         Exercise of Oversubscription Rights. By filling in the following
blanks, you are indicating that you are interested in purchasing Unsubscribed
Shares pursuant to your Oversubscription Rights on the terms of and subject to
the conditions set forth in the Rights Offering Procedures. Please note that if
you do not subscribe for the maximum number of shares of Rights Offering Stock
calculated in Item 2a above, then you forfeit your Oversubscription Rights and
may not purchase Unsubscribed Shares pursuant to Oversubscription Rights.

 

You may elect to exercise your Oversubscription Rights with respect to any or
all Unsubscribed Shares. The number of Unsubscribed Shares will not be known
until after the Subscription Expiration Deadline. In the event the aggregate
shares of Rights Offering Stock issuable pursuant to the exercise of
Oversubscription Rights exceeds the number of Unsubscribed Shares, Eligible
Holders who have made Oversubscription Elections will receive their Pro Rata
Share of the Unsubscribed Shares. If you elect to exercise your Oversubscription
Rights, such election will be binding, and you will be obligated to purchase the
Unsubscribed Shares for which you have exercised these rights, adjusted for any
proration, in accordance with the Rights Offering Procedures and the procedures
governing the Plan Investor Equity Raise at the Rights Offering Exercise Price.
Indicate the maximum percentage of Unsubscribed Shares you wish to purchase
pursuant to your Oversubscription Rights.

 

 

 

 

 

(Indicate percentage of Unsubscribed Shares you elect to purchase, which
percentage cannot exceed the Equity Percentage listed above)

 

 

6

--------------------------------------------------------------------------------



 

Item 5.         Payment Procedure. The Purchase Price indicated in Item 2b above
must be sent by wire transfer in immediately available funds so that it is
received by the Subscription Agent on or before the Subscription Expiration
Deadline. In addition, to the extent that an Oversubscription Payment Notice is
issued and the Eligible Holder is required to pay an Oversubscription Balance in
connection with its exercised Oversubscription Rights, such payment must be made
by wire transfer in immediately available funds so that it is received by the
Subscription Agent on or before the Oversubscription Payment Date.

 

The wire instructions for the Subscription Agent are as follows:

 

Wire Instructions:

 

 

 

Account Name:

[To be completed]

Account #:

[To be completed]

ABA/Routing #:

[To be completed]

Bank Name:

[To be completed]

Bank Address:

[To be completed]

Memo/Note Field:

[Insert Holder’s Name]

 

If, prior to the Subscription Expiration Deadline, all of the steps outlined in
this Subscription Form are not completed, you will be deemed to have fully and
irrevocably relinquished and waived your right to participate in the Rights
Offering.

 

7

--------------------------------------------------------------------------------



 

In order to exercise the Subscription Rights and Oversubscription Rights, you or
your Nominee must: (i) return (x) this duly completed Subscription Form, and
(y) IRS Form W-9 or appropriate IRS Form W-8, as applicable (such IRS Forms can
be found on the IRS website (http://www.irs.gov)), to the Subscription Agent so
that such forms are actually received by the Subscription Agent prior to the
Subscription Expiration Deadline; and (ii) pay the Purchase Price to the
Subscription Agent, by wire transfer of immediately available funds, so that
payment of the Purchase Price is actually received by the Subscription Agent on
or before the Subscription Expiration Deadline, and, to the extent applicable,
pay the Oversubscription Balance, by wire transfer of immediately available
funds, so that payment of the Oversubscription Balance is actually received by
the Subscription Agent on or before the Oversubscription Payment Date.

 

Item 6.         Check the box below if you are a party to the Backstop
Commitment Agreement

 

Backstop Party

 

IF YOU ARE UNSURE IF YOU ARE A BACKSTOP PARTY DO NOT MAKE THIS ELECTION.

 

Item 7.         Registration Information. The resulting shares will be
registered on the books and records at a transfer agent and will not be held at
a bank or broker. Please provide the below information for all New Common Stock
to be issued on the books and records at the transfer agent.

 

Name of Registered Party:

 

 

 

 

 

Address 1:

 

 

 

 

 

Address 2:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Contact Name:

 

 

 

 

 

Telephone:

 

 

 

 

 

Email:

 

 

 

 

 

U.S. Federal Tax EIN/SSN :

 

 

 

 

Account Type (a list of account types can be found on Schedule 1):

 

 

8

--------------------------------------------------------------------------------



 

Item 8.         Certification. I certify that I am the holder, or the authorized
signatory of the holder, of the amount of the security listed under Item 1
above. Additionally, I certify that we have submitted or have caused to be
submitted a valid vote to “accept” the Plan for the amount of security listed
under item 1 above.

 

Date:        , 2019

 

Name of Holder:

 

 

 

 

 

 

 

Social Security or Federal Tax I.D. No.:

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Name of Person Signing:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Street Address:

 

 

 

 

 

 

 

City, State, Zip Code:

 

 

 

 

 

 

 

Telephone Number:

 

 

THE COMPLETED FORM MUST BE RECEIVED BY THE SUBSCRIPTION AGENT AT THE FOLLOWING
ADDRESS BY THE SUBSCRIPTION EXPIRATION DEADLINE:

 

AEGERION PHARMACEUTICALS, INC. SUBSCRIPTION PROCESSING

C/O PRIME CLERK LLC

ONE GRAND CENTRAL PLACE

60 EAST 42ND STREET, SUITE 1440

NEW YORK, NY 10165

 

OR VIA EMAIL AT AEGERIONSUBSCRIPTION@PRIMECLERK.COM

 

IN ADDITION, FOR YOUR SUBSCRIPTION RIGHTS AND OVERSUBSCRIPTION RIGHTS TO BE
VALIDLY EXERCISED, YOUR COMPLETED BALLOT, INDICATING YOUR ACCEPTANCE OF THE
PLAN, MUST BE RECEIVED BY THE SOLICITATION AGENT (AS DEFINED IN THE BALLOT) ON
OR BEFORE THE VOTING DEADLINE (AS DEFINED IN THE BALLOT).

 

9

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

Please indicate the “account type” that may be used in connection with
registration of your New Common Stock.

 

Please check only one box:

 

o            INDIVIDUAL ACCOUNT;

 

o            IRA ACCOUNT;

 

o            CORPORATIONS (S-CORP): (ASSOCIATED, ASSOCIATES, ASSOCIATION,
CO, CO. COMPANY, CORP, COPORATE/PARTNER, ENTERPRISE(S), FUND,
GROUP, INCORPORATED, INC, INTERNATIONAL, INTL, LIMITED, LTD, LIFETIME LIMITED
COMPANY, LLC, L.L.C, PARTNER, PARTNERS, PLC, PUBLIC LIMITED COMPANY);

 

o            PARTNERSHIP: (LP, L P, L.P., LLP, LIMITED PARTNERSHIP, LIFETIME
LIMITED PARTNERSHIP);

 

o            BANK;

 

o            NOMINEE ACCOUNTS;

 

o            THE NEW C-CORP;

 

o            NON-PROFIT: (CEMETERY, CHURCH, COLLEGE, COMMISSION FOR CHRILDREN
WITH, COMMISSION FOR HANDICAPPED, COMMISSION MINISTRIES INC, COMMISSION OF
PUBLIC WORKS, COMMISSION OF BANKING & FOUNDATIONS, HOSPITAL, SCHOOL, SYNAGOGUE,
UNIVERSITY);

 

o            FIDUCIARY ACCOUNT: (CUSTODIAN, CO-TRUSTEE, ESTATE, EXECUTOR,
EXECUTRIX FBO, F/B/O, FAO, FIDUCIARY TRUST, ITF, LIFE TEN, PENSION
PLAN, INDIVIDUAL NAME PROFIT SHARING PLAN, RETIREMENT PLAN, 401K PLAN, SELL
TRANSFER PLEDGE, STATE UNIFORM TRANSFER RO MINOR’S ACT, TTEE, TTEES, UW, UTMA,
UGMA,USUFRUCT, UNIFIED, UNIF GIFT MIN ACT, UNIF TRUST MIN ACT, UNIFIED GIFT TO
MINORS ACT, UNIFORM GIFT TO MINORS, UNIFORM TRANSFER TO MINORS, GRAT (GRANTOR
ANNUNITY TRUST);

 

o            TENANTS IN COMMON;

 

o            TENANTS BY ENTIRETY: (TEN ENT, TENANTS ENT, TENANTS ENTIRETY,
TENANTS BY ENTIRETY, TENANTS BY ENTIRETIES);

 

o            JOINT TENANTS: (JT TEN, JT TEN WROS, JT WROS, J/T/W/R/S, JOINT
TENANCY, JOINT TENANTS WITH RIGHT OF SURVIVORSHIP, JT OWNERSHIP, IF JT ACCOUNT
WITH TOD); OR

 

o            COMMUNITY PROPERTY: (COM PROP, COMM PROP, COM PROPERTY, COMM
PROPERTY, MARITAL PROPERTY, HWACP, HUSBAND & WIFE AS COMMUNITY PROPERTY).

 

10

--------------------------------------------------------------------------------